Exhibit 10.1

EXECUTION VERSION

 

 

LOGO [g188140imgex10_1cov.jpg]

CREDIT AGREEMENT

Dated as of May 6, 2011,

among

TRIMBLE NAVIGATION LIMITED,

THE SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

THE BANK OF NOVA SCOTIA,

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A.,

as Documentation Agent

J.P. MORGAN SECURITIES LLC,

THE BANK OF NOVA SCOTIA,

and

WELLS FARGO SECURITIES LLC,

as Joint Lead Arrangers and Joint BookRunners

 

 

[CS&M Ref. No. 6701-877]



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      Definitions   

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     32   

SECTION 1.03.

 

References

     33      ARTICLE II      Loan Facilities   

SECTION 2.01.

 

Revolving Loans

     33   

SECTION 2.02.

 

Swing Line Loans

     34   

SECTION 2.03.

 

Term Loans

     36   

SECTION 2.04.

 

Rate Options for all Advances; Maximum Interest Periods

     37   

SECTION 2.05.

 

Prepayments

     37   

SECTION 2.06.

 

Reductions of Commitments

     39   

SECTION 2.07.

 

Method of Borrowing

     40   

SECTION 2.08.

 

Method of Selecting Types and Interest Periods for Advances

     40   

SECTION 2.09.

 

Minimum Amount of Each Advance

     41   

SECTION 2.10.

 

Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances

     41   

SECTION 2.11.

 

Default Rate

     42   

SECTION 2.12.

 

Method of Payment

     42   

SECTION 2.13.

 

Evidence of Debt

     43   

SECTION 2.14.

 

Telephonic Notices

     44   

SECTION 2.15.

 

Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and Fee
Basis; Taxes

     44   

SECTION 2.16.

 

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions

     51   

SECTION 2.17.

 

Lending Installations

     51   

SECTION 2.18.

 

Non-Receipt of Funds by the Administrative Agent

     51   

SECTION 2.19.

 

Termination Date

     52   

SECTION 2.20.

 

Replacement of Certain Lenders

     52   

SECTION 2.21.

 

Subsidiary Borrowers

     53   

SECTION 2.22.

 

Alternate Currency Loans

     54   

SECTION 2.23.

 

Judgment Currency

     57   

SECTION 2.24.

 

Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations

     57   

SECTION 2.25.

 

Defaulting Lenders

     58   



--------------------------------------------------------------------------------

  ARTICLE III      The Letter of Credit Facility   

SECTION 3.01.

 

Obligation to Issue Letters of Credit

     61   

SECTION 3.02.

 

Existing Letters of Credit

     61   

SECTION 3.03.

 

Types and Amounts

     62   

SECTION 3.04.

 

Conditions

     62   

SECTION 3.05.

 

Procedure for Issuance of Letters of Credit

     63   

SECTION 3.06.

 

Letter of Credit Participation

     63   

SECTION 3.07.

 

Reimbursement Obligation

     63   

SECTION 3.08.

 

Issuing Bank Reporting Requirements

     65   

SECTION 3.09.

 

Indemnification; Exoneration

     65   

SECTION 3.10.

 

Cash Collateral

     66      ARTICLE IV      Change In Circumstances   

SECTION 4.01.

 

Yield Protection

     67   

SECTION 4.02.

 

Changes in Capital Adequacy Regulations

     68   

SECTION 4.03.

 

Availability of Types of Advances

     69   

SECTION 4.04.

 

Funding Indemnification

     69   

SECTION 4.05.

 

Lender Statements; Survival of Indemnity

     70      ARTICLE V      Conditions Precedent   

SECTION 5.01.

 

Effective Date

     70   

SECTION 5.02.

 

Advances on the Term Loan Funding Date

     72   

SECTION 5.03.

 

Each Advance and Letter of Credit Issuance

     72      ARTICLE VI      Representations and Warranties   

SECTION 6.01.

 

Organization; Corporate Powers

     73   

SECTION 6.02.

 

Authorization and Validity

     73   

SECTION 6.03.

 

No Conflict; Government Consent

     73   

SECTION 6.04.

 

Financial Statements

     74   

SECTION 6.05.

 

Material Adverse Change

     74   

SECTION 6.06.

 

Taxes

     74   

SECTION 6.07.

 

Litigation and Contingent Obligations

     74   

SECTION 6.08.

 

Subsidiaries

     74   

SECTION 6.09.

 

ERISA

     75   

SECTION 6.10.

 

Accuracy of Information

     75   



--------------------------------------------------------------------------------

SECTION 6.11.

 

Regulation U

     75   

SECTION 6.12.

 

Material Agreements

     76   

SECTION 6.13.

 

Compliance With Laws

     76   

SECTION 6.14.

 

Ownership of Properties

     76   

SECTION 6.15.

 

Statutory Indebtedness Restrictions

     76   

SECTION 6.16.

 

Environmental Matters

     76   

SECTION 6.17.

 

Insurance

     77   

SECTION 6.18.

 

Labor Matters

     77   

SECTION 6.19.

 

Solvency

     77   

SECTION 6.20.

 

Default

     77   

SECTION 6.21.

 

Foreign Employee Benefit Matters

     77   

SECTION 6.22.

 

Representations and Warranties of each Subsidiary Borrower

     78      ARTICLE VII      Covenants   

SECTION 7.01.

 

Reporting

     79   

SECTION 7.02.

 

Affirmative Covenants

     82   

SECTION 7.03.

 

Negative Covenants

     85   

SECTION 7.04.

 

Financial Covenants

     94      ARTICLE VIII      Defaults   

SECTION 8.01.

 

Defaults

     95   

SECTION 8.02.

 

Termination of Commitments; Acceleration

     97   

SECTION 8.03.

 

Preservation of Rights

     98      ARTICLE IX      Guarantee   

SECTION 9.01.

 

Guarantee

     98   

SECTION 9.02.

 

Waivers

     98   

SECTION 9.03.

 

Guarantee Absolute

     99   

SECTION 9.04.

 

Acceleration

     100   

SECTION 9.05.

 

Marshaling; Reinstatement

     100   

SECTION 9.06.

 

Subrogation

     100   

SECTION 9.07.

 

Termination Date

     100      ARTICLE X      Amendments; Incremental Facilities   

SECTION 10.01.

 

Amendments

     101   



--------------------------------------------------------------------------------

SECTION 10.02.

  

Incremental Facilities

     102       ARTICLE XI       General Provisions   

SECTION 11.01.

  

Survival

     104   

SECTION 11.02.

  

Governmental Regulation

     104   

SECTION 11.03.

  

Headings

     104   

SECTION 11.04.

  

Entire Agreement

     104   

SECTION 11.05.

  

Several Obligations; Benefits of this Agreement

     104   

SECTION 11.06.

  

Expenses; Indemnification

     105   

SECTION 11.07.

  

Numbers of Documents

     106   

SECTION 11.08.

  

Accounting

     106   

SECTION 11.09.

  

Severability of Provisions

     106   

SECTION 11.10.

  

No Fiduciary Relationship

     106   

SECTION 11.11.

  

GOVERNING LAW

     106   

SECTION 11.12.

  

CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL

     107   

SECTION 11.13.

  

Other Transactions

     108   

SECTION 11.14.

  

Patriot Act

     108   

SECTION 11.15.

  

Non-Public Information

     108       ARTICLE XII       The Administrative Agent   

SECTION 12.01.

  

Appointment; Nature of Relationship

     109   

SECTION 12.02.

  

Action through Sub-Agents and Affiliates

     110   

SECTION 12.03.

  

Powers

     110   

SECTION 12.04.

  

General Immunity

     110   

SECTION 12.05.

  

No Responsibility for Loans, Creditworthiness, Recitals, Etc

     110   

SECTION 12.06.

  

Action on Instructions of Lenders

     110   

SECTION 12.07.

  

Employment of Agents and Counsel

     111   

SECTION 12.08.

  

Reliance on Documents; Counsel

     111   

SECTION 12.09.

  

The Administrative Agent’s, Issuing Banks’, Alternate Currency Lenders’ and
Swing Line Bank’s Reimbursement and Indemnification

     111   

SECTION 12.10.

  

Rights as a Lender

     112   

SECTION 12.11.

  

Lender Credit Decision

     112   

SECTION 12.12.

  

Successor Administrative Agent

     112   

SECTION 12.13.

  

No Duties Imposed Upon Co-Syndication Agents, Co-Documentation Agent or
Arrangers

     113   



--------------------------------------------------------------------------------

  ARTICLE XIII      Setoff, Ratable Payments   

SECTION 13.01.

 

Setoff

     113   

SECTION 13.02.

 

Ratable Payments

     113   

SECTION 13.03.

 

Relations Among Lenders

     114      ARTICLE XIV      Benefit of Agreement, Assignments, Participations
  

SECTION 14.01.

 

Successors and Assigns

     114   

SECTION 14.02.

 

Participations

     115   

SECTION 14.03.

 

Assignments

     115   

SECTION 14.04.

 

Confidentiality

     119   

SECTION 14.05.

 

Dissemination of Information

     119      ARTICLE XV      Notices   

SECTION 15.01.

 

Giving Notice

     119   

SECTION 15.02.

 

Change of Address

     120   

SECTION 15.03.

 

Authority of Company

     120      ARTICLE XVI      Counterparts   



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I    Loan Commitments EXHIBIT A    Form of
Borrowing/Conversion/Continuation Notice EXHIBIT B    Form of Request for Letter
of Credit EXHIBIT C    Form of Assignment Agreement EXHIBIT D    Form of
Officer’s Certificate EXHIBIT E    Form of Compliance Certificate EXHIBIT F   
Form of Subordination Agreement EXHIBIT G    Form of Assumption Letter EXHIBIT H
   Alternate Currency Addendum EXHIBIT I    Subsidiary Guarantee Agreement
SCHEDULE 1.01A    Mandatory Cost Formulae



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 6, 2011, is entered into by and among TRIMBLE
NAVIGATION LIMITED, a California corporation (the “Company”); the SUBSIDIARY
BORROWERS from time to time party hereto; the LENDERS from time to time party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (a) acquires any going business concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of any Person which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.

“Administrative Agent” means JPMCB in its capacity as administrative agent
hereunder for itself and the other Lenders and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 12.12.
Unless the context requires otherwise, the term “Administrative Agent” shall
include any Affiliate of JPMCB or any successor Administrative Agent through
which JPMCB or such successor Administrative Agent shall perform any of its
obligations in such capacity hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to the applicable Borrower of
the same Type and, in the case of Fixed Rate Advances, for the same Interest
Period and, in the case of Alternate Currency Loans, in the same currency.

“Affected Lender” is defined in Section 2.20.

“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the



--------------------------------------------------------------------------------

“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of greater
than 10% of any class of voting securities (or other voting interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise.

“Aggregate Multicurrency Tranche Revolving Loan Commitment” means the aggregate
of the Multicurrency Tranche Revolving Loan Commitments of all Lenders, as they
may be adjusted from time to time pursuant to the terms hereof. The Aggregate
Multicurrency Tranche Revolving Loan Commitment as of the Effective Date is
$623,000,000.

“Aggregate Revolving Loan Commitment” means the Aggregate Multicurrency Tranche
Revolving Loan Commitment or the Aggregate US Tranche Revolving Loan Commitment.

“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all Lenders as they may be adjusted from time to time pursuant to
the terms hereof. The Aggregate Term Loan Commitments as of the Effective Date
is $400,000,000.

“Aggregate US Tranche Revolving Loan Commitment” means the aggregate of the US
Tranche Revolving Loan Commitments of all Lenders, as they may be adjusted from
time to time pursuant to the terms hereof. The Aggregate US Tranche Revolving
Loan Commitment as of the Effective Date is $77,000,000.

“Agreed Currencies” means (a) Dollars, (b) Euro and (c) any other Eligible
Currency which the applicable Borrower requests the Administrative Agent to
include as an Agreed Currency hereunder and which is agreed to by all of the
Lenders; provided that the Administrative Agent shall promptly notify each such
Lender of each such request and each such Lender shall be deemed not to have
agreed to each such request unless and until its written consent thereto has
been received by the Administrative Agent.

“Agreement” means, on any date, this Credit Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

“Agreement Accounting Principles” means generally accepted accounting principles
of the United States as applied in a manner consistent with that used in
preparing the financial statements of the Company referred to in Section 6.04;
provided that for the purposes of determining compliance with the financial
covenants set forth in Section 7.04, “Agreement Accounting Principles” means
generally accepted accounting principles as in effect as of the Effective Date.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate for such day, (b) the sum of
(i) the

 

2



--------------------------------------------------------------------------------

Federal Funds Effective Rate for such day and (ii) .50% per annum and (c) the
Eurocurrency Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1% per annum. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.

“Alternate Currency” means any Eligible Currency which is not an Agreed Currency
and which the applicable Borrower requests the applicable Alternate Currency
Lender to include as an Alternate Currency hereunder and which is acceptable to
the applicable Alternate Currency Lender and with respect to which an Alternate
Currency Addendum has been executed by a Subsidiary Borrower or the Company and
the applicable Alternate Currency Lender in connection therewith.

“Alternate Currency Addendum” means an addendum substantially in the form of
Exhibit H hereto with such modifications thereto as shall be approved by the
applicable Alternate Currency Lender and the Administrative Agent.

“Alternate Currency Commitment” means, for any Alternate Currency Lender for
each Alternate Currency, the obligation of such Alternate Currency Lender to
make Alternate Currency Loans not exceeding the Dollar Amount set forth in the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.

“Alternate Currency Fixed Rate” means, for any Alternate Currency Fixed Rate
Loan for any Alternate Currency Interest Period, the per annum rate of interest
under and as set forth in the applicable Alternate Currency Addendum.

“Alternate Currency Fixed Rate Loan” means any Loan denominated in an Alternate
Currency made by the applicable Alternate Currency Lender to a Subsidiary
Borrower or the Company pursuant to Section 2.22 and an Alternate Currency
Addendum, which bears interest at the Alternate Currency Fixed Rate.

“Alternate Currency Floating Rate Loan” means any Loan denominated in an
Alternate Currency made by the applicable Alternate Currency Lender to a
Subsidiary Borrower or the Company pursuant to Section 2.22 and an Alternate
Currency Addendum, which bears interest at the Floating Rate.

“Alternate Currency Interest Period” means, with respect to any Alternate
Currency Fixed Rate Loan, the Interest Period as set forth in, or determined in
accordance with, the applicable Alternate Currency Addendum.

“Alternate Currency Lender” means any Lender (or any Affiliate, branch or agency
thereof) to the extent it is party to an Alternate Currency Addendum as the
“Alternate Currency Lender” thereunder. If any agency, branch or Affiliate of
such

 

3



--------------------------------------------------------------------------------

Lender shall be a party to an Alternate Currency Addendum, such agency, branch
or Affiliate shall, to the extent of any commitment extended and any Loans made
by it, have all the rights of such Lender hereunder; provided that such Lender
shall to the exclusion of such agency, branch or Affiliate, continue to have all
the voting rights vested in it by the terms hereof.

“Alternate Currency Loan” means any Alternate Currency Floating Rate Loan and
any Alternate Currency Fixed Rate Loan.

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.15(c)(i) determined in accordance with the provisions of
Section 2.15(d)(ii).

“Applicable Fixed Rate Margin” means, as at any date of determination, the rate
per annum then applicable to Fixed Rate Loans determined in accordance with the
provisions of Section 2.15(d)(ii) plus (in the case of a Fixed Rate Loan of any
Lender which is lent from a Lending Installation in the United Kingdom or a
participating member state) the Mandatory Cost Rate (if any).

“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.15(d)(ii).

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum equal to the Applicable Fixed Rate Margin for Fixed Rate Loans in
effect on such date.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time.

“Arrangers” means J.P. Morgan Securities LLC, The Bank of Nova Scotia and Wells
Fargo Securities LLC in their capacities as joint lead arrangers and joint
bookrunners for the loan transaction evidenced by this Agreement.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction) to any Person other than the Company or any
of its Wholly-Owned Subsidiaries other than (a) the sale or lease of Inventory
in the ordinary course of business, (b) the sale or other disposition of any
obsolete, excess, damaged or

 

4



--------------------------------------------------------------------------------

worn-out Equipment disposed of in the ordinary course of business, (c) the sale
or liquidation of Cash Equivalents, (d) dispositions or transfers in the
ordinary course of business in the nature of licenses or sublicenses of
intellectual property, other than licenses that are exclusive across all regions
and fields, (e) other sales, dispositions, leases, conveyances or transfers in
the ordinary course of business, (f) the granting of Liens permitted by
Section 7.03(b), (g) the surrender or waiver of litigation rights or settlement,
release or surrender of tort or other litigation claims of any kind, (h) any
issuance of Capital Stock by a Subsidiary to the Company or to another
Subsidiary not prohibited hereunder, (i) sales, transfers or other dispositions
of accounts receivable in connection with the compromise or collection thereof
in the ordinary course of business and not as part of any securitization or
other financing transaction and (j) dispositions resulting from any casualty or
other damage to, or any taking under power of eminent domain or by condemnation
or similar proceeding of, any property or asset of the Company or any
Subsidiary.

“Assignment Agreement” means an assignment and assumption agreement entered into
by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 14.03, and accepted by the Administrative Agent,
in substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit G hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions hereof.

“Authorized Officer” means any of the Chairman of the Board, the Chief Executive
Officer, the President, the Treasurer, any Vice President or the Chief Financial
Officer of the Company, acting singly.

“Availability” means Multicurrency Tranche Availability or US Tranche
Availability.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided however that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or a Foreign Employee Benefit Plan) and in
respect of which the Company or any other member of the Controlled Group is, or
within the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.

“Borrower” means, as applicable, any of the Company and the Subsidiary
Borrowers, together with their respective successors and assigns, and
“Borrowers” shall mean, collectively, the Company and the Subsidiary Borrowers.

“Borrowing/Conversion/Continuation Notice” is defined in Section 2.08.

“Borrowing Date” means a date on which a Loan is made hereunder.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurocurrency Rate, a day (other than
a Saturday or Sunday) on which banks are open for business in New York, New York
and San Francisco, California and (i) in addition, for Loans denominated in
Agreed Currencies (other than Euro), a day (other than a Saturday or Sunday) on
which dealings in Dollars and the other applicable Agreed Currencies are carried
on in the London interbank market and (ii) in addition, for Loans denominated in
Euro, a TARGET Day (other than a Saturday or Sunday) on which dealings in Euro
are carried on in European interbank market and (b) for all other purposes a day
(other than a Saturday or Sunday) on which banks are open for business in New
York, New York and San Francisco, California.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided that “Capital Stock” shall not include
any debt securities convertible into equity securities prior to such conversion.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States and backed by
the full faith and credit of the United States, (b) domestic and Eurocurrency
certificates of deposit and time deposits, bankers’ acceptances and floating
rate certificates of deposit issued by

 

6



--------------------------------------------------------------------------------

any commercial bank organized under the laws of the United States, any state
thereof or the District of Columbia, or any foreign bank or its branches or
agencies the long-term indebtedness of which institution at the time of
acquisition is rated A- (or better) by Standard & Poor’s Ratings Service (“S&P”)
or A3 (or better) by Moody’s Investors Service, Inc. (“Moody’s”), and which
certificates of deposit and time deposits are fully protected against currency
fluctuations for any such deposits with a term of more than 90 days; (c) shares
of money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to (i) investment grade securities
(i.e., securities rated at least BBB by S&P or Baa by Moody’s) and
(ii) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all such
institutions being “Qualified Institutions”); (d) commercial paper of Qualified
Institutions with maturities not exceeding 365 days from the date of acquisition
thereof and (e) other Investments properly classified as “cash” or “cash
equivalents” in accordance with Agreement Accounting Principles and made in
accordance with the Company’s investment policy, as approved by the Company’s
Board of Directors from time to time.

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each subsidiary of any such controlled foreign person.

“Change” is defined in Section 4.02.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act and the rules thereunder), becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act; provided that a
person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly,
beneficially or of record, of 35% or more of the combined voting power of the
Company’s outstanding Capital Stock ordinarily having the right to vote at an
election of directors or the aggregate capital value of the Company’s
outstanding Capital Stock; or

(b) during any period of 12 consecutive months, the majority of the board of
directors of the Company fails to consist of Continuing Directors.

“Class”, when used in reference to (a) any Loan, refers to whether such Loan is
a Term Loan, an Incremental Term Loan of any Series, a Multicurrency Tranche
Revolving Loan, a US Tranche Revolving Loan or a Swingline Loan, (b) any
Commitment, refers to whether such Commitment is a Term Loan Commitment, an
Incremental Term Commitment of any Series a Multicurrency Tranche Revolving Loan
Commitment or a US Tranche Revolving Loan Commitment and (c) any Lender, refers
to whether such Lender has a Loan or Commitment of a particular Class.

 

7



--------------------------------------------------------------------------------

“Closing Date” means May 6, 2011.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment” means, as the context may require, a Term Loan Commitment, a
Multicurrency Tranche Revolving Loan Commitment or a US Tranche Revolving Loan
Commitment.

“Commitment Termination Date” means, as the context may require, the Term Loan
Commitment Termination Date or the Revolving Loan Commitment Termination Date.

“Commitment Termination Event” means the occurrence of any event described in
Section 8.01 resulting in a termination of the Commitments pursuant to
Section 8.02.

“Company” is defined in the preamble and includes such Person’s successors and
assigns, including a debtor-in-possession on behalf of such Person.

“Consolidated Net Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles), but excluding therefrom all goodwill and other
intangible assets under Agreement Accounting Principles.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and (including these terms as defined in Environmental,
Health or Safety Requirements of Law) and any other substance, material or waste
regulated or prohibited by or pursuant to any Environmental, Health or Safety
Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the portion of the obligation

 

8



--------------------------------------------------------------------------------

so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date hereof, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election (other than any person whose initial nomination or
election occurred as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more members), in each case
either by specific vote or by approval of a proxy statement issued by the
Company on behalf of its entire board of directors in which such individual is
named as a nominee for director.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, Guarantee, contract,
undertaking, agreement or instrument, in any case in writing, to which that
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.

“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company, (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company and (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company, in each case ((a), (b) or (c)) giving effect to the consummation
of the transactions contemplated by the Loan Documents.

“Convertible Indebtedness” means Indebtedness convertible at the option of the
holder thereof into Capital Stock of the Company, cash or a combination of
Capital Stock of the Company and cash (as provided in the documentation
governing such Indebtedness).

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swing Line
Bank, each Alternate Currency Lender and each other Lender.

“Default” means an event described in Article VIII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit,
Swing Line Loans or Alternate Currency Loans, or (iii) to pay to any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such

 

9



--------------------------------------------------------------------------------

Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit, Swing Line Loans and Alternate Currency Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Disclosure Letter” means the Disclosure Letter dated the Closing Date, duly
executed and delivered by the Company to the Administrative Agent and the
Lenders at the time this Agreement is executed and delivered.

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise: (a) is required to be redeemed prior to the date
which is 91 days after the Termination Date, (b) is redeemable at the option of
the holder of such class or series of Capital Stock at any time prior to the
date which is 91 days after the Termination Date, or (c) is convertible into or
exchangeable for Capital Stock referred to in clause (a) or (b) or into
Indebtedness.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” of any currency at any date means (a) the amount of such
currency, if such currency is Dollars or (b) the Equivalent Amount, if such
currency is any currency other than Dollars.

“Domestic Consolidated Net Assets” means the total assets of the Company and its
Domestic Subsidiaries on a consolidated basis (determined in accordance with
Agreement Accounting Principles), but excluding therefrom all Excluded Assets.

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America; provided that such
Subsidiary is not a CFC.

 

10



--------------------------------------------------------------------------------

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(d) depreciation expense to the extent deducted in computing Net Income, plus
(e) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets, to the extent deducted in computing Net
Income, plus (f) other non-recurring non-cash charges to the extent deducted in
computing Net Income, plus (g) non-cash expenses in connection with stock
options and restricted shares granted to employees or directors, minus (h) other
non-recurring cash or non-cash credits to the extent added in computing Net
Income. If during any period of four fiscal quarters the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, EBITDA for such period shall, solely for purposes of determining
the Leverage Ratio, be calculated giving pro forma effect to such transaction as
if it had occurred on the first day of such period.

“Effective Date” means the date on which the obligations of the Lenders and
Issuing Banks under this Credit Agreement become effective pursuant to
Section 5.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company, any Subsidiary or any other Affiliate of the Company.

“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or the applicable Borrower has given notice in
accordance with Section 2.22 and that is readily available, freely traded, in
which deposits are customarily offered to banks in the London interbank market
(or other market where the Administrative Agent’s or Alternate Currency
Lender’s, as applicable, foreign currency operations in respect of such currency
are then being conducted), convertible into Dollars in the international
interbank market and available to the Lenders in such market and as to which an
Equivalent Amount may be readily calculated. If, after the designation pursuant
to the terms of this Agreement of any currency as an Agreed Currency or
Alternate Currency, (a) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, or such country’s currency is,
in the determination of the Administrative Agent, no longer readily available or
freely traded, or (b) in the determination of the Administrative Agent, an
Equivalent Amount for such currency is not readily calculable (each of clause
(a) and (b), a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Company, and such country’s currency shall
no longer be an Agreed Currency or Alternate Currency until such time as the
Disqualifying Event(s) no longer exist, but in any event within five Business
Days of receipt of such notice from the Administrative Agent, the applicable
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loan into Loans in Dollars or another Agreed
Currency or Alternate Currency, subject to the other terms contained in Articles
II and IV.

 

11



--------------------------------------------------------------------------------

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law relating to or addressing pollution or protection of the environment, or
protection of worker health or safety, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651
et seq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§ 6901 et seq., in each case including any amendments thereto, any successor
statutes, and any regulations or guidance promulgated thereunder, and any state
or local equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Equipment” means all of the Company’s and its Subsidiaries’ present and future
(a) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (b) other tangible
personal property (other than the Company’s or its Subsidiaries’ Inventory) and
(c) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Convertible Indebtedness).

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange of the Administrative Agent or Alternate Currency Lender, as
applicable, in the London interbank market (or other market where the
Administrative Agent’s or Alternate Currency Lender’s, as applicable, foreign
exchange operations in respect of such currency are then being conducted) for
such other currency at 11:00 a.m. (local time) two Business Days prior to the
date on which such amount is to be determined, rounded up to the nearest amount
of such currency as determined by the Administrative Agent or applicable
Alternate Currency Lender from time to time; provided that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent or Alternate Currency Lender, as applicable, may use any
reasonable method it deems appropriate to determine such amount, and such
determination shall be conclusive absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“EURIBO Rate” means, with respect to any Fixed Rate Borrowing denominated in
Euro for any Interest Period, (a) the applicable Screen Rate or (b) if no

 

12



--------------------------------------------------------------------------------

Screen Rate is available for such Interest Period, the arithmetic mean of the
rates quoted by the Reference Banks to leading banks in the Banking Federation
of the European Union for the offering of deposits in Euro and for a period
comparable to such Interest Period, in each case as of the Specified Time on the
Quotation Day.

“Euro” means the lawful currency of the participating member states of the
European Monetary Union.

“Eurocurrency Rate” means (a) with respect to any Fixed Rate Loan denominated in
Dollars for any Interest Period, an interest rate per annum equal to the product
of (i) the LIBO Rate for Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; (b) with respect to any Fixed Rate Loan denominated in
Euro, an interest rate per annum equal to the EURIBO Rate for such currency and
such Interest Period; and (c) with respect to any Fixed Rate Loan denominated in
an Agreed Currency other than Dollars or Euro, an interest rate per annum equal
to the LIBO Rate for such currency and such Interest Period.

“Eurocurrency Rate Loan” means a Loan made by a Lender pursuant to Section 2.01
or 2.03, which bears interest at the Eurocurrency Rate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Assets” means, in respect of the consolidated assets of any Domestic
Subsidiary, (a) all assets of Foreign Subsidiaries, (b) all obligations of
Foreign Subsidiaries owned by the Company or any Domestic Subsidiary and (c) all
goodwill and other intangible assets under Agreement Accounting Principles.

“Existing Credit Agreement” means the Amended and Restated Credit agreement,
dated as of February 16, 2007, entered into by and among the Company, the
subsidiary borrowers party thereto, the lenders party thereto, The Bank of Nova
Scotia as administrative agent, Citibank N.A. and BMO Capital Markets as
co-syndication agents and Bank of America, N.A. and Wells Fargo Bank, N.A. as
co-documentation agents, as amended by Amendment No. 1 dated as of August 20,
2008.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Company that (a) is outstanding on the Effective Date and
(b) is listed on Schedule 3.02 to the Disclosure Letter.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date of this
agreement), any amended or successor provisions to the extent substantially
comparable thereto (but only if the requirements of such amended or successor
provisions for avoiding withholding Tax do not make the overall legislative
regime under FATCA materially more onerous than it was prior to the effective
date of such amended or successor provisions) and any regulations issued
thereunder or official interpretations thereof.

 

13



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 a.m. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

“Fixed Rate Advance” means an Advance which bears interest at the Eurocurrency
Rate or at an Alternate Currency Fixed Rate.

“Fixed Rate Loans” means, collectively, the Eurocurrency Rate Loans and
Alternate Currency Fixed Rate Loans.

“Floating Rate” means, for any day for any Loan, a rate per annum equal to
(a) in the case of a Loan denominated in Dollars, the Alternate Base Rate for
such day, changing when and as the Alternate Base Rate changes, plus the then
Applicable Floating Rate Margin and (b) in the case of any Alternate Currency
Floating Rate Loan, the rate (if any) specified as such in the applicable
Alternate Currency Addendum.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).

“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA which (a) is maintained or contributed to for the benefit
of employees of the Company, any of its Subsidiaries or any member of its
Controlled Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of
ERISA and (c) under applicable local law, is required to be funded through a
trust or other funding vehicle.

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

“Governmental Acts” is defined in Section 3.09(a).

“Governmental Authority” means (a) any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or

 

14



--------------------------------------------------------------------------------

pertaining to government, including any authority or other quasi governmental
entity established to perform any of such functions and (b) any supra-national
body exercising such powers or functions, such as the European Union or the
European Central Bank.

“Guaranteed Obligations” is defined in Section 9.01.

“Guarantor” means each Domestic Subsidiary of the Company that from time to time
is party to the Subsidiary Guarantee Agreement.

“Guarantee” means each of (a) the Subsidiary Guarantee Agreement, together with
all supplements thereto and (b) the Guarantee by the Company of all of the
Obligations of the Subsidiary Borrowers pursuant to this Agreement and the
Alternate Currency Addenda, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
(a) no phantom stock or similar plan providing for payments only on account of
services provided by, and no stock option or stock compensation plan providing
for grants to, current or former directors, officers, employees or consultants
of the Company or the Subsidiaries, and (b) no issuance by the Company of
warrants or options entitling third parties to purchase the Company’s common
stock (or, at the Company’s option, to receive cash in lieu thereof), shall be a
Hedging Agreement.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Hedging Agreements.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (a) each Lender in respect of its Loans and in respect of
obligations under Hedging Agreements entered into with any Loan Party, (b) each
Issuing Bank in respect of Reimbursement Obligations owed to it, (c) the
Administrative Agent, the Lenders and the Issuing Banks in respect of all other
present and future obligations and liabilities of the Company or any of its
Subsidiaries of every type and description arising under or in connection with
this Agreement or any other Loan Document, (d) each Indemnitee in respect of the
obligations and liabilities of the Company or any of its Subsidiaries to such
Person hereunder or under the other Loan Documents and (e) their respective
successors, transferees and assigns.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

 

15



--------------------------------------------------------------------------------

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto as may be approved by the
Administrative Agent and the Company pursuant to Section 10.02(c).

“Incremental Lender” means an Incremental Revolving Lender and an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 10.02, to make Revolving Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 10.02, to make Incremental Term Loans of any Series to the Company
hereunder.

“Incremental Term Lender” means each Lender with (a) a commitment to make
Incremental Term Loans, established pursuant to an Incremental Facility
Agreement or (b) an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 10.02.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such person’s business payable on customary terms and
earn-out payments arising in connection with Permitted Acquisitions),
(c) obligations of a type set forth in clauses (a), (b) or (d) through (i) of
this definition, whether or not assumed, secured by Liens on property now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, bonds, or other similar instruments, (e) Capitalized Lease
Obligations, (f) net liability in connection with Hedging Obligations,
(g) actual and contingent reimbursement obligations in respect of letters of
credit, (h) the implied debt component of synthetic leases of which such Person
is lessee or any other off-balance sheet financing arrangements (including,
without limitation, any such arrangements

 

16



--------------------------------------------------------------------------------

giving rise to any Off-Balance Sheet Liabilities) and (i) Contingent Obligations
of such Person in respect of items of the type set forth in clauses (a) through
(h); provided that the term “Indebtedness” shall not include any (a) accrued or
deferred interest or other expenses, unless capitalized in accordance with
Agreement Accounting Principles or (b) lease properly classified as an operating
lease in accordance with Agreement Accounting Principles. The amount of any item
of Indebtedness, except for any item of Indebtedness described in clause (g),
(h) or (i), shall be the amount of any liability in respect thereof appearing on
a balance sheet properly prepared in accordance with Agreement Accounting
Principles. The amount of any item of Indebtedness described in clause (i) shall
be determined in accordance with the definition of Contingent Obligations and
the amount of any item of Indebtedness described in clause (h) above shall be
the “principal-equivalent” amount of such obligation.

“Insignificant Subsidiary” means a Foreign Subsidiary having assets with a book
value of $10,000,000 or less.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) the Interest Expense, in each case for the period of four
fiscal quarters ending on such date.

“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment fees and fees for
stand-by letters of credit), all as determined in conformity with Agreement
Accounting Principles.

“Interest Period” means (a) with respect to Alternate Currency Loans, any
Alternate Currency Interest Period and (b) with respect to a Eurocurrency Rate
Loan, a period of one, two, three or six months or, with the consent of all of
the Lenders, nine months, commencing on a Business Day selected by the
applicable Borrower on which a Eurocurrency Rate Loan is made to such Borrower
pursuant to this Agreement or on the last day of the immediately preceding
Interest Period applicable to such Loan. Such Interest Period described in
clause (b) above shall end on (but exclude) the day which corresponds
numerically to such date one, two, three, six or nine months thereafter;
provided that if there is no such numerically corresponding day in such next,
second, third, sixth or ninth succeeding month, such Interest Period shall end
on the last Business Day of such next, second, third, sixth or ninth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Inventory” means any and all goods, including, without limitation, goods in
transit, wherever located, whether now owned or hereafter acquired by the
Company or any of its Subsidiaries, which are held for sale, rental or lease,
furnished under any contract of service or held as raw materials, work in
process or supplies, and all materials used or consumed in the business of the
Company or any of its Subsidiaries, and shall include all right, title and
interest of the Company or any of its Subsidiaries in any

 

17



--------------------------------------------------------------------------------

property the sale or other disposition of which has given rise to Receivables
and which has been returned to or repossessed or stopped in transit by the
Company or any of its Subsidiaries.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business,
but including intercompany loans and advances) or capital contribution by that
Person to any other Person, including all Indebtedness to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Banks” means (a) JPMCB or any of its Affiliates in its separate
capacity as an issuer of Letters of Credit pursuant to Sections 3.01 and 3.02,
(b) solely in respect of any Existing Letter of Credit, the Lender that is the
issuer thereof and (c) each other Lender for Revolving Loans (or any Affiliate,
branch or agency thereof) approved by the Administrative Agent that shall have
agreed to serve as, and shall have become, an Issuing Bank hereunder.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Documents” is defined in Section 3.04.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.06.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(a) the aggregate amount then available for drawing under each of the Letters of
Credit, (b) the face amount of all outstanding L/C Drafts corresponding to the
Letters of Credit, which L/C Drafts have been accepted by the applicable Issuing
Bank, (c) the aggregate outstanding amount of all Reimbursement Obligations at
such time and (d) the aggregate amount equal to the face amount of all Letters
of Credit requested by the Borrowers but not yet issued (unless the request for
an unissued Letter of Credit has been denied).

“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment Agreement or an Incremental
Facility Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Bank.

 

18



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means standby letters of credit to be (a) issued by the
Issuing Banks pursuant to Section 3.01 or (b) deemed issued by the Issuing Banks
pursuant to Section 3.02.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness on such date of determination to (b) EBITDA for the most recently
ended period of four fiscal quarters (including any fiscal quarters ending on
the date of determination).

“LIBO Rate” means, with respect to any Fixed Rate Loan denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean of the rates quoted by the Reference Banks to leading banks in
the London interbank market for the offering of deposits in such currency and
for a period comparable to such Interest Period, in each case as of the
Specified Time on the Quotation Day.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
encumbrance or security agreement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement); provided that in no
event shall the lessor’s interest under any real property lease or any lease
properly classified as an operating lease in accordance with Agreement
Accounting Principles be a “Lien” for purposes of this definition.

“Liquidity” means, at any time, the sum of (a) all cash and Cash Equivalents of
the Company and its Subsidiaries at such time (other than any cash that shall be
held in any blocked account or subject to any pledge, deposit, escrow or other
arrangement for the purpose of providing security to any creditor), and
(b) Availability at such time.

“Loan” means, (a) in the case of any Lender, such Lender’s portion of any
Advance made pursuant to Section 2.01, 2.02 or 2.03, (b) in the case of any
Alternate Currency Lender, any Alternate Currency Loan made by it pursuant to
Section 2.22 and the applicable Alternate Currency Addendum, and (c) in the case
of the Swing Line Bank, any Swing Line Loan made by it pursuant to Section 2.02.

“Loan Account” is defined in Section 2.13(a).

“Loan Documents” means this Agreement, each Alternate Currency Addendum executed
hereunder, each Assumption Letter executed hereunder, each Guarantee, each
Incremental Facility Agreement executed hereunder, the Subordination

 

19



--------------------------------------------------------------------------------

Agreement, any fee letter between the Arrangers or any of them and the Company,
and all other documents, instruments, notes and agreements executed in
connection therewith or contemplated thereby, as the same may be amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

“Loan Parties” means each of the Company, each Subsidiary Borrower and each of
the Guarantors.

“Mandatory Cost Rate” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform their respective obligations under the Loan Documents,
or (c) the ability of the Lenders or the Administrative Agent to enforce the
Obligations.

“Material Acquisition” means (i) any Acquisition in which the aggregate cash
consideration payable by the Company and its Subsidiaries is $100,000,000 or
more or (ii) two or more Acquisitions consummated within a 12 month period in
which the aggregate cash consideration payable by the Company and its
Subsidiaries is $150,000,000 or more.

“Material Disposition” means (i) any disposition of assets (other than inventory
sold in the ordinary course of business) in which the aggregate cash
consideration received by the Company and its Subsidiaries is $100,000,000 or
more or (ii) two or more dispositions of assets (other than inventory sold in
the ordinary course of business) consummated within a 12 month period in which
the aggregate cash consideration received by the Company and its Subsidiaries is
$150,000,000 or more.

“MNPI” means material information concerning the Company and its Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Multicurrency Tranche Availability” means, at any particular time, the amount
by which (a) the Aggregate Multicurrency Tranche Revolving Loan Commitment at
such time exceeds (b) the Multicurrency Tranche Revolving Credit Obligations
outstanding at such time.

“Multicurrency Tranche Revolving Credit Obligations” means, at any particular
time, the sum of (a) the outstanding Multicurrency Tranche Revolving Loans at
such time, plus (b) the outstanding L/C Obligations at such time, plus (c) the
outstanding Alternate Currency Loans at such time.

 

20



--------------------------------------------------------------------------------

“Multicurrency Tranche Revolving Lender” means a Lender with a Multicurrency
Tranche Revolving Loan Commitment, outstanding Multicurrency Tranche Revolving
Loans or participations in outstanding Letters of Credit or Alternate Currency
Loans.

“Multicurrency Tranche Revolving Loan” means a Loan made pursuant to
Section 2.01(a)(i).

“Multicurrency Tranche Revolving Loan Commitment” means, relative to any Lender,
the obligation of such Lender to make Multicurrency Tranche Revolving Loans not
exceeding the amount set forth on Annex I to this Agreement opposite its name
thereon under the heading “Multicurrency Tranche Revolving Loan Commitment” or
in the Assignment Agreement or Incremental Facility Agreement by which it became
a Lender as such amount may be modified from time to time pursuant to the terms
of this Agreement or to give effect to any applicable Assignment Agreement.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, or was required to be, contributed to by either the Company or
any member of the Controlled Group.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.

“Non-Wholly-Owned Subsidiary” means each Subsidiary that is not a Wholly-Owned
Subsidiary.

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any other Loan Party
to any Credit Party, any Arranger, any Affiliate of the foregoing or any
Indemnitee, of any kind or nature, present or future, arising under this
Agreement, the L/C Documents, any Alternate Currency Addendum or any other Loan
Document or under any Hedging Agreements or cash management arrangements or
agreements (i) existing on the date hereof with a Person that is a Lender on the
date hereof (or an Affiliate of such a Lender) or (ii) with a Person that shall
have been a Lender at the time the applicable Hedging Agreement or cash
management arrangement or agreement was entered into (or an Affiliate of such a
Lender), in each case whether or not evidenced by any note, Guarantee or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, Guarantee, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, reasonable fees, disbursements and other charges of
counsel (in each case whether or not allowed), and any other sum chargeable to
the Company or any of its Subsidiaries under this Agreement or any other Loan
Document.

 

21



--------------------------------------------------------------------------------

“Obligor” is defined in Section 9.01.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.

“Other Taxes” is defined in Section 2.15(e)(ii).

“Participants” is defined in Section 14.02(a).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information which
the Administrative Agent or any Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

“Payment Date” means the last day of each fiscal quarter of the Company, the
Revolving Loan Commitment Termination Date, the Termination Date, the Term Loan
Maturity Date and any payment date as set forth in an applicable Incremental
Facility Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.03(e).

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.01B to the
Disclosure Letter.

“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.01C to the Disclosure Letter.

“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.01D to the Disclosure Letter.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.01E to the Disclosure Letter.

 

22



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are (i) not yet due, (ii) not yet delinquent for a period of
more than 60 days, (iii) not subject to penalties for nonpayment or (iv) (so
long as foreclosure, distraint, sale or other similar proceedings shall not have
been commenced or any such proceeding after being commenced is stayed) which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;

(b) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not more
than 60 days past due or which thereafter can be paid without penalty or which
are being contested in good faith by appropriate proceedings properly instituted
and diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;

(c) Liens arising with respect to zoning restrictions, easements, encroachments,
Environmental Liens, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not materially interfere with
the ordinary use or occupancy of the real property subject thereto or with the
ordinary conduct of the business of the Company or any of its Subsidiaries;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation;

(e) Liens arising from or upon any judgment or award; provided that (i) no
Default under Section 8.01(g) has occurred or is continuing at the time of
incurrence thereof and (ii) such judgment or award is being contested in good
faith by proper appeal proceedings and only so long as execution thereon shall
be stayed;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness for borrowed money), leases, statutory obligations, surety bonds,
performance bonds and other obligations of a like nature (including letters of
credit issued in favor of the issuer of any such bond) incurred in the ordinary
course of the Company’s or any Subsidiary’s business;

(g) Leases or subleases and licenses and sublicenses granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, and any interest
or title of a lessor, licensor or under any lease or license;

 

23



--------------------------------------------------------------------------------

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens with respect to repurchase obligations in respect of Cash Equivalents
of the type set forth in clauses (a) and (b) of the definition thereof; and

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Side Lender Representative” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Rata Share” means, with respect to any Lender for Multicurrency Tranche
Revolving Loans, US Tranche Revolving Loans or Term Loans, the percentage
obtained by dividing (a) such Lender’s Multicurrency Tranche Revolving Loan
Commitment, US Tranche Revolving Loan Commitment or Term Loan Commitment, as
applicable, at such time (as adjusted from time to time in accordance with the
provisions of this Agreement) by (b) the Aggregate Multicurrency Tranche
Revolving Loan Commitment, the Aggregate US Tranche Revolving Loan Commitment or
the Aggregate Term Loan Commitment at such time, as applicable (in each case, as
adjusted from time to time in accordance with the provisions of this Agreement);
provided that if all of the applicable Commitments are terminated pursuant to
the terms of this Agreement, then “Pro Rata Share” means, with respect to any
Lender for Multicurrency Tranche Revolving Loans, US Tranche Revolving Loans or
Term Loans, the percentage obtained by dividing (i) the sum of (A) such Lender’s
Multicurrency Tranche Revolving Loans, US Tranche Revolving Loans or Term Loans,
as applicable, plus (B) in the case of Multicurrency Tranche Revolving Loans,
such Lender’s share of the obligations to purchase participations in Letters of
Credit and Alternate Currency Loans, plus (C) in the case of US Tranche
Revolving Loans, such Lender’s share of the obligations to refund or purchase
participations in Swing Line Loans, by (ii) the sum of (A) the aggregate
outstanding amount of all Multicurrency Tranche Revolving Loans, US Tranche
Revolving Loans or Term Loans, as applicable, plus (B) in the case of
Multicurrency Tranche Revolving Loans, the aggregate outstanding amount of all
Letters of Credit and all Alternate Currency Loans, plus (C) in the case of US
Tranche Revolving Loans, the aggregate outstanding amount of all Swing Line
Loans.

 

24



--------------------------------------------------------------------------------

“Public Side Lender Representative” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Purchased Dealership” means any financially troubled dealership selling, among
other things, the Company’s products that the Company shall have purchased and
operated in order to preserve its distribution network.

“Quotation Day” means, with respect to any currency for any Interest Period, the
day two Business Days prior to the first day of such Interest Period, unless
market practice differs in the Relevant Interbank Market for any currency, in
which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).

“Rate Option” means the Eurocurrency Rate, the Floating Rate or the Alternate
Currency Fixed Rate, as applicable.

“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, notes receivable, and all present and future rights of the Company
or its Subsidiaries, as applicable, to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guarantees with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

“Reference Banks” means the principal office in London of JPMCB and such other
banks as may be appointed by the Administrative Agent in consultation with the
Company.

“Register” is defined in Section 14.03(a).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

 

25



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.07.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Relevant Interbank Market” means (a) in relation to Euro, the European
interbank market and (b) in relation to any other Agreed Currency, the London
interbank market.

“Repatriated Funds” means amounts paid by Foreign Subsidiaries to the Company or
any Domestic Subsidiary in respect of the repayment of intercompany loans,
dividends and return of capital.

“Replacement Lender” is defined in Section 2.20.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Benefit Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs; provided that a failure to meet the
minimum funding standards of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule, code,
ordinance, decree, order, judgment, or regulation, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject including, without limitation, the Securities
Act, the Exchange Act, Regulations T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, the Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation.

 

26



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
the Company’s or such Subsidiaries’ Equity Interests other than Disqualified
Stock or in options, warrants or other rights to purchase such Equity Interests,
(b) any redemption, retirement, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of the Company or any of its Subsidiaries
now or hereafter outstanding, other than in exchange for Equity Interests other
than Disqualified Stock of the Company and (c) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Subordinated Indebtedness.

“Revolving Credit Obligations” means Multicurrency Tranche Revolving Credit
Obligations or US Tranche Revolving Credit Obligations.

“Revolving Lender” means a Multicurrency Tranche Revolving Lender or a US
Tranche Revolving Lender.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Multicurrency Tranche Revolving Loan or a US Tranche
Revolving Loan.

“Revolving Loan Commitment” means a Multicurrency Tranche Revolving Loan
Commitment or a US Tranche Revolving Loan Commitment.

“Revolving Loan Commitment Termination Date” means the earliest of

(a) May 6, 2016;

(b) the date on which the Aggregate Revolving Loan Commitments of both Classes
have been terminated in full or reduced to zero pursuant to the terms of this
Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.

 

27



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in any
Agreed Currency, immediately available funds and (b) with respect to
disbursements and payments in an Alternate Currency, same day or other funds as
may be determined by the Administrative Agent or the applicable Issuing Bank, as
the case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternate
Currency.

“Screen Rate” means

(a) in relation to LIBOR, the British Bankers Association Interest
Settlement-Rate for the relevant currency and period; and

(b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period.

in each case, as displayed on the appropriate page of the Reuters screen. If the
agreed page is replaced or service ceases to be available, the Administrative
Agent may specify another page or service displaying the appropriate rate after
consultation with the Company and the Lenders.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Series” is defined in Section 10.02(b).

“Single Employer Plan” means a “single-employer plan” as defined in
Section 4001(a)(15) of ERISA which is a Benefit Plan maintained by the Company
or any member of the Controlled Group for employees of the Company or any member
of the Controlled Group.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(b) it is then able and expects to be able to pay its debts as they mature; and

(c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

 

28



--------------------------------------------------------------------------------

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. Fixed
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” shall mean Indebtedness of the Company incurred from
time to time that, together with any guarantees thereof by Subsidiaries, is
subordinated in right of payment to the Obligations on terms customary at the
time of incurrence for comparable publicly offered subordinated debt securities.

“Subordination Agreement” means that certain Subordination Agreement (and any
and all supplements or joinders thereto or assumptions thereof) executed from
time to time by each Subsidiary of the Company which may now or in the future
have any claim against any Loan Party and each other Subsidiary of the Company
as required pursuant to Section 7.02(k) in favor of the Administrative Agent for
the benefit of itself and the Holders of Obligations, in substantially the form
of Exhibit F hereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Subsidiary Guarantee Agreement” means a subsidiary guarantee agreement entered
into by a Subsidiary and the Administrative Agent, substantially in the form of
Exhibit I hereto or any other form approved by the Administrative Agent.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
mean a Subsidiary of the Company.

“Subsidiary Borrower” means each Wholly-Owned Subsidiary of the Company (whether
now existing or hereafter formed) duly designated by the Company pursuant to
Section 2.21 to request Advances hereunder, which Wholly-Owned Subsidiary shall
have delivered to the Administrative Agent an Assumption Letter in

 

29



--------------------------------------------------------------------------------

accordance with Section 2.21 and such other documents as may be required
pursuant to this Agreement, in each case together with its respective successors
and assigns, including a debtor-in-possession on behalf of such Subsidiary
Borrower.

“Swing Line Bank” means JPMCB and its successors and assigns, in its capacity as
lender of Swing Line Loans hereunder.

“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $30,000,000 at any one time
outstanding.

“Swing Line Loan” means a Loan made to a Borrower by the Swing Line Bank
pursuant to Section 2.02.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which the TARGET is open for the settlement of
payments in Euros.

“Taxes” is defined in Section 2.15(e)(i).

“Term Lender” means a Lender with a Term Loan Commitment or outstanding Term
Loans.

“Term Loan Commitment” means, relative to any Lender, the obligation of such
Lender to make Term Loans not exceeding the amount set forth on Annex I to this
Agreement opposite its name thereon under the heading “Term Loan Commitment” or
on the signature page of the assignment and acceptance by which it became a
Lender as such amount may be modified from time to time pursuant to the terms of
this Agreement or to give effect to any applicable assignment and acceptance.

“Term Loan Commitment Termination Date” means the earliest of

(a) the Term Loan Funding Date (immediately after the making of the Term Loans
on such date);

(b) the 180th day following the date of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in clauses (a), (b) or (c), the Term
Loan Commitments shall terminate automatically and without any further action.

“Term Loan” and “Term Loans” are defined in Section 2.03(a).

“Term Loan Funding Date” means the date on which the Term Loans are made.

 

30



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means May 6, 2016.

“Termination Date” is defined in Section 2.19.

“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan, (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group, (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA, (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan, (e) any event or condition which constitutes grounds under
Section 4042 of ERISA which are reasonably likely to lead to the termination of,
or the appointment of a trustee to administer, any Benefit Plan, (f) that a
foreign governmental authority shall appoint or institute proceedings to appoint
a trustee to administer any Foreign Pension Plan in place of the existing
administrator, or (g) the partial or complete withdrawal of the Company or any
member of the Controlled Group from a Multiemployer Plan or Foreign Pension
Plan.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all outstanding Letters of Credit and the unfunded amount of all
Commitments.

“Total Indebtedness” means, without duplication, on a consolidated basis,
(a) all Indebtedness of the Company or any Subsidiary referred to in clauses
(a), (d), (e), (g) and (h) of the definition of such term and (b) the principal
amount of all Indebtedness of any Person in respect of which the Company or any
Subsidiary has a Contingent Obligation.

“Transferee” is defined in Section 14.05.

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed Rate Loan.

“Unfunded Liabilities” means (a) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of all Single Employer Plans as of the
most recent measurement date for which actuarial valuations have been completed
and certified to the Company, all as determined under FAS 87 as amended by FAS
88, 106, and 132, if applicable, using the methods and assumptions used by the
Company for financial accounting purposes and (b) in the case of Multiemployer
Plans, the withdrawal liability that would be incurred by the Controlled Group
if all members of the Controlled Group completely withdrew from all
Multiemployer Plans.

 

31



--------------------------------------------------------------------------------

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“US Tranche Availability” means, at any particular time, the amount by which
(a) the Aggregate US Tranche Revolving Loan Commitment at such time exceeds
(b) the US Tranche Revolving Credit Obligations outstanding at such time.

“US Tranche Revolving Credit Obligations” means, at any particular time, the sum
of (a) the outstanding US Tranche Revolving Loans at such time, plus (b) the
outstanding principal amount of all Swing Line Loans at such time.

“US Tranche Revolving Lender” means a Lender with a US Tranche Revolving Loan
Commitment, outstanding US Tranche Revolving Loans or participations in
outstanding Swing Line Loans.

“US Tranche Revolving Loan” means a Loan made pursuant to Section 2.01(a)(ii).

“US Tranche Revolving Loan Commitment” means, relative to any Lender, the
obligation of such Lender to make US Tranche Revolving Loans not exceeding the
amount set forth on Annex I to this Agreement opposite its name thereon under
the heading “US Tranche Revolving Loan Commitment” or in the Assignment
Agreement or Incremental Facility Agreement by which it became a Lender as such
amount may be modified from time to time pursuant to the terms of this Agreement
or to give effect to any applicable Assignment Agreement.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled, in each case, other than director qualifying shares. Unless the
context otherwise requires, “Wholly-Owned Subsidiary” means a wholly-owned
subsidiary of the Company.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to any Person shall include such Person’s
successors and assigns. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed

 

32



--------------------------------------------------------------------------------

references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document, including this Agreement, or any other agreement, instrument or
document in this Agreement shall mean such Loan Document or other agreement,
instrument or document as amended, restated, supplemented or otherwise modified
from time to time (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein) and (b) any accounting terms used
in this Agreement which are not specifically defined herein shall have the
meanings customarily given them in accordance with generally accepted accounting
principles in existence as of the date.

SECTION 1.03. References. Any references to Subsidiaries of the Company set
forth herein shall not in any way be construed as consent by the Administrative
Agent or any Lender to the establishment, maintenance or acquisition of any
Subsidiary, except as may otherwise be permitted hereunder.

ARTICLE II

Loan Facilities

On the terms and subject to the conditions of this Agreement, the Lenders
severally agree to make Loans as set forth below.

SECTION 2.01. Revolving Loans.

(a) Upon the satisfaction of the applicable conditions precedent set forth in
Article V, from and including the Effective Date and prior to the Revolving Loan
Commitment Termination Date, (i) each Multicurrency Tranche Revolving Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make Multicurrency Tranche Revolving Loans to any Borrower from
time to time in Dollars or any Agreed Currency, in a Dollar Amount not to exceed
such Lender’s Pro Rata Share of the Multicurrency Tranche Availability at such
time and (ii) each US Tranche Revolving Lender severally and not jointly agrees,
on the terms and conditions set forth in this Agreement, to make US Tranche
Revolving Loans to any Borrower from time to time in Dollars, in an amount not
to exceed such Lender’s Pro Rata Share of the US Tranche Availability at such
time. Notwithstanding the foregoing, at no time shall (x) the Dollar Amount of
the Multicurrency Tranche Revolving Credit Obligations exceed the Aggregate
Multicurrency Tranche Revolving Loan Commitment or (y) the amount of the US
Tranche Revolving Credit Obligations exceed the Aggregate US Tranche Revolving
Loan Commitment. Within the foregoing limits and subject to the terms and
conditions set forth in this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans at any time prior to the Revolving Loan Commitment
Termination Date. Revolving Loans shall be, at the option of the applicable
Borrower, selected in accordance with Section 2.10, and shall be either Floating
Rate Loans or Fixed Rate Loans. On the Revolving Loan Commitment Termination
Date, each Borrower shall repay in full the outstanding principal balance of
Revolving Loans made to it. The Revolving Loans of each Class shall be made by
each applicable Revolving Lender ratably in proportion to such Lender’s
respective applicable Pro Rata Share.

 

33



--------------------------------------------------------------------------------

(b) Making of Revolving Loans. Promptly after receipt of the Borrowing/
Conversion/Continuation Notice under Section 2.08 in respect of Revolving Loans
of any Class, the Administrative Agent shall notify each applicable Lender of
the requested Revolving Loans. Each applicable Revolving Lender shall make
available its Revolving Loan in accordance with the terms of Section 2.07. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Borrower on the applicable Borrowing Date and shall
disburse such proceeds in accordance with the applicable Borrower’s disbursement
instructions set forth in such Borrowing/Conversion/Continuation Notice. The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Lender of its obligations hereunder to make its Revolving Loan on such
Borrowing Date; provided that the Revolving Loan Commitments of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to make Loans as required.

SECTION 2.02. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the applicable
conditions precedent set forth in Article V, from and including the Effective
Date and prior to the Revolving Loan Commitment Termination Date, the Swing Line
Bank agrees, on the terms and conditions set forth in this Agreement, to make
swing line loans (each, individually, a “Swing Line Loan” and collectively, the
“Swing Line Loans”) to the Borrowers from time to time in Dollars; provided that
at no time shall the aggregate outstanding principal amount of all Swing Line
Loans exceed the Swing Line Commitment; provided further that at no time shall
the Dollar Amount of US Tranche Revolving Credit Obligations exceed the
Aggregate US Tranche Revolving Loan Commitment. The Swing Line Bank shall not be
required to make a Swing Line Loan to refinance an outstanding Swing Line Loan.
Within the foregoing limits and subject to the terms and conditions set forth in
this Agreement, the Borrowers may borrow, prepay and reborrow Swing Line Loans.

(b) Borrowing/Conversion/Continuation Notice; Interest Rate. The Company and/or
the applicable Borrower shall deliver to the Administrative Agent a
Borrowing/Conversion/Continuation Notice, signed by it, not later than 12:00
noon (New York time) on the Borrowing Date of each Swing Line Loan (or at such
later time as may be acceptable to the Swing Line Bank in its sole discretion),
specifying (i) the applicable Borrowing Date (which date shall be a Business Day
and which may be the same date as the date the Borrowing/Conversion/Continuation
Notice is given), (ii) the aggregate amount of the requested Swing Line Loan,
the amount of which shall be not less than $1,000,000 and (iii) payment
instructions for the disbursement of such Loan. The Swing Line Loans shall bear
interest at the Floating Rate plus the Applicable Floating Rate Margin.

 

34



--------------------------------------------------------------------------------

(c) Making of Swing Line Loans. Not later than 3:00 p.m. (New York time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in New York, New York, to the
Administrative Agent at its address specified pursuant to Article XV. The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the applicable Borrower on the Borrowing Date in
accordance with the applicable Borrower’s disbursement instructions set forth in
the applicable Borrowing/Conversion/Continuation Notice.

(d) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the applicable Borrower on or before the seventh Business Day after the
Borrowing Date for such Swing Line Loan. The applicable Borrower may at any time
pay, without penalty or premium, all outstanding Swing Line Loans. In addition,
the Administrative Agent (i) may at any time in its sole discretion with respect
to any outstanding Swing Line Loan, (ii) shall at any time upon the request of
the Swing Line Bank in its sole discretion, or (iii) shall on the seventh
Business Day after the Borrowing Date of any Swing Line Loan, require (by giving
notice thereof to each US Tranche Revolving Lender not later than 10:00 a.m.
(New York time) one Business Day before the date of such Loan) each US Tranche
Revolving Lender (including the Swing Line Bank) to make a US Tranche Revolving
Loan in the amount of such US Tranche Revolving Lender’s Pro Rata Share of such
Swing Line Loan, for the purpose of repaying all or any outstanding portion of
such Swing Line Loan. Not later than 2:00 p.m. (New York time) on the date of
any notice received pursuant to this Section 2.02(d), each US Tranche Revolving
Lender shall make available its required US Tranche Revolving Loan, in funds
immediately available in New York to the Administrative Agent at its address
specified pursuant to Article XV. US Tranche Revolving Loans made pursuant to
this Section 2.02(d) shall initially be Floating Rate Loans and thereafter may
be continued as Floating Rate Loans or converted into Eurocurrency Rate Loans in
the manner provided in Section 2.10 and subject to the other conditions and
limitations therein set forth and set forth in this Article II. Unless a US
Tranche Lender shall have notified the Swing Line Bank, at least one Business
Day prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Article V had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.02(d) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent, the Swing Line Bank or any
other Person, (b) the failure to satisfy any condition set forth herein or the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Company, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.02(d), the Administrative Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Administrative Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount

 

35



--------------------------------------------------------------------------------

due under this Section 2.02(d) or may not make any Revolving Loan required by
this Section 2.02, such Lender shall be deemed, at the option of the
Administrative Agent or the Swing Line Bank, to have unconditionally and
irrevocably purchased from the Swing Line Bank, without recourse or warranty, an
undivided interest and participation in the Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation shall be paid to such
Lender upon demand by the Swing Line Bank together with interest thereon at the
Federal Funds Effective Rate for each day during the period commencing on the
date of demand and ending on the date such amount is received. The payments of
Lenders to the Administrative Agent shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligations to repay such Swing Line
Loan. On the Revolving Loan Commitment Termination Date, the Company shall repay
in full the outstanding principal balance of the Swing Line Loans.

SECTION 2.03. Term Loans.

(a) Upon the satisfaction of the applicable conditions precedent set forth in
Article V, each Term Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make a term loan in Dollars (each
individually, a “Term Loan” and collectively, the “Term Loans”) to the Company
equal to such Lender’s Term Loan Commitment on a single date prior to the Term
Loan Commitment Termination Date. Amounts repaid or prepaid with respect to Term
Loans may not be reborrowed.

(b) Making of Term Loans. Promptly after receipt of the Borrowing/
Conversion/Continuation Notice under Section 2.08 in respect of Term Loans, the
Administrative Agent shall notify each Lender of its Term Loan. Each Lender
shall make available its Term Loan in accordance with the terms of Section 2.07.
The Administrative Agent will promptly make the funds so received from the
Lenders available to the Company at the Administrative Agent’s office in New
York, New York on the Term Loan Funding Date and shall disburse such proceeds in
accordance with the Company’s disbursement instructions set forth in such
Borrowing/Conversion/Continuation Notice. A Lender’s obligation to make a Term
Loan shall not be affected by any other Lender’s failure to make any Term Loan.

(c) Scheduled Repayment of Term Loans. On the Term Loan Maturity Date and on
each Payment Date set forth below, the Company shall make a scheduled repayment
of the aggregate outstanding principal amount, if any, of all Term Loans in an
amount equal to the percentage of the aggregate outstanding principal amount of
Term Loans on the Term Loan Funding Date (immediately after the making of the
Term Loans on such date) set forth below opposite the Term Loan Maturity Date or
such Payment Date, as applicable:

 

Payment Date    Percentage of Required
Principal Repayment  

July 1, 2011

     1.25 % 

September 30, 2011

     1.25 % 

December 30, 2011

     1.25 % 

 

36



--------------------------------------------------------------------------------

March 30, 2012

     1.25 % 

June 29, 2012

     1.25 % 

September 28, 2012

     1.25 % 

December 28, 2012

     1.25 % 

March 29, 2013

     1.25 % 

June 28, 2013

     2.50 % 

September 27, 2013

     2.50 % 

January 3, 2014

     2.50 % 

April 4, 2014

     2.50 % 

July 4, 2014

     2.50 % 

October 3, 2014

     2.50 % 

January 2, 2015

     2.50 % 

April 3, 2015

     2.50 % 

July 3, 2015

     17.50 % 

October 2, 2015

     17.50 % 

January 1, 2016

     17.50 % 

April 1, 2016

     17.50 % 

Term Loan Maturity Date

    
  The then outstanding principal
amount of all Term Loans  
  

Each prepayment of Term Loans pursuant to Section 2.05(a) shall be applied to
reduce ratably the remaining installments of principal due after the date of
such prepayment.

SECTION 2.04. Rate Options for all Advances; Maximum Interest Periods. The Loans
may be Floating Rate Advances (solely in the case of Loans denominated in
(a) Dollars or (b) Alternate Currency Loans, if specified as such in the
applicable Alternate Currency Addendum) or Fixed Rate Advances, or a combination
thereof, selected by the Company or the applicable Borrower in accordance with
Section 2.08. The Company or the applicable Borrower may select, in accordance
with Section 2.10, Rate Options and Interest Periods applicable to portions of
the Loans; provided that there shall be no more than 12 Interest Periods in
effect with respect to all of the Loans at any time.

SECTION 2.05. Prepayments.

(a) Optional Prepayments. The Company or the applicable Borrower may from time
to time and at any time upon at least one Business Day’s prior written notice
repay or prepay without penalty or premium all or any part of outstanding
Floating Rate Advances in an aggregate minimum amount of $5,000,000 (or the
Equivalent Amount) and in integral multiples of $1,000,000 (or the Equivalent
Amount) in excess thereof (unless Floating Rate Advances are prepaid in full).
Fixed Rate Advances may be voluntarily repaid or prepaid prior to the last day
of the applicable Interest Period, subject to the indemnification provisions
contained in Section 4.04; provided that the applicable Borrower may not so
prepay Fixed Rate Advances unless it shall have provided at least three Business
Days’ prior written notice to the Administrative Agent of such prepayment. Each
Borrower may, upon prior written notice to the Administrative Agent

 

37



--------------------------------------------------------------------------------

and to the applicable Alternate Currency Lender as prescribed in the applicable
Alternate Currency Addendum and specifying that it is prepaying all or a portion
of its Alternate Currency Loans, prepay its Alternate Currency Loans in whole at
any time, or from time to time in part in an aggregate minimum amount of
$5,000,000 (or the Equivalent Amount ) and in integral multiples of $1,000,000
(or the Equivalent Amount) in excess thereof (or as otherwise specified in the
applicable Alternate Currency Addendum) by paying the principal amount to be
paid together with all accrued and unpaid interest thereon to and including the
date of payment; provided that any such payment occurring prior to the last day
of any Interest Period related to such Alternate Currency Loan shall be subject
to the indemnification provisions contained in Section 4.04. Each such notice
shall be irrevocable; provided that (A) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Loan Commitments as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06 and (B) a notice of prepayment of Term Loans pursuant to this
Section 2.05(a) may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied.

(b) Mandatory Prepayments.

(i) If at any time and for any reason (other than fluctuations in currency
exchange rates) the Revolving Credit Obligations of either Class are greater
than the Aggregate Revolving Loan Commitment of such Class, the Company shall
immediately make or cause to be made a mandatory prepayment of the Revolving
Credit Obligations of such Class in an amount equal to such excess.

(ii) On the last Business Day of each month, the Administrative Agent shall
calculate the Dollar Amount of all outstanding Alternate Currency Loans and
Multicurrency Tranche Revolving Credit Obligations not denominated in Dollars
using, for each currency, the arithmetic mean of the buy and sell spot rates of
exchange at 11:00 a.m. London time of the Administrative Agent in the London
interbank market (or other market where the Administrative Agent’s foreign
exchange operations in respect of such currency are then being conducted) and
if, on such Business Day:

(A) the Dollar Amount of the Multicurrency Tranche Revolving Credit Obligations
exceeds the Aggregate Multicurrency Tranche Revolving Loan Commitment as a
result of fluctuations in currency exchange rates, the Borrowers shall
immediately prepay Multicurrency Tranche Revolving Loans in an aggregate amount
such that after giving effect thereto the Dollar Amount of the Multicurrency
Tranche Revolving Credit Obligations is less than or equal to the Aggregate
Multicurrency Tranche Revolving Loan Commitment; or

(B) the Dollar Amount of the aggregate outstanding principal amount of Alternate
Currency Loans in the same Alternate Currency

 

38



--------------------------------------------------------------------------------

exceeds the aggregate Alternate Currency Commitments with respect thereto as a
result of fluctuations in currency exchange rates, the applicable Borrowers
shall on such date prepay Alternate Currency Loans in such Alternate Currency in
an aggregate amount such that after giving effect thereto the Dollar Amount of
all such Alternate Currency Loans is less than or equal to the aggregate
Alternate Currency Commitments with respect thereto.

(iii) All of the mandatory prepayments made under Section 2.05 shall be applied
to the Revolving Credit Obligations of the applicable Class, first to Floating
Rate Loans and to any Fixed Rate Loans maturing on such date and then to
subsequently maturing Fixed Rate Loans in order of maturity and shall be subject
to the indemnification provisions contained in Section 4.04.

SECTION 2.06. Reductions of Commitments.

(a) The Company may permanently reduce (i) the Aggregate Multicurrency Tranche
Revolving Loan Commitment in whole, or in part ratably among the Multicurrency
Tranche Revolving Lenders, in an aggregate minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof (unless the Aggregate
Multicurrency Tranche Revolving Loan Commitment is reduced in whole), (ii) the
Aggregate US Tranche Revolving Loan Commitment in whole, or in part ratably
among the US Tranche Revolving Lenders, in an aggregate minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (unless the
Aggregate US Tranche Revolving Loan Commitment is reduced in whole) or (iii) the
Swing Line Commitments in whole or in part in amounts of $1,000,000, in each
case upon at least three Business Day’s prior written notice to the
Administrative Agent, each Issuing Bank and the Swing Line Bank, which notice
shall specify the amount of any such reduction; provided that the amount of the
Aggregate Revolving Loan Commitment of either Class may not be reduced below the
sum of the Dollar Amount of the outstanding Revolving Credit Obligations of such
Class. All accrued commitment fees shall be payable on the effective date of any
termination of all or any part the obligations of the Lenders to make Loans
hereunder. Each Borrower may, upon three Business Days prior written notice to
the Administrative Agent and to the applicable Alternate Currency Lender,
terminate entirely at any time or reduce from time to time by an aggregate
Dollar Amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or as set forth on the applicable Alternate Currency Addendum), the
unused portions of the applicable Alternate Currency Commitment as specified by
the applicable Borrower in such notice to the Administrative Agent and the
applicable Alternate Currency Lender; provided that at no time shall the
Alternate Currency Commitment of any Lender in respect of any Alternate Currency
be reduced to an amount less than the total outstanding principal amount of all
Alternate Currency Loans of such Lender made in such Alternate Currency. Each
notice delivered by the Borrowers pursuant to this Section 2.06 shall be
irrevocable; provided that a notice of reduction of the Aggregate Revolving Loan
Commitment of either Class or the Swing Line Commitments or termination or
reduction of the applicable Alternate Currency Commitment under this
Section 2.06 may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

 

39



--------------------------------------------------------------------------------

(b) If the Term Loan Funding Date shall not have occurred by July 1, 2011, the
Term Loan Commitments will be reduced on such date by an amount equal to 1.25%
of the original amount thereof. If the Term Loan Funding Date shall not have
occurred by September 30, 2011, the Term Loan Commitments will be further
reduced on such date by an amount equal to 1.25% of the original amount thereof.

SECTION 2.07. Method of Borrowing. Not later than 12:00 noon (New York time)
(a) on the Term Loan Funding Date, each Lender with a Term Loan Commitment shall
transfer its Term Loan and (b) on each Borrowing Date for Revolving Loans, each
Lender with a Revolving Loan Commitment of the applicable Class shall transfer
its Revolving Loan, in each case by wire transfer of immediately available funds
in the applicable Agreed Currency to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.

SECTION 2.08. Method of Selecting Types and Interest Periods for Advances. The
applicable Borrower shall select the Type of Advance, the Agreed Currency and/or
Alternate Currency and, in the case of each Fixed Rate Advance, the Interest
Period applicable to each such Advance from time to time. The applicable
Borrower shall give the Administrative Agent irrevocable notice in substantially
the form of Exhibit A hereto (a “Borrowing/Conversion/Continuation Notice”) not
later than 11:00 a.m. (New York time) (a) one Business Day before the Borrowing
Date of each Floating Rate Advance, (b) three Business Days before the Borrowing
Date for each Eurocurrency Rate Advance to be made in Dollars, (c) four Business
Days before the Borrowing Date for each Eurocurrency Rate Advance to be made in
any Agreed Currency other than Dollars and (d) four Business Days before the
Borrowing Date for each Alternate Currency Loan (or such other period as may be
agreed to by the Administrative Agent and the applicable Borrower); provided
that such notice to the applicable Alternate Currency Lender shall be given by
11:00 a.m. (local time) specifying: (i) the Borrowing Date (which shall be a
Business Day) of such Advance; (ii) the aggregate amount of such Advance;
(iii) the Type of Advance selected; (iv) the Agreed Currency or Alternate
Currency applicable thereto; and (v) in the case of each Fixed Rate Loan, the
Interest Period. Each Floating Rate Advance and all Obligations other than Loans
shall bear interest from and including the date of the making of such Advance in
the case of Loans, and the date such Obligation is due and owing in the case of
such other Obligations, to (but not including) the date of repayment thereof at
the Floating Rate plus the Applicable Floating Rate Margin in effect from time
to time, changing when and as such Floating Rate changes. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Loan will
take effect simultaneously with each change in the Alternate Base Rate or
Alternate Currency Rate, as applicable. Each Fixed Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurocurrency Rate applicable to such Fixed Rate Advance and Interest Period plus
the Applicable Fixed Rate Margin in effect from time to time.

 

40



--------------------------------------------------------------------------------

SECTION 2.09. Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay a Swing Line Loan or Reimbursement Obligation) shall be in the
minimum Dollar Amount of $5,000,000 (or the Approximate Equivalent Amount of any
Agreed Currency other than Dollars or any Alternate Currency) and in integral
Dollar Amount multiples of $1,000,000 (or the Approximate Equivalent Amount of
any Agreed Currency other than Dollars or any Alternate Currency) in excess
thereof (or such other amounts as may be specified in the applicable Alternate
Currency Addendum); provided that any Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Loan Commitment.

SECTION 2.10. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.

(a) Right to Convert. The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.04 and this Section 2.10, to convert all
or any part of a Loan (other than a Swing Line Loan) of any Type into any other
available Type or Types of Loans (other than a Swing Line Loan); provided that
any conversion of any Eurocurrency Rate Advance shall be made on, and only on,
the last day of the Interest Period applicable thereto.

(b) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Fixed Rate Loans. Fixed Rate Loans shall continue as Fixed Rate Loans until the
end of the then applicable Interest Period therefor, at which time such Fixed
Rate Loans, if denominated in Dollars, shall be automatically converted into
Floating Rate Loans unless the Company shall have given the Administrative Agent
notice in accordance with Section 2.10(d) requesting that, at the end of such
Interest Period, such Fixed Rate Loans continue as Fixed Rate Loans. Unless a
Borrowing/Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.10, Fixed Rate Loans in an Agreed
Currency other than Dollars and Alternate Currency Loans shall automatically
continue as Fixed Rate Loans in the same Agreed Currency or Alternate Currency
Loans in the same Alternate Currency, as applicable, with an Interest Period of
one month.

(c) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.10(a) or Section 2.10(b), if the
Administrative Agent or the Required Lenders shall so notify the Company, no
Loan may be converted into or continued as a Fixed Rate Loan when any Default or
Unmatured Default has occurred and is continuing.

(d) Borrowing/Conversion/Continuation Notice. The Company shall give the
Administrative Agent a Borrowing/Conversion/Continuation Notice with respect to
each conversion of a Floating Rate Loan (that is not an Alternate Currency Loan)
into a Fixed Rate Loan or continuation of a Eurocurrency Rate Loan not later
than 11:00 a.m. (New York time) (i) three Business Days prior to the date of the
requested conversion or continuation, with respect to any Loan to be converted
or continued as a Eurocurrency Rate Loan in Dollars, (ii) four Business Days
prior to the date of the requested

 

41



--------------------------------------------------------------------------------

conversion or continuation with respect to any Loan to be converted or continued
as a Eurocurrency Rate Loan in an Agreed Currency other than Dollars and
(iii) five Business Days before the date of the requested conversion or
continuation with respect to the conversion or continuation of any Alternate
Currency Loan (or such other period as may be agreed to by the Administrative
Agent), and the applicable Subsidiary Borrower shall give the applicable
Alternate Currency Lender irrevocable notice by 11:00 a.m. (local time) three
Business Days prior to the conversion or continuation of such Alternate Currency
Loan (or such other period as may specified in the applicable Alternate Currency
Addendum), specifying: (x) the requested date (which shall be a Business Day) of
such conversion or continuation; (y) the amount and Type of the Loan to be
converted or continued; and (z) the amount of Eurocurrency Rate Loans or
Alternate Currency Loan(s), as applicable, into which such Loan is to be
converted or continued, the Agreed Currency or Alternate Currency, as
applicable, and the duration of the Interest Period applicable thereto.

(e) Notwithstanding anything herein to the contrary, (i) Eurocurrency Rate Loans
in an Agreed Currency may be continued as Eurocurrency Rate Loans only in the
same Agreed Currency and (ii) Alternate Currency Loans in an Alternate Currency
may be continued as Alternate Currency Loans only in the same Alternate
Currency.

SECTION 2.11. Default Rate. If any principal is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to Floating Rate Revolving Loans.

SECTION 2.12. Method of Payment.

(a) All payments of principal, interest, fees, commissions and other amounts
payable hereunder or under any other Loan Document shall be made on the date
when due, without setoff, deduction or counterclaim, in immediately available
funds to the Administrative Agent to such account as may be specified by the
Administrative Agent at least one Business Day prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to the 12:00 noon (local time)), in
immediately available funds. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date of payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Each Advance
shall be repaid or prepaid in the Agreed Currency in which it was made in the
amount borrowed and interest payable thereon shall also be paid in such
currency. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds which the Administrative Agent received at its
address specified in its Administrative Questionnaire or at any

 

42



--------------------------------------------------------------------------------

Lending Installation specified in a notice received by the Administrative Agent
from such Lender. The Company authorizes the Administrative Agent to charge the
account of the Company maintained with JPMCB for each payment of principal,
interest, fees, commissions and L/C Obligations as it becomes due hereunder.
Each reference to the Administrative Agent in this Section 2.12 shall also be
deemed to refer, and shall apply equally, to each Issuing Bank or Swing Line
Bank, in the case of payments required to be made by the Company to any Issuing
Bank or Swing Line Bank, pursuant to this Agreement.

(b) All payments to be made by the Borrowers hereunder in respect of any
Alternate Currency Loans shall be made in the currencies in which such Loans are
denominated and in funds immediately available, at the office or branch from
which the Loan was made pursuant to Section 2.22 and the applicable Alternate
Currency Addendum not later than 3:00 p.m. (local time) on the date on which
such payment shall become due. Promptly, and in any event within two Business
Days after receipt, upon receipt of any payment of principal of the Alternate
Currency Loans the applicable Alternate Currency Lender shall give written
notice to the Administrative Agent by telecopier or electronic mail of the
receipt of such payment.

(c) Notwithstanding the foregoing provisions of this Section 2.12, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency or Alternate Currency, as applicable, with the result that different
types of such Agreed Currency or Alternate Currency (the “New Currency”), as
applicable, are introduced and the type of currency in which the Advance was
made (the “Original Currency”) no longer exists or any Borrower is not able to
make payment to the Administrative Agent for the account of the Lenders or
Alternate Currency Lender, as applicable, in such Original Currency, then all
payments to be made by the Borrowers hereunder in such currency shall be made to
the Administrative Agent or Alternate Currency Lender, as applicable, in such
amount and such type of the New Currency or Dollars as shall be equivalent to
the amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations. In
addition, notwithstanding the foregoing provisions of this Section 2.12, if,
after the making of any Advance in any currency other than Dollars, the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the Lenders or the applicable Alternate Currency Lender in the
type of currency in which such Advance was made because of the imposition of any
such currency control or exchange regulation, then such Advance shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance.

SECTION 2.13. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts (a “Loan Account”) evidencing all indebtedness of the Borrowers
owing to such Lender hereunder from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

43



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to
Section 14.03(a) shall reflect (i) the date and the amount of each Loan made
hereunder, the Type thereof and the Interest Period, if any, applicable thereto,
(ii) the amount and the currency of any principal or interest due and payable or
to become due and payable from the Borrowers to each Lender hereunder, (iii) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 14.03, (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof and (v) all other appropriate debits and
credits as provided in this Agreement, including, without limitation, all fees,
charges, expenses and interest.

(c) The entries made in the Loan Account, the Register and the other accounts
maintained pursuant to subsections (a) or (b) of this Section 2.13 shall be
presumptively correct for all purposes, absent manifest error, and shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, L/C Disbursements, interest and fees due or
accrued hereunder; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Obligations in accordance
with the terms of this Agreement.

(d) Any Lender making a Revolving Loan of either Class or a Term Loan may
request that the Revolving Loans of the applicable Class or the Term Loan made
by it be evidenced by a promissory note. In such event, the applicable Borrower
shall promptly prepare, execute and deliver to such Lender a promissory note for
such Loans payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and consistent with the terms of this Agreement.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 14.03) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.14. Telephonic Notices. The Borrowers authorize the Lenders and the
Administrative Agent to extend Loans, effect selections of Types of Advances and
to transfer funds based on such telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of the applicable Borrower. The Borrowers agree to deliver promptly to
the Administrative Agent a written confirmation, signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

SECTION 2.15. Promise to Pay; Interest and Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes.

(a) Promise to Pay. Each Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.

 

44



--------------------------------------------------------------------------------

(b) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on (i) each Payment Date, commencing with the first such date to occur
after the date hereof, (ii) upon any prepayment (whether by acceleration or
otherwise) and (iii) at maturity (whether by acceleration or otherwise).
Interest accrued on each Fixed Rate Loan shall be payable on (i) the last day of
its applicable Interest Period, (ii) on any date on which the Fixed Rate Loan is
prepaid (whether by acceleration or otherwise) and (iii) at maturity. Interest
accrued on each Fixed Rate Loan having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on the last day of each fiscal month
of the Company, commencing on the first such day following the incurrence of
such Obligation, (ii) upon repayment thereof in full or in part and (iii) if not
theretofore paid in full, at the time such other Obligation becomes due and
payable (whether by acceleration or otherwise).

(c) Fees.

(i) The Company shall pay to the Administrative Agent for the account of each
Term Loan Lender in accordance with their Pro Rata Shares, from and after the
Effective Date until the Term Loan Commitment Termination Date, a non-refundable
ticking fee accruing at the rate of the then Applicable Commitment Fee
Percentage on the daily average unutilized portion of such Lender’s Term Loan
Commitment. The ticking fee shall be payable in arrears on each Payment Date
after the Effective Date and, in addition, on any date on which such Term Loan
Commitment shall be terminated in whole or, with respect to such terminated
amount, in part.

(ii) The Company shall pay to the Administrative Agent for the account of each
Revolving Lender in accordance with their Pro Rata Shares, from and after the
Effective Date until the Revolving Loan Commitment Termination Date, a
non-refundable commitment fee accruing at the rate of the then Applicable
Commitment Fee Percentage on the daily average unutilized portion of such
Lender’s Revolving Loan Commitments (treating Alternate Currency Loans, but not
Swing Line Loans, as usage). The commitment fee shall be payable in arrears on
each Payment Date after the Effective Date and, in addition, on any date on
which such Revolving Loan Commitments shall be terminated in whole or, with
respect to such terminated amount, in part.

(iii) The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
account of each Multicurrency Tranche Revolving Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Fixed Rate Margin for Fixed Rate Loans on the daily amount of the
Dollar Amount of such Lender’s exposure to any L/C Obligations (excluding any
portion thereof attributable to outstanding and unpaid Reimbursement

 

45



--------------------------------------------------------------------------------

Obligations) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Multicurrency Tranche
Revolving Loan Commitment terminates and the date on which such Lender ceases to
have any exposure to any L/C Obligations and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate or .125% per annum on the average
daily Dollar Amount of any exposure to any L/C Obligations attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to outstanding and unpaid Reimbursement Obligations) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Loan Commitments and the date on which
there ceases to be any such exposure to any L/C Obligations, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including each Payment
Date shall be payable on the third Business Day following such Payment Date,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Multicurrency
Tranche Revolving Loan Commitments terminate and any such fees accruing after
the date on which the Multicurrency Tranche Revolving Loan Commitments terminate
shall be payable on demand. Any other fees payable to an Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand.

(iv) The Company agrees to pay to the Administrative Agent, for the sole account
of the Administrative Agent, the fees separately agreed upon by the Company and
the Administrative Agent.

(v) The applicable Borrower agrees to pay to each Alternate Currency Lender, for
its sole account, a fronting fee equal to the percentage set forth in the
applicable Alternate Currency Addendum multiplied by the average daily
outstanding Dollar Amount of all Alternate Currency Loans made by such Alternate
Currency Lender.

(d) Interest and Fee Basis; Applicable Floating Rate Margin, Applicable Fixed
Rate Margin and Applicable Commitment Fee Percentage.

(i) Interest on all Fixed Rate Loans (except as provided otherwise in the
applicable Alternate Currency Addendum in the case of an Alternate Currency
Loan) and fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest on all Floating Rate Loans shall be calculated for actual
days elapsed on the basis of a 365-day, or when appropriate 366-day, year.
Interest shall be payable for the day an Obligation is incurred but not for the
day of any payment on the amount paid if payment is received prior to 3:00 p.m.
(local time) at the place of payment. If any payment of principal of or interest
on a Loan or any payment of any other Obligation shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.

 

46



--------------------------------------------------------------------------------

(ii) The Applicable Floating Rate Margin, Applicable Fixed Rate Margin and
Applicable Commitment Fee Percentage shall be determined from time to time on
the basis of the then applicable Leverage Ratio in accordance with the following
table; provided, that the Applicable Floating Rate Margin, Applicable Fixed Rate
Margin and Applicable Commitment Fee Percentage will initially be determined by
reference to Category 3 in such table and, prior to the fifth Business Day
following the Administrative Agent’s receipt of the financial statements and
compliance certificate delivered pursuant to Section 7.01 in respect of the
fiscal quarter of the Company ending on or about September 30, 2011, shall in no
event be lower than those set forth in such Category 3:

 

LEVERAGE RATIO

   APPLICABLE
FLOATING
RATE MARGIN     APPLICABLE
FIXED RATE
MARGIN     APPLICABLE
COMMITMENT
FEE
PERCENTAGE  

Category 1

Less than 1.00

     0.25 %      1.25 %      0.20 % 

Category 2

1.00 or greater, but less than 1.50

     0.50 %      1.50 %      0.25 % 

Category 3

1.50 or greater, but less than 2.25

     0.75 %      1.75 %      0.30 % 

Category 4

2.25 or greater, but less than 3.00

     1.00 %      2.00 %      0.35 % 

Category 5

3.00 or greater

     1.25 %      2.25 %      0.40 % 

Upon receipt of the financial statements to be delivered by the Company in
accordance with Section 7.01(a)(i) or (ii), as applicable, for any fiscal
quarter or, if earlier, upon receipt of the Company’s audited financial
statements for any fiscal year, the Applicable Floating Rate Margin, Applicable
Fixed Rate Margin and Applicable Commitment Fee Percentage shall be adjusted
(subject to the proviso above), such adjustment being effective on the fifth
Business Day following the Administrative Agent’s receipt of such financial
statements and the compliance certificate required to be delivered in connection
therewith pursuant to Section 7.01(a)(iii); provided that if the Company shall
not have timely delivered its financial statements in accordance with
Section 7.01(a)(i) or (ii), as applicable, then commencing on the date upon
which such financial statements should have been delivered and continuing until
such financial statements are actually delivered, the Applicable Floating Rate
Margin, Applicable Fixed Rate Margin and Applicable Commitment Fee Percentage
shall be determined by reference to Category 5. Notwithstanding the foregoing,
for so long as any Default shall have occurred and be continuing, the Applicable
Floating Rate Margin, Applicable Fixed Rate Margin and Applicable Commitment Fee
Percentage shall be determined by reference to Category 5.

 

47



--------------------------------------------------------------------------------

(e) Taxes.

(i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties and liabilities
with respect thereto but excluding, in the case of each Lender and the
Administrative Agent, (A) such taxes (including income taxes, franchise taxes
and branch profit taxes) as are imposed on or measured by such Lender’s or the
Administrative Agent’s, as the case may be, net income by the United States of
America, or any Governmental Authority of the jurisdiction under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or any taxes imposed by any
jurisdiction with which such Lender or Administrative Agent has a present or
former connection (other than any connection arising solely from having
executed, delivered, performed its obligations or received payment under, or
enforced this Agreement) and (B) in the case of a Non-U.S. Lender (as defined in
Section 2.15(e)(vi)) (other than an assignee pursuant to a request by the
company under Section 2.20), any withholding tax that (1) would result from any
law in effect (including FATCA) on the date such Non-U.S. Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
assignment (or designation of a new lending office) to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to this
Section 2.15(e)(i) or (2) is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.20. All such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, and liabilities which the Administrative
Agent or a Lender determines to be applicable to this Agreement, the other Loan
Documents, the Commitments, the Loans or the Letters of Credit are hereinafter
referred to as “Taxes”). If any Borrower shall be required by law to deduct or
withhold any Taxes from or in respect of any sum payable hereunder or under the
other Loan Documents to any Lender or the Administrative Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions applicable to additional sums
payable under this Section 2.15(e)) such Lender or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the applicable Borrower shall
make such deductions or withholdings and (iii) the applicable Borrower shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law.

(ii) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).

 

48



--------------------------------------------------------------------------------

(iii) The Company and each Subsidiary Borrower shall indemnify each Lender and
the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.15(e)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.15(e) submitted to the applicable
Borrower and the Administrative Agent (if a Lender is so submitting) by such
Lender or the Administrative Agent shall show in reasonable detail the amount
payable and the calculations used to determine such amount and shall attach a
copy of the original official document from the Governmental Authority asserting
such Taxes or Other Taxes and shall, absent manifest error, be final, conclusive
and binding upon all parties hereto.

(iv) As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Company or any Subsidiary Borrower, the Company shall furnish to
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.

(v) Without prejudice to the survival of any other agreement of the Company and
the Subsidiary Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.15(e) shall survive the payment in full of
all Obligations, the termination of the Letters of Credit and the termination of
this Agreement.

(vi) Each Lender (including any Replacement Lender) that is not created or
organized under the laws of the United States of America or a political
subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the Company and
the Administrative Agent on or before the Effective Date, or, if later, the date
on which such Lender becomes a Lender pursuant to Section 14.03 (and from time
to time thereafter upon the request of the Company or the Administrative Agent,
but only for so long as such Non-U.S. Lender is legally entitled to do so),
either (A) two duly completed copies of (x) IRS Form W-8BEN, (y) IRS Form
W-8IMY, or (z) IRS Form W-8ECI, or in each case an applicable successor form or
(B) in the case of a Non-U.S. Lender that is claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (I) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Company
or any Subsidiary Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (z) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code (such certificate,
an “Exemption Certificate”) and (II) two duly completed copies of IRS Form
W-8BEN or applicable successor

 

49



--------------------------------------------------------------------------------

form. Each such Lender further agrees to deliver to the Company and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender in a form satisfactory
to the Company and the Administrative Agent, before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Company and the Administrative Agent pursuant
to this Section 2.15(e)(vi). Further, each Lender which delivers a form or
certificate pursuant to this clause (vi) covenants and agrees to deliver to the
Company and the Administrative Agent within 15 days prior to the expiration of
such form, for so long as this Agreement is still in effect, another such
certificate and/or two accurate and complete original newly-signed copies of the
applicable form (or any successor form or forms required under the Code or the
applicable regulations promulgated thereunder). Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Company and the Administrative Agent on or before the Effective
Date, or, if later, the date on which such Lender becomes a Lender pursuant to
Section 14.03 (and from time to time thereafter upon the request of the Company
or the Administrative Agent, but only for so long as such Lender is legally
entitled to do so) a certificate to the effect that it is such a United States
person or such other documentation or information prescribed by applicable law
or reasonably requested by the Company or the Administrative Agent as will
enable the Company or the Administrative Agent, as the case may be, to determine
whether such Lender is subject to backup withholding or information reporting
requirements. Any form delivered by a Lender pursuant to this
Section 2.15(e)(vi) shall be true, correct and complete in all material
respects.

(vii) Each Lender shall promptly furnish to the Company and the Administrative
Agent such additional official forms prescribed by applicable law and documents
required to be attached thereto (“Additional Documentation”) as may be
reasonably required by any Borrower or the Administrative Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld; provided the applicable Lender is legally entitled to provide such
Additional Documentation and provided further, that applicable Lender will incur
no adverse consequences (as determined in such Lender’s sole discretion after
consultation with the Company) as a result of furnishing such Additional
Documentation. Any Additional Documentation furnished by a Lender pursuant to
this Section 2.15(e)(vii) shall be true, correct and complete in all material
respects. Notwithstanding any other provision of this Section 2.15(e), no
Borrower shall be obligated to gross up any payments to any Lender pursuant to
Section 2.15(e)(i), or to indemnify any Lender pursuant to Section 2.15(e)(iii),
in respect of any withholding taxes to the extent imposed solely as a result of
the failure of such Lender to comply with the provisions of this
Section 2.15(e)(vii) or Section 2.15(e)(vi).

(viii) If a Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid

 

50



--------------------------------------------------------------------------------

additional amounts pursuant to this Section, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid by such Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Lender or the
Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus any interest charged by the Governmental Authority with respect to such
refund) in the event the Lender or the Administrative Agent is required to repay
such refund to such Governmental Authority. This Section 2.15(e)(viii) shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

SECTION 2.16. Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions. Promptly after receipt thereof,
the Administrative Agent will notify each applicable Lender of the contents of
each Aggregate Revolving Loan Commitment reduction notice,
Borrowing/Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify the Company or applicable
Borrower and each Lender of the interest rate and Agreed Currency applicable to
each Fixed Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.

SECTION 2.17. Lending Installations. Each Lender may book its Loans or Letters
of Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.

SECTION 2.18. Non-Receipt of Funds by the Administrative Agent. Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of any Borrower, a payment of principal, interest fees or other Obligations to
the Administrative Agent for the account of any of the Lenders, that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the applicable Borrower, as the
case may be, has not in fact made such payment to the Administrative Agent, the
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative

 

51



--------------------------------------------------------------------------------

Agent until the date the Administrative Agent recovers such amount at a rate per
annum equal to (i) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day or (ii) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.

SECTION 2.19. Termination Date. This Agreement shall be effective until the date
(the “Termination Date”) upon which (a) all of the Obligations (other than
contingent indemnity obligations) shall have been fully and indefeasibly paid
and satisfied, (b) all commitments of the Lenders to extend credit hereunder
have expired or have been terminated and (c) all of the Letters of Credit shall
have expired, been canceled or terminated (or been cash collateralized or become
subject to other arrangements satisfactory to the Administrative Agent and the
Issuing Bank). Notwithstanding the occurrence of the Termination Date,
obligations of the Borrowers and other terms hereof which by the terms of this
Agreement survive termination shall survive the Termination Date.

SECTION 2.20. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall: (a) be a Defaulting Lender, (b) request compensation from any
Borrower under Sections 2.15(e), 4.01 or 4.02 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being incurred
generally by the other Lenders except as provided under any applicable Alternate
Currency Addendum, or (c) deliver a notice pursuant to Section 4.03 claiming
that such Lender is unable to extend Eurocurrency Rate Loans to the Company for
reasons not generally applicable to the other Lenders, then, in any such case,
after the engagement of one or more “Replacement Lenders” (as defined below) by
the Company and/or the Administrative Agent, the Company or the Administrative
Agent may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Company and a copy to the
Company in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignment Agreements
five Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 14.03(a) which the
Company or the Administrative Agent, as the case may be, shall have engaged for
such purpose (each, a “Replacement Lender”), all of such Affected Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, its Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Alternate Currency Loans
hereunder) in accordance with Section 14.03. The Administrative Agent is
authorized to execute one or more of such Assignment Agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five Business Days after the date of such demand. With respect to such
assignment the Affected Lender shall be entitled to receive, in cash, all
amounts due and owing to the Affected Lender hereunder or under any other Loan
Document, including, without limitation, the aggregate outstanding principal
amount of the Loans owed to such Lender, together with accrued interest thereon
through the date of such assignment, amounts payable under Sections 2.15(e),
4.01, and 4.02 with respect to such Affected Lender and compensation payable
under Section 2.15(c) in the event of any replacement

 

52



--------------------------------------------------------------------------------

of any Affected Lender under clause (b) or clause (c) of this Section 2.20;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15(e), 4.01, 4.02, 4.04, and 11.06, as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 12.09.

SECTION 2.21. Subsidiary Borrowers.

(a) Subject to prior or concurrent satisfaction of the conditions precedent in
this Section 2.21, any Wholly-Owned Subsidiary of the Company may become a party
to this Agreement and a “Subsidiary Borrower” hereunder on or after the
Effective Date, entitled to all of the rights and subject to all of the
obligations incident thereto.

(b) The Company shall have provided to the Administrative Agent (with sufficient
copies for each Lender) a written request that it desires to add as a party to
this Agreement a Wholly-Owned Subsidiary. Such written request shall include the
name and address of the proposed “Subsidiary Borrower”, its jurisdiction of
formation or organization, its principal place of business and a brief
description of its significant business activities.

(c) If the proposed “Subsidiary Borrower” is a Domestic Subsidiary, the Company
shall obtain the written consent of the Administrative Agent to add such Person.

(d) If the proposed “Subsidiary Borrower” is a Foreign Subsidiary, the Company
shall obtain the written consent of the Administrative Agent and each Lender,
which consent of each Lender shall not be unreasonably withheld (it being
understood that a Lender shall be deemed to have acted reasonably in withholding
its consent if (i) it is unlawful for any Lender to make Loans under this
Agreement to the proposed “Subsidiary Borrower,” (ii) any Lender cannot or has
not determined that it is lawful to do so, (iii) the making of a Loan to the
proposed “Subsidiary Borrower” might subject any Lender to adverse tax
consequences, or (iv) any Lender is required or has determined that it is
prudent to register or file in the jurisdiction of formation or organization of
the proposed Subsidiary Borrower and it does not wish to do so).

(e) The Administrative Agent shall have received from the proposed “Subsidiary
Borrower” a certificate, dated the effective date of the Assumption Letter duly
executed and delivered by the Secretary, Assistant Secretary or other authorized
representative of such Subsidiary Borrower as to:

(i) resolutions of its Board of Directors or its executive committee, as the
case may be, then in full force and effect authorizing the execution, delivery
and performance of this Agreement and each other Loan Document to be executed by
it and evidence of any necessary filing of such resolutions with the appropriate
governmental office;

 

53



--------------------------------------------------------------------------------

(ii) the certificate of incorporation or equivalent document of such Subsidiary
Borrower;

upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
or other authorized Person of such Subsidiary Borrower canceling or amending
such prior certificate. In addition, each Subsidiary Borrower shall have
delivered to the Administrative Agent a good standing certificate from the
relevant governmental regulatory institution of its jurisdiction of
organization, if applicable in such jurisdiction, each such certificate to be
dated a date reasonably near (but prior to) the date such Subsidiary Borrower
becomes a Borrower hereunder.

(f) The Administrative Agent shall have received (i) an original Assumption
Letter with sufficient counterparts for each Lender, duly executed and completed
by the proposed Subsidiary Borrower and (ii) such other Guarantee and
subordinated intercompany indebtedness documents (and related closing
documentation) as required by Section 5.03 or as otherwise may be reasonably
required by the Administrative Agent, such documents with respect to any
additional Subsidiaries to be substantially similar in form and substance to the
Loan Documents executed on or about the Effective Date by or in respect of the
Subsidiaries parties hereto as of such date.

(g) The Administrative Agent shall have received an opinion of counsel to such
Subsidiary Borrower, in form and substance satisfactory to the Administrative
Agent.

(h) The Administrative Agent and each Lender shall have received all Patriot Act
Disclosures requested by them with respect to such Subsidiary Borrower.

(i) So long as the principal of and interest on any Advances made to any
Subsidiary Borrower under this Agreement shall have been paid in full, all
Letters of Credit issued for the account of such Subsidiary Borrower have
expired or been returned and terminated and all other obligations of such
Subsidiary Borrower under this Agreement shall have been fully performed, the
Company may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary Borrower’s status as a “Subsidiary Borrower”
hereunder.

SECTION 2.22. Alternate Currency Loans.

(a) Upon the satisfaction of the conditions precedent set forth in Article V and
in the applicable Alternate Currency Addendum, from and including the later of
the Effective Date and the date of execution of the applicable Alternate
Currency Addendum and prior to the termination of the Aggregate Multicurrency
Tranche Revolving Loan Commitment (or such earlier termination date as shall be
specified in or pursuant to the applicable Alternate Currency Addendum), each
Alternate Currency Lender agrees, on the terms and conditions set forth in this
Agreement and in the applicable Alternate Currency Addendum, to make Alternate
Currency Loans under such Alternate Currency Addendum to the applicable Borrower
party to such Alternate Currency Addendum from

 

54



--------------------------------------------------------------------------------

time to time in the applicable Alternate Currency, in an amount not to exceed
each such Alternate Currency Lender’s applicable Alternate Currency Commitment;
provided that at no time shall the Dollar Amount of the Alternate Currency Loans
for any specific Alternate Currency exceed the maximum amount specified as the
maximum amount for such Alternate Currency in the applicable Alternate Currency
Addendum other than as a result of currency fluctuations and then only to the
extent permitted in Section 2.05(b)(ii); provided further that at no time shall
the Dollar Amount of the Multicurrency Tranche Revolving Credit Obligations
exceed the Aggregate Multicurrency Tranche Revolving Loan Commitment. Subject to
the terms of this Agreement and the applicable Alternate Currency Addendum, the
applicable Borrowers may borrow, repay and reborrow Alternate Currency Loans in
the applicable Alternate Currency at any time prior to the termination of the
Aggregate Multicurrency Tranche Revolving Loan Commitment (or such earlier
termination date as shall be specified in or pursuant to the applicable
Alternate Currency Addendum). On the termination of the Aggregate Multicurrency
Tranche Revolving Loan Commitment (or such earlier termination date as shall be
specified in or pursuant to the applicable Alternate Currency Addendum), the
outstanding principal balance of the Alternate Currency Loans shall be paid in
full by the applicable Borrower and prior to the termination of the Aggregate
Multicurrency Tranche Revolving Loan Commitment (or such earlier termination
date as shall be specified in or pursuant to the applicable Alternate Currency
Addendum) prepayments of the Alternate Currency Loans shall be made by the
applicable Borrower if and to the extent required by Section 2.05(b)(ii). For
the avoidance of doubt, it is understood that no Lender shall have any
obligation hereunder to execute an Alternate Currency Addendum and so to become
an Alternate Currency Lender.

(b) Borrowing Notice. When the applicable Borrower desires to borrow under this
Section 2.22, the applicable Borrower shall deliver to the applicable Alternate
Currency Lender and the Administrative Agent a Borrowing/Conversion/Continuation
Notice, signed by it, as provided in Section 2.08 specifying that such Borrower
is requesting an Alternate Currency Loan pursuant to this Section 2.22, and the
Administrative Agent shall give prompt notice to the Lenders of any such request
for an Alternate Currency Loan. Any Borrowing/Conversion/Continuation Notice
given pursuant to this Section 2.22 shall be irrevocable.

(c) Termination. Except as otherwise required by applicable law, in no event
shall any Alternate Currency Lender have the right to accelerate the Alternate
Currency Loans outstanding under any Alternate Currency Addendum or to terminate
its commitments (if any) thereunder to make Alternate Currency Loans prior to
the stated termination date in respect thereof, except that each Alternate
Currency Lender shall have such rights upon an acceleration of the Loans and a
termination of the Aggregate Multicurrency Tranche Revolving Loan Commitments
pursuant to Article VIII.

(d) Statements. Each Alternate Currency Lender shall furnish to the
Administrative Agent not less frequently than monthly, at the end of each
calendar quarter, and at any other time at the reasonable request of the
Administrative Agent, a statement setting forth the outstanding Alternate
Currency Loans made and repaid during the period since the last such report
under such Alternate Currency Addendum.

 

55



--------------------------------------------------------------------------------

(e) Risk Participation. Immediately and automatically upon the occurrence of a
Default under Sections 8.01(a), (e) or (f), each Multicurrency Tranche Revolving
Lender shall be deemed to have unconditionally and irrevocably purchased from
the applicable Alternate Currency Lender, without recourse or warranty, an
undivided interest in and participation in each Alternate Currency Loan ratably
in an amount equal to such Lender’s Pro Rata Share for Multicurrency Tranche
Revolving Loans of the amount of principal and accrued interest of such Loan,
and immediately and automatically all Alternate Currency Loans shall be
converted to Floating Rate Loans denominated in Dollars equal to the Dollar
Amount of each such Alternate Currency Loan determined as of the date of such
conversion; provided that to the extent such conversion shall occur other than
at the end of an Interest Period, the applicable Borrower shall pay to the
applicable Alternate Currency Lender all losses and breakage costs related
thereto in accordance with Section 4.04. Each of the Multicurrency Tranche
Revolving Lenders shall pay to the applicable Alternate Currency Lender not
later than two Business Days following a request for payment from such Alternate
Currency Lender, in Dollars, an amount equal to the undivided interest in and
participation in the Alternate Currency Loan purchased by such Lender pursuant
to this Section 2.22(e). In the event that any Lender fails to make payment to
the applicable Alternate Currency Lender of any amount due under this
Section 2.22(e), the Administrative Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Administrative Agent receives from such
Lender an amount sufficient to discharge such Lender’s payment obligation as
prescribed in this Section 2.22(e) together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand by the applicable Alternate Currency Lender and ending on the date such
obligation is fully satisfied. The Administrative Agent will promptly remit all
payments received as provided above to the applicable Alternate Currency Lender.
In consideration of the risk participations prescribed in this Section 2.22(e),
each Multicurrency Tranche Revolving Lender shall receive from the applicable
Alternate Currency Lender, from the accrued interest paid for periods prior to
the conversion of any Alternate Currency Loan as described above by the
applicable Borrower on each Alternate Currency Loan, a fee equal to such
Multicurrency Tranche Revolving Lender’s Pro Rata Share for Revolving Loans of
the Applicable Fixed Rate Margin component of the interest accrued on such Loan,
as in effect from time to time during the period such interest accrued. Such
portion of the interest paid by the applicable Borrower on Alternate Currency
Loans to the applicable Alternate Currency Lender shall be paid as promptly as
possible by such Alternate Currency Lender to the Administrative Agent, and the
Administrative Agent shall as promptly as possible convert such amount into
Dollars at the spot rate of exchange in accordance with its normal banking
practices and apply such resulting amount ratably among the Lenders (including
the Alternate Currency Lenders) in proportion to their Pro Rata Shares for
Multicurrency Tranche Revolving Loans.

(f) Other Provisions Applicable to Alternate Currency Loans. The specification
of payment of Alternate Currency Loans in the related Alternate Currency at a
specific place pursuant to this Agreement is of the essence. Such Alternate
Currency shall, subject to Section 2.21, be the currency of account and payment
of such Loans under this

 

56



--------------------------------------------------------------------------------

Agreement and the applicable Alternate Currency Addendum. Notwithstanding
anything in this Agreement, the obligation of the applicable Borrower in respect
of such Loans shall not be discharged by an amount paid in any other currency or
at another place, whether pursuant to a judgment or otherwise, to the extent the
amount so paid, on prompt conversion into the applicable Alternate Currency and
transfer to such Lender under normal banking procedure, does not yield the
amount of such Alternate Currency due under this Agreement or the applicable
Alternate Currency Addendum. In the event that any payment, whether pursuant to
a judgment or otherwise, upon conversion and transfer, does not result in
payment of the amount of such Alternate Currency due under this Agreement or the
applicable Alternate Currency Addendum, such Lender shall have an independent
cause of action against each of the Borrowers for the currency deficit. In the
event that any payment, upon conversion and transfer, results in payment in
excess of the amount of such Alternate Currency due under this Agreement or the
applicable Alternate Currency Addendum, such Lender shall refund such excess to
the applicable Borrower.

SECTION 2.23. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s office in New York, New York on the Business Day preceding that on which
the final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the Specified Currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the Specified Currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the Specified Currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 13.02, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.24. Market Disruption; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations.

(a) Notwithstanding the satisfaction of all conditions referred to in this
Article II with respect to any Advance in any Agreed Currency other than Dollars
or in an Alternate Currency, as applicable, if there shall occur on or prior to
the date of such

 

57



--------------------------------------------------------------------------------

Advance any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
reasonable opinion of the Company, any Subsidiary Borrower, any Alternate
Currency Lender, the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Rate Loans or Alternate Currency Loans
comprising such Advance to be denominated in the Agreed Currency or Alternate
Currency, as applicable, specified by the applicable Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Company or such
Borrower, the applicable Alternate Currency Lender and the Lenders, or the
applicable Borrower shall give notice to the Administrative Agent, the
applicable Alternate Currency Lender and the Lenders, as the case may be, and
such Eurocurrency Rate Loans or Alternate Currency Loans shall not be
denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice, as
Floating Rate Loans, unless the applicable Borrower notifies the Administrative
Agent at least one Business Day before such date that (i) it elects not to
borrow on such date, or (ii) it elects to borrow on a date at least three
Business Days thereafter in a different Agreed Currency or Alternate Currency,
as the case may be, in which the denomination of such Loans would in the opinion
of the Administrative Agent, any Alternate Currency Lender, if applicable, and
the Required Lenders be practicable and in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice.

(b) Except as set forth in Sections 2.01, 2.03, 2.05 and 2.22, all amounts
referenced in this Article II shall be calculated using the Dollar Amount
determined based upon the Equivalent Amount in effect as of the date of any
determination thereof; provided to the extent that any Borrower shall be
obligated hereunder to pay in Dollars any Advance denominated in a currency
other than Dollars, such amount shall be paid in Dollars using the Dollar Amount
of the Advance (calculated based upon the Equivalent Amount in effect on the
date of payment thereof) and in the event that the applicable Borrower does not
reimburse the Administrative Agent and the Lenders are required to fund a
purchase of a participation in such Advance, such purchase shall be made in
Dollars in an amount equal to the Dollar Amount of such Advance (calculated
based upon the Equivalent Amount in effect on the date of payment thereof).
Notwithstanding anything herein to the contrary, the full risk of currency
fluctuations shall be borne by the Borrowers and the Borrowers agree to
indemnify and hold harmless each Issuing Bank, the Alternate Currency Lenders,
the Administrative Agent and the Lenders from and against any loss resulting
from any borrowing denominated in a currency other than in Dollars and for which
the Lenders are not reimbursed on the day of such borrowing.

SECTION 2.25. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender with a Revolving Loan Commitment
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Loan Commitments of such Defaulting Lender pursuant to Section 2.15(c)(ii);

 

58



--------------------------------------------------------------------------------

(b) the Revolving Loan Commitments and Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.01); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 10.01, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) if any exposure to Swing Line Loans, L/C Obligations or Alternate Currency
Loans exists at the time such Revolving Lender becomes a Defaulting Lender then:

(i) unless a Default or Unmatured Default has occurred and is continuing, the
exposure to L/C Obligations or Alternate Currency Loans of such Defaulting
Lender shall be reallocated among the Non-Defaulting Multicurrency Tranche
Revolving Lenders in accordance with their respective Pro Rata Shares for
Multicurrency Tranche Revolving Loans, but only to the extent that the sum of
all Non-Defaulting Multicurrency Tranche Revolving Lenders’ Multicurrency
Tranche Revolving Credit Obligations plus such Defaulting Lender’s exposure to
L/C Obligations and Alternate Currency Loans does not exceed the sum of all
Non-Defaulting Multicurrency Tranche Revolving Lenders’ Multicurrency Tranche
Revolving Commitments;

(ii) unless a Default or Unmatured Default has occurred and is continuing, the
exposure to Swing Line Loans of such Defaulting Lender shall be reallocated
among the Non-Defaulting US Tranche Revolving Lenders in accordance with their
respective Pro Rata Shares for US Tranche Revolving Loans, but only to the
extent that the sum of all Non-Defaulting US Tranche Revolving Lenders’ US
Tranche Revolving Credit Obligations plus such Defaulting Lender’s exposure to
Swing Line Loans does not exceed the sum of all Non-Defaulting US Tranche
Revolving Lenders’ US Tranche Revolving Commitments;

(iii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (A) first, prepay the portion of
such Defaulting Lender’s exposure to Alternate Currency Loans that has not been
reallocated and (B) second, cash collateralize for the benefit of the Issuing
Banks the portion of such Defaulting Lender’s exposure to any L/C Obligations
that has not been reallocated in accordance with the procedures set forth in
Section 3.12 for so long as such exposure to any L/C Obligations is outstanding;

(iv) if the reallocation described in clause (ii) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent prepay the portion of such
Defaulting Lender’s exposure to Swing Line Loans that has not been reallocated;

 

59



--------------------------------------------------------------------------------

(v) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s exposure to any L/C Obligations pursuant to clause
(iii) above, such Borrower shall not be required to pay participation fees to
such Defaulting Lender pursuant to Section 2.15(c)(iii) with respect to such
portion of such Defaulting Lender’s exposure to any L/C Obligations for so long
as such Defaulting Lender’s exposure to any L/C Obligations is cash
collateralized;

(vi) if any portion of the exposure to any L/C Obligations or Alternate Currency
Loans of such Defaulting Lender is reallocated pursuant to clause (i) above,
then the fees payable to the Lenders pursuant to Sections 2.15(c)(ii),
2.15(c)(iii) and 2.15(c)(v) shall be adjusted to give effect to such
reallocation; and

(vii) if all or any portion of such Defaulting Lender’s exposure to any L/C
Obligations or Alternate Currency Loans is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank, Alternate Currency Lender or other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment utilized by such exposure to any L/C Obligations or
Alternate Currency Loans) and participation fees payable under
Section 2.15(c)(iii) or 2.15(c)(v)) with respect to such Defaulting Lender’s
exposure to any L/C Obligations or Alternate Currency Loans shall be payable to
the applicable Issuing Banks or Alternate Currency Lenders (and allocated among
them ratably based on the amount of such Defaulting Lender’s exposure to any L/C
Obligations attributable to Letters of Credit issued by each Issuing Bank or to
Alternate Currency Loans made by each Alternate Currency Lender) until and to
the extent that such exposure to any L/C Obligations or Alternate Currency Loans
is reallocated and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, (i) if such
Revolving Lender is a US Tranche Revolving Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan, (ii) if such Revolving Lender is a
Multicurrency Tranche Revolving Lender, no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit and no Alternate Currency
Lender shall be required to make any Alternate Currency Loan, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding exposure to Swing Line Loans, L/C Obligations or Alternate Currency
Loans, as applicable, will be fully covered by the applicable Revolving Loan
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with Section 2.25(c), and participating interests in any
such funded Swing Line Loan, issued, amended, reviewed or extended Letter of
Credit or Alternate Currency Loan will be allocated among the Non-Defaulting
Lenders of the applicable Class in a manner consistent with Section 2.25(c)(i)
(and such Defaulting Lender shall not participate therein).

(e) In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent of a Multicurrency Tranche Revolving Lender shall have occurred following
the date hereof and for so long as such Bankruptcy Event shall continue or
(y) any Issuing

 

60



--------------------------------------------------------------------------------

Bank or any Alternate Currency Lender has a good faith belief that any
Multicurrency Tranche Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, (i) no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit and no Alternate Currency Lender shall be required
to make any Alternate Currency Loan, unless such Issuing Bank or such Alternate
Currency Lender, as the case may be, shall have entered into arrangements with
the Company and any other applicable Borrower or such Lender satisfactory to
such Issuing Bank or such Alternate Currency Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder. In the event that
(x) a Bankruptcy Event with respect to a Revolving Lender Parent of a US Tranche
Revolving Lender shall have occurred following the date hereof and for so long
as such Bankruptcy Event shall continue or (y) the Swing Line Bank has a good
faith belief that any US Tranche Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, (i) the Swing Line Bank shall not be required to fund any
Swing Line Loan unless the Swing Line Bank shall have entered into arrangements
with the Company and any other applicable Borrower or such Lender satisfactory
to the Swing Line Bank to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Company, any other applicable
Borrower and, as applicable, the Swing Line Bank, each Issuing Bank and each
Alternate Currency Lender shall agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
exposure to Swing Line Loans, L/C Obligations or Alternate Currency Loans of the
Lenders for Revolving Loans of the applicable Classes shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitments and on such
date such Lender shall purchase at par such of the Revolving Loans of the
applicable Classes of the other Lenders (other than Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its applicable Pro Rata Share.

ARTICLE III

The Letter of Credit Facility

SECTION 3.01. Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrowers herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Company or any Subsidiary Borrower
through such Issuing Bank’s branches as it and the Company may jointly agree,
one or more Letters of Credit denominated in Dollars, Euro or any other currency
requested by the applicable Borrower and approved by the Administrative Agent,
in accordance with this Article III, from time to time during the period,
commencing on the Effective Date and ending on the Business Day prior to the
Revolving Loan Commitment Termination Date.

SECTION 3.02. Existing Letters of Credit. Schedule 3.02 to the Disclosure Letter
contains a schedule of existing letters of credit issued pursuant to the

 

61



--------------------------------------------------------------------------------

Existing Credit Agreement for the account of the Company and its Subsidiaries
prior to the Effective Date. From and after the Effective Date, such letters of
credit shall be deemed to be Letters of Credit hereunder.

SECTION 3.03. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall:

(a) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the issuance of the Letter of
Credit requested hereunder, (i) the amount of the Multicurrency Tranche
Revolving Credit Obligations at such time would exceed the Aggregate
Multicurrency Tranche Revolving Loan Commitment at such time or (ii) the
aggregate outstanding amount of the L/C Obligations would exceed $25,000,000; or

(b) issue (or amend) any Letter of Credit which has an expiration date later
than the date which is the earlier of one year after the date of issuance
thereof or the Revolving Loan Commitment Termination Date; provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (not to extend beyond the Revolving Loan Commitment
Termination Date) with the written consent of the applicable Issuing Bank.

SECTION 3.04. Conditions. In addition to being subject to the satisfaction of
the applicable conditions contained in Article V, the obligation of an Issuing
Bank to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

(a) the Company shall have delivered to the applicable Issuing Bank (at such
times and in such manner as such Issuing Bank may reasonably prescribe) and the
Administrative Agent, a request for issuance of such Letter of Credit in
substantially the form of Exhibit B hereto (each such request a “Request For
Letter of Credit”), a duly executed application for such Letter of Credit on the
form customarily used by the Issuing Bank, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

(b) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

 

62



--------------------------------------------------------------------------------

SECTION 3.05. Procedure for Issuance of Letters of Credit.

(a) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Article V have been satisfied, the
applicable Issuing Bank shall, on the requested date, issue a Letter of Credit
on behalf of the Company or a Subsidiary Borrower, as applicable, in accordance
with such Issuing Bank’s usual and customary business practices and, in this
connection, such Issuing Bank may assume that the applicable conditions set
forth in Sections 3.04(b) and 5.03 have been satisfied unless it shall have
received notice to the contrary from the Administrative Agent or a majority in
interest of the Multicurrency Tranche Revolving Lenders or has knowledge that
the applicable conditions have not been met.

(b) Promptly, and in any event not more than one Business Day following the date
of issuance of any Letter of Credit, the applicable Issuing Bank shall give the
Administrative Agent written notice or telephonic notice confirmed promptly
thereafter in writing, of the issuance of a Letter of Credit (provided that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank), and the Administrative Agent shall promptly give notice to
the Lenders of each such issuance.

(c) No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.05 are met as though a new Letter of Credit was
being requested and issued.

SECTION 3.06. Letter of Credit Participation. On the Effective Date, with
respect to existing Letters of Credit issued pursuant to the Existing Credit
Agreement, and immediately upon the issuance of each Letter of Credit under this
Agreement, each Multicurrency Tranche Revolving Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
applicable Issuing Bank an undivided interest and participation in and to such
Letter of Credit, the obligations of the Company in respect thereof, and the
liability of such Issuing Bank thereunder (collectively, an “L/C Interest”) in
the amount available for drawing under such Letter of Credit multiplied by such
Lender’s Pro Rata Share.

SECTION 3.07. Reimbursement Obligation.

(a) Each Borrower on whose behalf a Letter of Credit is issued agrees
unconditionally, irrevocably and absolutely to pay to the Administrative Agent,
for the account of the Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit or an L/C Draft related thereto (such obligation
of the Borrowers to reimburse the Administrative Agent for an advance made under
a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by such Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, if such Borrower shall have received notice of a Reimbursement Obligation
later than 12:00 noon (New York time), on any Business Day or on a day which is
not a Business Day, no later than 12:00 noon (New York time), on the immediately
following Business Day or, in the case of any other draw on a Letter of Credit,
the date specified in

 

63



--------------------------------------------------------------------------------

the demand of such Issuing Bank. If the applicable Borrower at any time fails to
repay a Reimbursement Obligation pursuant to this Section 3.07, the Issuing Bank
shall promptly notify the Administrative Agent and the Administrative Agent
shall promptly notify each Lender and such Borrower shall be deemed to have
requested to borrow Multicurrency Tranche Revolving Loans from the Lenders, as
of the date of the advance giving rise to the Reimbursement Obligation, in
Dollars in an amount equal to the Dollar Amount (calculated based upon the
Equivalent Amount in effect on the date of payment thereof) of the unpaid
Reimbursement Obligation. Such Multicurrency Tranche Revolving Loans shall be
made as of the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Multicurrency Tranche
Revolving Loans. Notwithstanding anything herein to the contrary, the full risk
of currency fluctuations shall be borne by the applicable Borrower and such
Borrower agrees to indemnify and hold harmless the Issuing Bank and the Lenders
from and against any loss resulting from any advance denominated in a currency
other than in Dollars for which the Lenders reimburse the Issuing Bank in
Dollars as provided above.

(b) Each Multicurrency Tranche Lender shall upon any notice pursuant to
Section 3.07(a) make available to the Administrative Agent for the account of
the relevant Issuing Bank the amount of its Multicurrency Tranche Revolving Loan
in immediately available funds equal to its Pro Rata Share of the Dollar Amount
of the drawing, whereupon such Lenders shall (subject to Section 3.07(d)) each
be deemed to have made a Multicurrency Tranche Revolving Loan constituting a
Floating Rate Advance, the proceeds of which Advance shall be used to repay such
Reimbursement Obligation. If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Pro Rata Share of the amount of the drawing by no later than 2:00 p.m.
(New York time) on the date of the advance giving rise to the Reimbursement
Obligation, if notified prior to 12:00 p.m. (New York time) or on the next
Business Day if notified thereafter, then interest shall accrue on such Lender’s
obligation to make such payment, from such date to the date such Lender makes
such payment, at a rate per annum equal to the Federal Funds Effective Rate in
effect from time to time during such period. The Administrative Agent will
promptly give notice of the occurrence of the draw, but failure of the
Administrative Agent to give any such notice in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligations under this Section 3.07.

(c) Each Lender’s obligation in accordance with this Agreement to make the
Multicurrency Tranche Revolving Loans, as contemplated by this Section 3.07, as
a result of a drawing under a Letter of Credit, shall be absolute and
unconditional and without recourse to the Issuing Banks and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
an Issuing Bank, the Company or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default, an Unmatured Default or a
Material Adverse Effect, or (iii) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

64



--------------------------------------------------------------------------------

(d) If, for any reason, the Company fails to repay a Reimbursement Obligation on
the day such Reimbursement Obligation becomes due and, for any reason, the
Lenders are unable to make or have no obligation to make Revolving Loans, then
such Reimbursement Obligation shall bear interest from and after such day, until
paid in full, at the interest rate applicable to (i) in the case of a
Reimbursement Obligation in Dollars, the Floating Rate plus the Applicable
Floating Rate Margin plus 2% per annum and (ii) in the case of a Reimbursement
Obligation in a currency other than Dollars, a rate determined by the
Administrative Agent to represent the cost of overnight funds in the applicable
currency plus the Applicable Floating Rate Margin plus 2% per annum.

SECTION 3.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 3.05(b), each Issuing Bank shall, no later than the 10th
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount paid by the Borrowers during such month. In addition, upon the
request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit and any application for or
reimbursement agreement with respect to a Letter of Credit to which the Issuing
Bank is party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Lender, the Administrative Agent
will provide to such Lender information concerning such Letters of Credit.

SECTION 3.09. Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article III,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than as a result of its gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of the applicable Issuing Bank to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).

(b) As among the Company, the Lenders, the Administrative Agent and the Issuing
Banks, the Company assumes all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Company at the time of request for any Letter of Credit, none of
the Administrative Agent, any Issuing Bank or any Lender shall be responsible
(in the absence of gross negligence or willful misconduct of such party in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or

 

65



--------------------------------------------------------------------------------

legal effect of any document submitted by any party in connection with the
application for and issuance of the Letters of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged, (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason, (iii) for failure of the
beneficiary of a Letter of Credit to comply duly with conditions not expressly
provided on the face of such Letter of Credit and required in order to draw upon
such Letter of Credit, (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise, (v) for errors in
interpretation of technical trade terms, (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof, (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit and (viii) for any consequences arising from
causes beyond the control of the Administrative Agent, the Issuing Banks and the
Lenders, including, without limitation, any Governmental Acts. None of the above
shall affect, impair, or prevent the vesting of any Issuing Bank’s rights or
powers under this Section 3.09.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the Company or relieve the Company of
any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.09 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

SECTION 3.10. Cash Collateral. Notwithstanding anything to the contrary herein
or in any application for a Letter of Credit, after the occurrence and during
the continuance of a Default, the Company shall, on the Business Day that it
receives the Administrative Agent’s demand, deliver to the Administrative Agent
for the benefit of the Multicurrency Tranche Lenders and the Issuing Banks,
cash, or other collateral of a type satisfactory to a majority in interest of
the Multicurrency Tranche Lenders, having a value, as determined by such
Lenders, equal to 100% of the aggregate Dollar Amount of the outstanding L/C
Obligations. In addition, if the Multicurrency Tranche Availability is at any
time less than the Dollar Amount of all contingent L/C Obligations outstanding
at any time, the Company shall deposit cash collateral with the Administrative
Agent in Dollars in an amount equal to 105% of the Dollar Amount by which such
L/C Obligations exceed such Multicurrency Tranche Availability. Any such
collateral shall be held by the Administrative Agent in a separate account
appropriately designated as a cash collateral account in relation to this
Agreement and the Letters of Credit and retained by the Administrative Agent for
the benefit of the Multicurrency

 

66



--------------------------------------------------------------------------------

Tranche Lenders and the Issuing Banks as collateral security for the Company’s
obligations in respect of this Agreement and each of the Letters of Credit and
L/C Drafts. Such amounts shall be applied to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit or L/C Drafts, or if
no such reimbursement is required, to payment of such of the other Obligations
as the Administrative Agent shall determine. If no Default shall be continuing,
amounts remaining in any cash collateral account established pursuant to this
Section 3.10 which are not to be applied to reimburse an Issuing Bank for
amounts actually paid or to be paid by such Issuing Bank in respect of a Letter
of Credit or L/C Draft, shall be returned to the Company within one Business Day
(after deduction of the Administrative Agent’s expenses incurred in connection
with such cash collateral account).

ARTICLE IV

Change In Circumstances

SECTION 4.01. Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the Closing Date or any
interpretation or application thereof by any Governmental Authority charged with
the interpretation or application thereof, or the compliance of any Lender
therewith, subjects any Lender or any applicable Lending Installation to any
tax, duty, charge or withholding on or from payments due from any Borrower
(excluding any taxes described in the provisions of Section 2.15(e), as to which
Section 2.15(e) will govern), or changes the basis of taxation of payments to
any Lender (other than changes in the rate of taxation on the overall net income
of such Lender) in respect of its Commitment, Loans, L/C Interests, the Letters
of Credit or other amounts due to it hereunder, or imposes or increases or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any applicable Lending Installation (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Rate Loans) with respect to its Commitment, Loans,
L/C Interests or the Letters of Credit, or imposes any other condition the
result of which is to increase the cost to any Lender or any applicable Lending
Installation of making, funding or maintaining its Commitment, Loans, the L/C
Interests or the Letters of Credit or reduces any amount received by any Lender
or any applicable Lending Installation in connection with its Commitment, Loans
or Letters of Credit, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of
Commitment, Loans or L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment, Loans, L/C Interests, or Letters
of Credit or to reduce any amount received under this Agreement, then, within 15
days after receipt by the Company or any other Borrower of written demand by
such Lender pursuant to Section 4.05, the applicable Borrowers shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender reasonably determines is attributable to making,
funding and maintaining its Commitment, Loans, L/C Interests and Letters of
Credit; provided

 

67



--------------------------------------------------------------------------------

however that the Company shall not be liable under this Section 4.01 for the
payment of any such amounts incurred or accrued more than 180 days prior to the
date on which notice of the event or occurrence giving rise to the obligation to
make such payment is given to the Company hereunder; provided further that if
the event or occurrence giving rise to such obligation is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof; provided further that (a) if the Company objects in
good faith to any payment demanded under this Section 4.01 on or before the date
such payment is due, then the Company and the Lender demanding such payment
shall enter into discussions to review the amount due and the Company’s
obligation to pay such amount to such Lender shall be deferred for 30 days after
the original demand for payment and (b) if the Company and such Lender do not
otherwise reach agreement on the amount due during such 30 period, the Company
shall pay to such Lender at the end of such 30 day period the amount certified
by such Lender to be due. Subject to the last proviso in the preceding sentence,
a certificate as to such amounts submitted to the Company and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error. For all purposes of this Section 4.01 and Section 4.02 below,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by any United States or foreign regulatory
authorities under, in connection with or implementing Basel III, shall in each
case be deemed to have been adopted after the Closing Date regardless of the
date enacted, adopted, issued or implemented.

SECTION 4.02. Changes in Capital Adequacy Regulations. If a Lender determines
(a) the amount of capital required or expected to be maintained by such Lender,
any Lending Installation of such Lender or any corporation controlling such
Lender is increased as a result of a “Change” (as defined below) and (b) such
increase in capital will result in an increase in the cost to such Lender of
maintaining its Commitments, Loans, L/C Interests, the Letters of Credit or its
obligation to make Loans hereunder, then, within 15 days after receipt by the
Company or any other Borrower of written demand by such Lender pursuant to
Section 4.05, the applicable Borrowers shall pay such Lender the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender reasonably determines is
attributable to this Agreement, its Commitments, Loans, L/C Interests, Letters
of Credit or its obligation to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy); provided however that the
Company shall not be liable under this Section 4.02 for the payment of any such
amounts incurred or accrued more than 180 days prior to the date on which notice
of the event or occurrence giving rise to the obligation to make such payment is
given to the Company hereunder; provided further that if the event or occurrence
giving rise to such obligation is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof;
provided further that (a) if the Company objects in good faith to any payment
demanded under this Section 4.02 on or before the date such payment is due,

 

68



--------------------------------------------------------------------------------

then the Company and the Lender demanding such payment shall enter into
discussions to review the amount due and the Company’s obligation to pay such
amount to such Lender shall be deferred for 30 days after the original demand
for payment and (b) if the Company and such Lender do not otherwise reach
agreement on the amount due during such 30 day period, the Company shall pay to
such Lender at the end of such 30 day period the amount certified by such Lender
to be due. Subject to the last proviso in the preceding sentence, a certificate
as to such amounts submitted to the Company and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.
“Change” means (i) any change after the Closing Date in the risk-based capital
guidelines applicable to Lenders or their holding companies, or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the Closing Date which affects the amount of
capital required or expected to be maintained by any Lender or any Lending
Installation or any corporation controlling any Lender.

SECTION 4.03. Availability of Types of Advances. If (a) any Lender determines
that maintenance of its Fixed Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (b) the Required Lenders determine that (i) deposits
of a type, currency or maturity appropriate to match fund Fixed Rate Advances
are not available, or (ii) the interest rate applicable to a Fixed Rate Advance
does not accurately reflect the cost of making or maintaining such an Advance,
then the Administrative Agent shall suspend the availability of the affected
Type of Advance and, in the case of any occurrence set forth in clause (a),
require any Advances of the affected Type to be repaid or converted into another
Type.

SECTION 4.04. Funding Indemnification. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a Default), (b) the
conversion of any Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert or continue any
Fixed Rate Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.20, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan (but not including the Applicable Fixed Rate Margin), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the applicable

 

69



--------------------------------------------------------------------------------

Borrower and setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 4.05. Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Fixed Rate Loans to reduce any liability of any Borrower to such Lender
under Sections 4.01 and 4.02 or to avoid the unavailability of a Type of Advance
under Section 4.03, so long as such designation is not, in such Lender’s
judgment, disadvantageous to such Lender. Any demand for compensation pursuant
to this Article IV shall be in writing and shall state the amount due, if any,
under Sections 4.01, 4.02 or 4.04 and shall set forth in reasonable detail an
explanation of the manner in which such Lender determined such amount. Such
written demand shall be rebuttably presumed correct for all purposes.
Determination of amounts payable under such Sections in connection with a Fixed
Rate Loan shall be calculated as though each Lender funded its Fixed Rate Loan
through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Fixed Rate
applicable to such Loan, whether in fact that is the case or not. The
obligations of the Company and the other Borrowers under Sections 4.01, 4.02 and
4.04 shall survive payment of the Obligations and termination of this Agreement.

ARTICLE V

Conditions Precedent

SECTION 5.01. Effective Date. The obligations of the Lenders to make Revolving
Loans and Term Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received copies, certified by the
Secretary or Assistant Secretary of each of the Loan Parties, of the certificate
of incorporation or equivalent document of each of the Loan Parties, together
with all amendments thereto, and, to the extent applicable, a certificate of
good standing, in each case certified by the appropriate governmental officer in
its jurisdiction of incorporation.

(c) The Administrative Agent shall have received copies, certified by the
Secretary or Assistant Secretary of each of the Loan Parties, of their
respective Board of Directors’ resolutions authorizing the execution of the Loan
Documents.

 

70



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received an incumbency certificate dated
the Effective Date, executed by the Secretary or Assistant Secretary of each of
the Loan Parties, which shall identify by name and title and bear the signature
of the officers of the applicable Loan Party that will sign the Loan Documents
and to make borrowings hereunder, upon which certificate the Lenders shall be
entitled to rely until informed of any change in writing by the applicable Loan
Party.

(e) The Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent, executed by the chief
financial officer of the Company, stating that on the Effective Date, (i) all
the representations and warranties of the Loan Parties in the Loan Documents are
true and correct (unless any such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true as
of such date) and (ii) no Default or Unmatured Default has occurred and is
continuing.

(f) The Administrative Agent shall have received the Guarantee documentation and
the Subordination Agreement, duly executed and delivered on behalf of the
Subsidiaries (to the extent required pursuant to clause (k) of Section 7.02), in
form and substance satisfactory to the Administrative Agent.

(g) The Administrative Agent shall have received a certificate duly executed and
delivered by the chief financial or accounting Authorized Officer of the Company
and dated as of the Effective Date, as to the solvency of the Loan Parties on a
consolidated basis after giving effect to the borrowings on the date thereof and
the applications of the proceeds thereof, in form and substance satisfactory to
the Administrative Agent.

(h) The Administrative Agent shall have received a written opinion of Wilson
Sonsini Goodrich & Rosati, P.C. dated as of the Effective Date and addressed to
the Administrative Agent and the Lenders, in form and substance satisfactory to
the Administrative Agent.

(i) The Administrative Agent, Lenders and/or their Affiliates shall have
received all fees and expenses, including the reasonable fees and expenses of
counsel for the Administrative Agent, required to be paid on or before the
Effective Date.

(j) The Administrative Agent and each Lender shall have received all Patriot Act
Disclosures requested by them prior to execution of this Agreement.

(k) The Administrative Agent shall have received reasonably satisfactory
evidence that all principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement shall have been or shall
be paid in full, the commitments thereunder shall have been or shall be
terminated, all letters of credit issued thereunder shall have been canceled or
shall be Existing Letters of Credit and all guarantees and Liens existing in
connection therewith shall have been or shall be discharged and released.

 

71



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel or the Required Lenders may have reasonably
requested.

SECTION 5.02. Advances on the Term Loan Funding Date. The obligations of the
Lenders to make Term Loans shall be subject to the condition that the
Administrative Agent shall have received a certificate, in form and substance
satisfactory to the Administrative Agent, executed by the chief financial
officer of the Company, stating that on the Term Loan Funding Date, (i) all the
representations and warranties of the Loan Parties in the Loan Documents are
true and correct (unless any such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true as
of such date) and (ii) no Default or Unmatured Default has occurred and is
continuing.

SECTION 5.03. Each Advance and Letter of Credit Issuance. The Lenders shall not
be required to make any Loan, and the Issuing Banks shall not be required to
issue any Letter of Credit, unless on the applicable Borrowing Date, or in the
case of a Letter of Credit, the date on which the Letter of Credit is to be
issued:

(a) There exists no Default or Unmatured Default and no Default or Unmatured
Default would result after giving effect to the making of such Loan or issuance
of such Letter of Credit;

(b) All the representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date or issuance date
(unless any such representation and warranty is made as of a specific date, in
which case such representation and warranty shall be true and correct in all
material respects as of such date);

(c) The Multicurrency Tranche Revolving Credit Obligations do not, and after
making such proposed Advance would not, exceed the Aggregate Multicurrency
Tranche Revolving Loan Commitment, and the US Tranche Revolving Credit
Obligations do not, and after making such proposed Advance would not, exceed the
Aggregate US Tranche Revolving Loan Commitment; and

(d) the Administrative Agent shall have received a timely Borrowing Notice with
respect to the applicable Loan.

Each Borrowing/Conversion/Continuation Notice with respect to a new Advance and
each request for a Letter of Credit or Letter of Credit amendment shall
constitute a representation and warranty by the Company that the conditions
contained in Section 5.03(a), (b) and (c) have been satisfied.

 

72



--------------------------------------------------------------------------------

ARTICLE VI

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, each of the
Borrowers represents and warrants as follows to each Lender and the
Administrative Agent as of the date of this Agreement, giving effect to the
consummation of the transactions contemplated by the Loan Documents, and
thereafter on each date as required by Sections 5.02 and 5.03:

SECTION 6.01. Organization; Corporate Powers. Each of the Company and its
Subsidiaries is duly organized, validly existing and, to the extent such concept
is applicable in the relevant jurisdiction, in good standing under the laws of
its jurisdiction of formation (except in the case of Subsidiaries that are not
Loan Parties where the failure to so be in good standing would not have a
Material Adverse Effect) and is qualified to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified would not have a Material Adverse Effect.

SECTION 6.02. Authorization and Validity. Each of the Loan Parties has the
requisite power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. The
execution and delivery by each of the Loan Parties of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper proceedings, and the Loan Documents to which it is a
party constitute legal, valid and binding obligations of each of the Loan
Parties enforceable against each of the Loan Parties in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

SECTION 6.03. No Conflict; Government Consent. Neither the execution and
delivery by the Loan Parties of the Loan Documents, nor the consummation of the
transactions contemplated thereby, nor compliance by any Loan Party with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Company or any Subsidiary
or the Company’s or any Subsidiary’s articles of incorporation or by-laws or
other constitutive documents and agreements or the provisions of any material
indenture, instrument or agreement to which the Company or any Subsidiary is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien on the property of the Company or any of its Subsidiaries pursuant to
the terms of any such indenture, instrument or agreement. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained by any Loan
Party in connection with the authorization, execution, delivery and performance
of, or the legality, validity, binding effect or enforceability of, any of the
Loan Documents, except such as have been obtained or made and are in full force
and effect.

 

73



--------------------------------------------------------------------------------

SECTION 6.04. Financial Statements. The consolidated financial statements of the
Company and its Subsidiaries for the fiscal year ended December 31, 2010, were
prepared in accordance with Agreement Accounting Principles and fairly present
in all material respects the consolidated financial condition and operations of
the Company and its Subsidiaries at such date and the consolidated results of
their operations for the period then ended.

SECTION 6.05. Material Adverse Change. Since December 31, 2010, there has
occurred no change in the financial condition, operations, assets, business or
properties of the Company and its Subsidiaries taken as a whole, or any other
event, which has had or could reasonably be expected to have a Material Adverse
Effect.

SECTION 6.06. Taxes. The Company and the Subsidiaries have filed all United
States federal income tax returns and all other material tax returns which are
required to be filed by any of them and have paid all taxes due pursuant to said
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided, or where the failure to make such payment
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and the Subsidiaries
in respect of any taxes or other governmental charges have been made in
accordance with Agreement Accounting Principles.

SECTION 6.07. Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of the Borrowers, threatened against the Company or any of
its Subsidiaries (a) challenging the validity or enforceability of any material
provision of the Loan Documents or (b) which could reasonably be expected to
have a Material Adverse Effect. There is no material loss contingency within the
meaning of Agreement Accounting Principles which has not been reflected in the
consolidated financial statements of the Company referred to in Section 6.04 or
prepared and delivered pursuant to Section 7.01(a) for the fiscal period during
which such material loss contingency was incurred. Neither the Company nor any
of its Subsidiaries is subject to or in default with respect to any final
judgment, writ, injunction, restraining order or order of any nature, decree,
rule or regulation of any court or Governmental Authority which could reasonably
be expected to have a Material Adverse Effect.

SECTION 6.08. Subsidiaries. Schedule 6.08 to the Disclosure Letter contains an
accurate list of all of the Subsidiaries of the Company in existence on the
Effective Date, setting forth their respective jurisdictions of formation. All
of the issued and outstanding Capital Stock of such Subsidiaries has been duly
authorized and issued and, to the extent such concept is relevant, is fully paid
and non-assessable. Except as set forth on Schedule 6.08 to the Disclosure
Letter, as of the Effective Date, no authorized but unissued or treasury shares
of Capital Stock of any Subsidiary are subject to any

 

74



--------------------------------------------------------------------------------

option, warrant, right to call or commitment of any kind or character. As of the
Effective Date, neither the Company nor any Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any convertible securities, rights or
options to purchase its Capital Stock except as otherwise set forth on Schedule
6.08 to the Disclosure Letter. Except as set forth on Schedule 6.08 to the
Disclosure Letter, as of the Effective Date the Company does not own or hold,
directly or indirectly, any Capital Stock or equity security of, or any equity
or partnership interest in any Person other than such Subsidiaries.

SECTION 6.09. ERISA. As at December 31, 2010, the Unfunded Liabilities of all
Single Employer Plans did not in the aggregate exceed $25,000,000. Each Plan
complies and has been maintained in all material respects with all applicable
requirements of law and regulations. No Reportable Event has occurred with
respect to any Single Employer Plan having any Unfunded Liability which has or
may reasonably be expected to result in a liability to the Company in excess of
$25,000,000. Neither the Company nor any other members of the Controlled Group
has terminated any Single Employer Plan without in each instance funding all
vested benefit obligations thereunder. Each member of the Controlled Group has
fulfilled its minimum funding obligations with respect to each Multiemployer
Plan. No Termination Event has occurred or is reasonably expected to occur.
There are no material actions, suits or claims (other than routine claims for
benefits) pending or, to the knowledge of the Company or its Subsidiaries,
threatened with respect to any Plan or Multiemployer Plan.

SECTION 6.10. Accuracy of Information. None of the (a) information, exhibits or
reports furnished or to be furnished by the Company or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Company or any
Subsidiary contained in this Agreement, the other Loan Documents or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders by or on behalf of the Company or any Subsidiary for use in
connection with the transactions contemplated by this Agreement, when taken
together with the filings theretofore made by the Company with the Commission,
contained, contains or will contain any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. The pro forma financial information
and projections (which have not been made in accordance with Agreement
Accounting Principles) contained in such materials are based upon good faith
estimates and assumptions believed by the Company to be reasonable at the time
made (it being understood that projections are not to be viewed as facts and by
their nature involve estimations and uncertainties, and that actual results can
differ from pro forma and projected financials).

SECTION 6.11. Regulation U. Margin Stock constitutes less than 25% of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.

 

75



--------------------------------------------------------------------------------

SECTION 6.12. Material Agreements. Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation the performance of which
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is subject to any charter or other
restriction in any constitutive agreement or document affecting its financial
condition, assets, operations, business or properties which could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Contractual Obligation
to which it is a party, which default could reasonably be expected to have a
Material Adverse Effect.

SECTION 6.13. Compliance With Laws. The Company and its Subsidiaries have
complied with all Requirements of Law except to the extent that such
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any Requirements
of Law or the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

SECTION 6.14. Ownership of Properties. On the Effective Date, each of the
Company and its Subsidiaries has good title, free of all Liens, to all of the
properties and assets reflected on the financial statements referred to in
Section 6.04, except Liens permitted under Section 7.03(b).

SECTION 6.15. Statutory Indebtedness Restrictions. Neither the Company nor any
of its Subsidiaries is subject to regulation the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.

SECTION 6.16. Environmental Matters. Each of the Company and its Subsidiaries
has been in compliance with all, and has obtained and complied with all permits
and licenses required under, Environmental, Health or Safety Requirements of
Laws in effect in each jurisdiction where it has conducted business, except to
the extent the failure to so comply or obtain, in the aggregate for all such
failures, would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary is subject to, or knows of any basis for,
any liability, damage, action or other cost, contingent or otherwise, under
applicable Environmental, Health or Safety Requirements of Laws, or with respect
to the Release of or exposure to any Contaminant, that could reasonably be
expected to have a Material Adverse Effect. As of the date hereof, neither the
Company nor any Subsidiary has received any:

(a) notice from any Governmental Authority by which any of the Company’s or such
Subsidiary’s present or previously-owned or leased property has been identified
in any manner by any such Governmental Authority as a property requiring
remedial or other corrective action with respect to a Release of any
Contaminant; or

 

76



--------------------------------------------------------------------------------

(b) notice of any Lien arising under or in connection with any Environmental,
Health or Safety Requirements of Law that has attached to any of the Company’s
or such Subsidiary’s owned or the Company or any Subsidiaries’ interest in any
leased property or any revenues of the Company’s or such Subsidiary’s owned
property; or

(c) communication, written or oral, from any Governmental Authority concerning
action or omission by the Company or such Subsidiary in connection with its
ownership or leasing of any property resulting in the Release of any Contaminant
resulting in any violation of or liability under any Environmental, Health or
Safety Requirements of Law;

where the effect of which, in the aggregate for all such notices and
communications, could reasonably be expected to have a Material Adverse Effect.

SECTION 6.17. Insurance. The properties and assets and business of the Company
and its Subsidiaries are insured with financially sound and reputable insurance
companies not Subsidiaries of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and are similarly situated, except to the extent
that the Company and its Subsidiaries have self-insured against hazards and
risks with respect to which, and in such amounts as, the Company has in good
faith determined to be prudent and consistent with sound financial practice, and
as are customary for companies engaged in similar businesses and owning and
operating similar properties.

SECTION 6.18. Labor Matters. As of the Effective Date, no labor disputes,
strikes or walkouts affecting the operations of the Company or any of its
Subsidiaries, are pending, or, to the Company’s knowledge, threatened, which
could reasonably be expected to have a Material Adverse Effect.

SECTION 6.19. Solvency. After giving effect to (a) the extensions of credit made
hereunder on the Effective Date and on the Term Loan Funding Date or any other
date on which Loans requested hereunder are made, (b) the other transactions
contemplated by this Agreement and the other Loan Documents and (c) the payment
and accrual of all transaction costs with respect to the foregoing, the Company
and its Subsidiaries, taken as a whole, will be Solvent.

SECTION 6.20. Default. No Default or Unmatured Default has occurred and is
continuing.

SECTION 6.21. Foreign Employee Benefit Matters. (a) Each Foreign Employee
Benefit Plan is in compliance in all material respects with all material laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plan, (b) the aggregate of the accumulated benefit
obligations under all Foreign Pension Plans does not exceed to any material
extent the current fair market value of the assets held in the trusts or similar
funding vehicles for such Plans, (c) with

 

77



--------------------------------------------------------------------------------

respect to any Foreign Employee Benefit Plan (other than a Foreign Pension
Plan), reasonable reserves have been established in accordance with prudent
business practice or where required by ordinary accounting practices in the
jurisdiction in which such Plan is maintained and (d) there are no material
actions, suits or claims (other than routine claims for benefits) pending or, to
the knowledge of the Company and its Subsidiaries, threatened against the
Company or any Subsidiary of it or any member of its Controlled Group with
respect to any Foreign Employee Benefit Plan.

SECTION 6.22. Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower further represents and warrants to the Administrative Agent
and the Lenders that:

(a) Organization and Corporate Powers. Such Subsidiary Borrower (i) is a company
duly formed and validly existing and, to the extent such concept is applicable
in the relevant jurisdiction, in good standing under the laws of the state or
country of its organization (such jurisdiction being hereinafter referred to as
the “Home Country”), (ii) has the requisite power and authority to own its
property and assets and to carry on its business substantially as now conducted
except where the failure to have such requisite authority would not have a
Material Adverse Effect on such Subsidiary Borrower and (iii) has the requisite
power and authority and legal right to execute and deliver any Alternate
Currency Addendum to which it is a party and each other Loan Document to which
it is a party and the performance by it of its obligations thereunder have been
duly authorized by proper corporate proceedings.

(b) Binding Effect. Each Loan Document, including, without limitation, any
Alternate Currency Addendum, executed by such Subsidiary Borrower is the legal,
valid and binding obligation of such Subsidiary Borrower enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles (regardless of
whether enforcement is sought in equity or at law).

(c) No Conflict; Government Consent. Neither the execution and delivery by such
Subsidiary Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Subsidiary Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary Borrower or any of its Subsidiaries or such
Subsidiary Borrower’s or any of its Subsidiaries’ memoranda of association or
articles or certificate of incorporation, by-laws or other constituent documents
and agreements or the provisions of any material indenture, instrument or
agreement to which such Subsidiary Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien in, of or on the property of such Subsidiary Borrower or any of its
Subsidiaries pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
agency is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents except such as have been
obtained or made and are in full force and effect.

 

78



--------------------------------------------------------------------------------

(d) Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Subsidiary Borrower is a party
(including, without limitation, any Alternate Currency Addendum) in its Home
Country, except as set forth in the applicable Alternate Currency Addendum, it
is not necessary that this Agreement or any other Loan Document to which such
Subsidiary Borrower is a party or any other document be filed or recorded with
any court or other authority in its Home Country or that any stamp or similar
tax be paid to or in respect of this Agreement or any other Loan Document of
such Subsidiary Borrower. Except as set forth in the applicable Alternate
Currency Addendum, the qualification by any Lender or the Administrative Agent
for admission to do business under the laws of such Subsidiary Borrower’s Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Administrative Agent of any right,
privilege, or remedy afforded to any Lender or the Administrative Agent in
connection with the Loan Documents to which such Subsidiary Borrower is a party
or the enforcement of any such right, privilege, or remedy against such
Subsidiary Borrower.

(e) No Immunity. Neither such Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.

(f) Application of Representations and Warranties. It is understood and agreed
by the parties hereto that the representations and warranties of each Subsidiary
Borrower (other than any Subsidiary Borrower that shall be a Subsidiary Borrower
as of the Closing Date) in this Section 6.22 shall only be applicable to such
Subsidiary Borrower on and after the date of its execution of an Assumption
Letter and, if applicable, an Alternate Currency Addendum.

ARTICLE VII

Covenants

The Company covenants and agrees that so long as any Commitments are outstanding
and thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations) and termination of all Letters of Credit,
unless the Required Lenders shall otherwise give prior written consent:

SECTION 7.01. Reporting. The Company shall:

(a) Financial Reporting. Furnish to the Administrative Agent:

(i) Quarterly Reports. As soon as practicable and in any event within 45 days
after the end of each of the first three quarterly periods of each of its fiscal
years, for itself and its Subsidiaries, a consolidated unaudited balance sheet
as at the end of such period and a consolidated statement of income and
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, presented on the same basis as described in
Section 7.01(a)(ii) (except that compliance with generally accepted accounting
principles in the United States shall be subject to year-end adjustments and the
absence of footnotes) and, in the case of the consolidated statement of income
and the statement of cash flows, on a comparative basis with the statements for
such period in the prior fiscal year of the Company.

 

79



--------------------------------------------------------------------------------

(ii) Annual Reports. As soon as practicable, and in any event within 90 days
after the end of each of its fiscal years, commencing with the fiscal year
ending December 30, 2011, an audit report, certified by internationally
recognized independent certified public accountants, prepared in accordance with
generally accepted accounting principles, on a consolidated basis for itself and
its Subsidiaries, including a balance sheet as of the end of such period, a
related statement of income and a consolidated statement of changes in owners’
equity, and a statement of cash flows, which audit report shall be unqualified
and shall state that such financial statements fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as at the dates indicated and the results of operations and cash flows for the
periods indicated in conformity with generally accepted accounting principles in
the United States and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.

(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) and (ii) of this Section 7.01(a), an
Officer’s Certificate of the Company, substantially in the form of Exhibit D
hereto and made a part hereof, stating that as of the date of such Officer’s
Certificate no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof and (b) pursuant
to clauses (i) and (ii) of this Section 7.01(a), a compliance certificate,
substantially in the form of Exhibit E hereto, signed by the Company’s chief
financial officer, chief accounting officer or treasurer, setting forth
calculations for the period then ended which demonstrate compliance with
Section 7.04, and calculating the Leverage Ratio for purposes of determining the
then Applicable Floating Rate Margin, Applicable Fixed Rate Margin and
Applicable Commitment Fee Percentage;

(b) Notice of Default. Promptly upon any of the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller or other
executive officer of the Company obtaining actual knowledge (i) of any condition
or event which constitutes a Default or Unmatured Default or (ii) that any
Person has given any written notice to any Authorized Officer or any Subsidiary
of the Company or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section

 

80



--------------------------------------------------------------------------------

8.01(d), the Company shall deliver to the Administrative Agent and the Lenders
an Officer’s Certificate specifying (A) the nature and period of existence of
any such claimed default, Default, Unmatured Default, condition or event,
(B) the notice given or action taken by such Person in connection therewith and
(C) what action the Company has taken, is taking or proposes to take with
respect thereto.

(c) Lawsuits. (i) Promptly upon the Company obtaining actual knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration, by or before any Governmental Authority, against
the Company or any of its Subsidiaries or any property of the Company or any of
its Subsidiaries not previously disclosed pursuant to Section 6.07, which
action, suit, proceeding, governmental investigation or arbitration exposes, or
in the case of multiple actions, suits, proceedings, governmental investigations
or arbitrations arising out of the same general allegations or circumstances
which expose, in the Company’s reasonable judgment, the Company or any of its
Subsidiaries to liability in an amount aggregating $35,000,000 or more
(exclusive of claims covered by insurance policies of the Company or any of its
Subsidiaries unless the insurers of such claims have disclaimed coverage or
reserved the right to disclaim coverage on such claims), give written notice
thereof to the Administrative Agent and provide such other information as may be
reasonably requested to enable each Lender and the Administrative Agent and its
counsel to evaluate such matters; provided that the Company shall not be
required to provide information subject to attorney-client privilege and (ii) in
addition to the requirements set forth in clause (i) of this Section 7.01(c),
upon request of the Administrative Agent or the Required Lenders, promptly give
written notice of the status of any action, suit, proceeding, governmental
investigation or arbitration disclosed pursuant to Section 6.07 or covered by a
report delivered pursuant to clause (i) above and provide such other information
as may be reasonably requested to enable the Required Lenders and the
Administrative Agent and its counsel to evaluate such matters; provided that the
Company shall not be required to provide information subject to attorney-client
privilege.

(d) Other Indebtedness. Deliver to the Administrative Agent (with subsequent
delivery by the Administrative Agent to the Lenders within a reasonable period
of time) (i) a copy of each notice or communication regarding potential or
actual defaults (including any accompanying officer’s certificate) delivered by
or on behalf of the Company or any of its Subsidiaries to the holders of
Indebtedness for money borrowed with an aggregate outstanding principal amount
in excess of $35,000,000 pursuant to the terms of the agreements governing such
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders and (ii) a copy of each
notice or other communication received by the Company or any of its Subsidiaries
from the holders of Indebtedness for money borrowed with an aggregate
outstanding principal amount in excess of $35,000,000 regarding potential or
actual defaults pursuant to the terms of such Indebtedness, such delivery to be
made promptly after such notice or other communication is received by the
Company or its Subsidiary.

(e) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all notifications received from the Commission by the
Company or its Subsidiaries pursuant to the Exchange Act and the rules
promulgated

 

81



--------------------------------------------------------------------------------

thereunder relating to actual or potential violations of rules promulgated by
the Commission or other laws. The Company shall include the Administrative Agent
and the Lenders on its standard distribution lists for all press releases made
available generally by the Company or any of the Company’s Subsidiaries to the
public concerning material developments in the business of the Company or any
such Subsidiary.

(f) Other Information. Promptly, following a request by any Lender, prepare and
deliver to such Lender all documentation and other information such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company or any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.

Documents required to be delivered pursuant to Section 7.01(a)(i) or (a)(ii) (to
the extent any such documents are included in materials otherwise filed with the
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address www.trimble.com or (ii) on which such documents are
posted on the Company’s behalf on an Internet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.

SECTION 7.02. Affirmative Covenants.

(a) Corporate Existence, Etc. Subject to 7.03(h), the Company shall, and shall
cause each of its Subsidiaries to, at all times maintain its corporate (or other
applicable entity) existence and preserve and keep, or cause to be preserved and
kept, in full force and effect its rights and franchises material to its
businesses except where, in the case of Subsidiaries which are not Subsidiary
Borrowers, failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect.

(c) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the financial condition, operations, assets,
business or properties of such Person and (b) obtain as needed all permits
necessary for its operations and maintain such permits in good standing, unless
failure to comply or obtain such permits could not reasonably be expected to
have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(d) Payment of Taxes and Claims. The Company shall pay, and cause each of its
Subsidiaries to pay, (i) all material taxes, assessments and other governmental
charges imposed upon it or on any of its properties or assets or in respect of
any of its franchises, business, income or property before any penalty or
interest accrues thereon and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for material sums which have
become due and payable and which by law have or may become a Lien (other than a
Lien permitted by Section 7.03(b)) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such taxes, assessments
and governmental charges referred to in clause (i) above or claims referred to
in clause (ii) above (and interest, penalties or fines relating thereto) need be
paid if being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with Agreement Accounting Principles
shall have been made therefor.

(e) Insurance. The Company will maintain, and will cause to be maintained on
behalf of each of its Subsidiaries, insurance coverage by financially sound and
reputable insurance companies or associations, against such casualties and
contingencies, of such types and in such amounts as are customary for companies
engaged in similar businesses and owning and operating similar properties, it
being understood that the Company and its Subsidiaries may self-insure against
hazards and risks with respect to which, and in such amounts, as the Company in
good faith determines prudent and consistent with sound financial practice, and
as are customary for companies engaged in similar businesses and owning and
operating similar properties. The Company shall furnish to any Lender upon
request full information as to the insurance carried.

(f) Inspection of Property; Books and Records; Discussions. The Company shall
permit, and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or the Required
Lenders (or while any Default exists, any Lender) to visit and inspect, for a
reasonable purpose, any of the properties of the Company or any of its
Subsidiaries, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and their independent
certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours, as often as may be reasonably requested.
Notwithstanding anything to the contrary in this Section 7.02(f), neither the
Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts from, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or its respective
designated representative) is then prohibited by any Requirement of Law or any
agreement binding on the Company or any of its Subsidiaries, or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
The Company shall keep and maintain, and cause each of its Subsidiaries to keep
and maintain, proper books of record and account in which entries in conformity
with Agreement Accounting Principles shall be made of all dealings and
transactions in relation to their respective businesses and activities.

 

83



--------------------------------------------------------------------------------

(g) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans (and, to the extent
it is within the power of the Company or one of its Subsidiaries, all
Multiemployer Plans) to comply in all material respects with the provisions of
ERISA, the Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans.

(h) Maintenance of Property. The Company shall cause all property used or useful
in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear excepted, and supplied with all necessary equipment and shall cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times and except to the extent that the failure
to so maintain such property could not be reasonably expected to have a Material
Adverse Effect.

(i) Environmental Compliance. The Company shall, and shall cause each of its
Subsidiaries to comply with, all Environmental, Health or Safety Requirements of
Law, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect.

(j) Use of Proceeds. The proceeds of the Loans will be used to pay amounts due
or outstanding under the Existing Credit Agreement and for working capital needs
and other general corporate purposes of the Company and its Subsidiaries,
including, without limitation, the financing of Permitted Acquisitions. The
Company will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to make any Acquisition other than Permitted Acquisitions made
pursuant to Section 7.03(e). Letters of Credit will be issued only to support
obligations of Company and its Subsidiaries incurred in the ordinary course of
business.

(k) Subsidiary Guarantees; Subsidiary Subordination Agreement. The Company will:

(i) cause each Subsidiary Borrower that is a Domestic Subsidiary and each
Domestic Subsidiary (which is not a Guarantor) that at any time has consolidated
assets (other than Excluded Assets) with a book value in excess of 10% of
Domestic Consolidated Net Assets at such time to execute the Guarantee (and from
and after the Effective Date cause each other Subsidiary Borrower that is a
Domestic Subsidiary and each other Domestic Subsidiary which has such assets to
execute and deliver to the Administrative Agent, within 30 days after becoming a
Subsidiary Borrower or another Domestic Subsidiary which has such assets, as
applicable, an assumption or joinder agreement pursuant to which it agrees to be
bound by the terms and provisions of the Guarantee (whereupon such Subsidiary
shall become a “Guarantor” under this Agreement));

 

84



--------------------------------------------------------------------------------

(ii) in the event that at any time the book value of the consolidated assets
(other than Excluded Assets) of all Domestic Subsidiaries which are not
Guarantors exceeds the lesser of (a) 20% of Domestic Consolidated Net Assets at
such time and (b) $200,000,000, within 30 days thereafter cause one or more of
such Subsidiaries to execute and deliver to the Administrative Agent an
assumption or joinder agreement pursuant to which it or they agree to be bound
by the terms and provisions of the Guarantee (whereupon each such Domestic
Subsidiary shall become a “Guarantor” under this Agreement) such that, after
giving effect thereto, the book value of the consolidated assets (other than
Excluded Assets) of all Domestic Subsidiaries which are not Guarantors does not
exceed the lesser of (a) 20% of Domestic Consolidated Net Assets at such time
and (b) $200,000,000;

(iii) cause any Domestic Subsidiary (other than a Domestic Subsidiary that has
previously executed and delivered the Subordination Agreement or a joinder
thereto or assumption thereof) that at any time has consolidated assets (other
than Excluded Assets) with a book value in excess of 10% of Domestic
Consolidated Net Assets at such time, to promptly execute and deliver to the
Administrative Agent an assumption or joinder agreement pursuant to which it
agrees to be bound by the terms and provisions of the Subordination Agreement;
and

(iv) in connection with the foregoing, deliver and cause such Subsidiaries to
deliver corporate resolutions, opinions of counsel, and such other corporate
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent.

Notwithstanding the foregoing, no Domestic Subsidiary that conducts no
significant business and owns no significant assets other than Equity Interests
in one or more Foreign Subsidiaries shall be required to become a Guarantor or a
party to the Subordination Agreement.

(l) Foreign Employee Benefit Compliance. The Company shall, and shall cause each
of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably expected
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $35,000,000.

SECTION 7.03. Negative Covenants.

(a) Sales of Assets. The Company shall not, nor shall it permit any Subsidiary
to, consummate any Asset Sale, except:

(i) transfers of assets (A) to the Company, between the Company and any
Wholly-Owned Subsidiary or between any Wholly-Owned Subsidiaries, in each case
in the ordinary course of business or for tax planning purposes or (B) by any
Non-Wholly-Owned Subsidiary to the Company or any other Subsidiary;

 

85



--------------------------------------------------------------------------------

(ii) transfers of assets otherwise permitted pursuant to Section 7.03(d),
Section 7.03(f) or Section 7.03(h);

(iii) sales, assignments, transfers, lease conveyances or other dispositions of
other assets if such transaction (a) is for not less than fair market value (as
determined in good faith by the Company’s chief financial officer), and (b) when
combined with all such other transactions (each such transaction being valued at
book value) and all Sale and Leaseback Transactions (each such Sale and
Leaseback Transaction being valued at book value) during the period from the
Closing Date to the date of such proposed transaction, represents (when taken
together with prior dispositions made pursuant to this clause (iii)) the
disposition of not greater than 25% of the Company’s Consolidated Net Assets at
the end of the fiscal year immediately preceding that in which such transaction
is proposed to be entered into;

(iv) sales, assignments or leases of Inventory in the ordinary course of
business;

(v) sales of any Purchased Dealership;

(vi) sales, transfers or other dispositions in respect of joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
joint venture parties as set forth in the applicable joint venture agreement or
similar arrangement;

(vii) sales, transfers or other dispositions of assets acquired pursuant to a
Permitted Acquisition that in the judgment of the Company’s management are not
necessary or desirable to carry out the Company’s business plans, to the extent
binding agreements or letters of intent providing for such sales, transfers or
other dispositions are entered into within 12 months after the acquisition of
such assets and

(viii) sales of Receivables pursuant to non-recourse (subject to customary
indemnification obligations) factoring arrangements or similar arrangements, but
not pursuant to a securitization or other financing arrangement.

(b) Liens. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of its property or assets except:

(i) Permitted Existing Liens and any renewals or extensions thereof;

(ii) Permitted Liens;

 

86



--------------------------------------------------------------------------------

(iii) Liens with respect to assets acquired by the Company or any of its
Subsidiaries after the date hereof pursuant to a Permitted Acquisition (and not
created in contemplation of such acquisition); provided that such Liens shall
extend only to the assets so acquired and any accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof;

(iv) Liens securing Indebtedness of a Subsidiary to the Company or to another
Guarantor;

(v) Liens securing Indebtedness permitted under Section 7.03(c)(v) on the assets
related to the subject transactions;

(vi) Liens solely on any cash earnest money deposits made by the Company or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(vii) Liens on the assets of a Person existing at the time such Person becomes a
Subsidiary of the Company pursuant to a Permitted Acquisition; provided however
that any such Lien may not extend to any other assets of the Company or any
other Subsidiary that is not a direct Subsidiary of such Person; provided
further that any such Lien was not created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such Person
became a Subsidiary of the Company;

(viii) Liens on specific items of Inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of bankers’ acceptances
issued or credited for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

(ix) statutory, common law or contractual Liens of creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies);

(x) Liens consisting of pledges of cash collateral in an aggregate amount not to
exceed $5,000,000 to secure Hedging Agreements permitted hereunder;

(xi) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to a trustee under an indenture or other agreement pursuant to
which Indebtedness permitted by Section 7.03(c)(ix) or Section 7.03(c)(xii) is
issued;

(xii) encumbering of assets of Foreign Subsidiaries securing Indebtedness
permitted by Section 7.03(c)(vii);

(xiii) Liens encumbering Receivables sold or assigned pursuant to
Section 7.03(a)(viii) and the proceeds thereof and any account into which such
proceeds are deposited (so long as such account is maintained solely for the
purpose of receiving such proceeds);

 

87



--------------------------------------------------------------------------------

(xiv) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code as in effect in the State of
New York (or, if applicable, the corresponding section of the Uniform Commercial
Code in the relevant jurisdiction), in each case covering only the items being
collected upon;

(xv) Liens representing the interest or title of a licensor, lessor, sublicensor
or sublessor under any license or lease permitted by this Agreement;

(xvi) any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof; and

(xvii) additional Liens; provided that the Indebtedness or other obligations
secured thereby do not exceed $50,000,000 in the aggregate outstanding at any
time.

(c) Indebtedness. The Company shall not, nor shall it permit any Subsidiary to,
cause or permit, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

(i) the Obligations;

(ii) Permitted Existing Indebtedness and any refinancings, renewals, refundings
or extensions thereof; provided that the principal amount of such Indebtedness
is not increased at the time of any such refinancing, renewal, refunding or
extension;

(iii) Indebtedness arising from intercompany loans and advances permitted under
Section 7.03(f)(i);

(iv) Hedging Obligations to the extent permitted under Section 7.03(k);

(v) Indebtedness with respect to Capital Lease Obligations and purchase money
Indebtedness with respect to real or personal property in an aggregate amount at
any time outstanding not to exceed $50,000,000;

(vi) Indebtedness assumed or incurred in connection with Permitted Acquisitions;

(vii) Indebtedness of Foreign Subsidiaries in an aggregate amount at any time
outstanding not to exceed $30,000,000;

(viii) additional Indebtedness that, at the time it is incurred, and taken
together with all outstanding Indebtedness theretofore incurred in reliance on
this clause

 

88



--------------------------------------------------------------------------------

(viii), does not exceed 25% of Consolidated Net Assets at the fiscal year end
next preceding the date of such incurrence, of which not more than $25,000,000
may be incurred by Subsidiaries that are not Subsidiary Borrowers or Guarantors;

(ix) Subordinated Indebtedness; provided that to the extent that any Subsidiary
incurs or guarantees any Subordinated Indebtedness and is not a Guarantor
hereunder, such Subsidiary shall concurrently with the issuance or guaranty of
such Subordinated Indebtedness become a Guarantor hereunder; provided further
that such Subsidiary will be released from being a Guarantor hereunder at such
time as it is no longer obligated under such Subordinated Indebtedness (unless
otherwise required to be a Guarantor hereunder by Section 7.02(k));

(x) (A) Permitted Existing Contingent Obligations and (B) other Contingent
Obligations; provided that after giving effect to the incurrence of any such
Contingent Obligation on a pro forma basis as if such Contingent Obligation had
been incurred on the first day of the twelve month period ending on the last day
of the Company’s most recently completed Fiscal Quarter, the Company will be in
compliance with Section 7.04;

(xi) customary indemnification obligations pursuant to factoring or similar
arrangements permitted pursuant to Section 7.03(a)(vii); and

(xii) other Indebtedness not secured by any Lien (other than Liens permitted by
Section 7.03(b)(xi)); provided that the Leverage Ratio as of the end of the most
recent fiscal quarter of the Company for which financial statements shall have
been delivered pursuant to Section 7.01 (or, prior to the delivery of any such
financial statements, as of December 31, 2010), computed on a pro forma basis
after giving effect to any incurrence or repayment of Indebtedness after such
fiscal quarter end as if it had occurred on the last day of such fiscal quarter,
is less than 3.00 to 1.00.

(d) Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, make any Restricted Payment (other than Restricted Payments by a
Subsidiary to the Company or another Wholly-Owned Subsidiary) except that so
long as no Default or Unmatured Default then exists, the Company and its
Subsidiaries may (i) repurchase shares from its employees, officers or directors
pursuant to any vesting provisions with respect thereto; (ii) make acquisitions
of Capital Stock of the Company in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations; (iii) purchase fractional
shares of the Capital Stock of the Company arising out of stock dividends,
splits or combinations or business combinations; (iv) in connection with any
Permitted Acquisition, (A) receive or accept the return to the Company or any of
its Subsidiaries of Capital Stock of the Company or any of its Subsidiaries
constituting a portion of the purchase price consideration in settlement of
indemnification claims or (B) make payments or distributions to dissenting
stockholders pursuant to applicable law; (v) honor any conversion request by a
holder of any Convertible Indebtedness of the Company or any of its Subsidiaries
and make cash payments in lieu of fractional shares

 

89



--------------------------------------------------------------------------------

in connection with the conversion of such Convertible Indebtedness, or make cash
settlement payments upon the exercise of warrants to purchase the Company’s
common stock; (vi) purchase, redeem, repurchase, defease, acquire or retire for
value Equity Interests or Subordinated Indebtedness of the Company or any of its
Subsidiaries in exchange for, upon conversion of, or out of the proceeds of, the
substantially concurrent sale of Capital Stock of the Company (other than
Disqualified Stock) whether contemporaneously or in the future; (vii) pay
consideration required to obtain, and purchase Capital Stock of the Company upon
the exercise of rights under (or settle in cash upon such exercise), Hedging
Agreements permitted under Section 7.03(k)(ii); (viii) purchase, redeem,
repurchase, defease, acquire or retire for value any Subordinated Indebtedness
in exchange for, or out of the proceeds of, any Subordinated Indebtedness
incurred to refinance such Subordinated Indebtedness; (ix) make any Restricted
Payment not permitted by the preceding clauses (i) through (viii) if the
Leverage Ratio as of the end of the most recent fiscal quarter of the Company
for which financial statements shall have been delivered pursuant to
Section 7.01 at the time of such Restricted Payment (or, prior to the delivery
of any such financial statements, as of December 31, 2010), computed on a pro
forma basis giving effect to such Restricted Payment and to any incurrence or
repayment of Indebtedness after such fiscal quarter end as if they had occurred
on the last day of such fiscal quarter, shall be less than 3.00 to 1.00; and
(x) make Restricted Payments not permitted by the preceding clauses (i) through
(ix) in an amount during any fiscal quarter that, taken together with all other
Restricted Payments made in reliance on this clause (x) and the preceding clause
(viii) during such fiscal quarter and the three immediately preceding fiscal
quarters, does not exceed the sum of 50% of Net Income plus, to the extent
deducted in determining such Net Income, non cash expenses in respect of stock
options, in each case for the period of four fiscal quarters then most recently
ended.

(e) Conduct of Business; Acquisitions. The Company shall not, nor shall it
permit any Subsidiary to, engage in any business other than the businesses
engaged in by the Company on the date hereof and any business or activities
which are similar, related or incidental thereto or logical extensions thereof.
The Company shall not make any Acquisitions, other than any Acquisition meeting
the following requirements (a “Permitted Acquisition”):

(i) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;

(ii) such Acquisition is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of such
Acquisition;

(iii) after giving effect to such Acquisition (A) on a pro forma basis as if
such Acquisition and any related incurrence of Indebtedness had occurred on the
first day of the most recent fiscal quarter of the Company for which financial
statements shall have been delivered pursuant to Section 7.01 (or, prior to the

 

90



--------------------------------------------------------------------------------

delivery of any such financial statements, as of December 31, 2010), the Company
shall be in compliance with Section 7.04 and (B) Liquidity shall be not less
than $50,000,000; provided that if the purchase price payable in respect of such
Acquisition (including, without limitation, cash or stock (other than Equity
Interests (other than Disqualified Stock) of the Company) consideration paid and
Indebtedness or other liabilities assumed) exceeds $200,000,000, the Company
shall have delivered to the Administrative Agent and the Lenders prior to such
Acquisition a certificate from an Authorized Officer demonstrating compliance
with the requirements of this clause (iii) and stating that no Default or
Unmatured Default exists or will exist after giving effect to such Acquisition;
and

(iv) the businesses being acquired in such Acquisition shall comply with the
first sentence of this Section 7.03(e).

(f) Investments. Neither the Company nor any of its Subsidiaries shall make any
Investments, except for:

(i) Investments (A) by the Company or any Subsidiary in any Wholly-Owned
Subsidiary or the Company in the ordinary course of business and (B) by the
Company or any Wholly-Owned Subsidiary in any Non-Wholly-Owned Subsidiary;
provided, in the case of each Investment under this clause (B), that (x) the
Leverage Ratio as of the end of the most recent fiscal quarter of the Company
for which financial statements shall have been delivered pursuant to
Section 7.01 (or, prior to the delivery of any such financial statements, as of
December 31, 2010), computed on a pro forma basis giving effect to such
Investment and to any incurrence or repayment of Indebtedness after such fiscal
quarter end as if they had occurred on the last day of such fiscal quarter,
shall be less than 3.00 to 1.00, or (y) such Investment shall be in an amount
that, when aggregated with the amount of all other Investments made in reliance
on this subclause (y), does not exceed 15% of Consolidated Net Assets,
determined on the basis of the financial statements most recently delivered
pursuant to Section 7.01 (or, prior to the delivery of any such financial
statements, as of December 31, 2010) at the time any such Investment is
incurred;

(ii) Investments constituting or incurred in order to consummate Permitted
Acquisitions otherwise permitted herein or representing the non-cash portion of
the consideration received in connection with a transaction described in
Section 7.03(a);

(iii) advances to employees for business expenses in the ordinary course of
business;

(iv) other loans to employees in the ordinary course of business not to exceed
$15,000,000 in the aggregate outstanding at any one time;

(v) Investments in Cash Equivalents;

 

91



--------------------------------------------------------------------------------

(vi) Permitted Existing Investments;

(vii) Investments received in satisfaction or partial satisfaction of amounts
owed by financially troubled account debtors (whether in connection with a
foreclosure, bankruptcy, workout or otherwise) and deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of the Company and its Subsidiaries;

(viii) investments in and obligations under Hedging Agreements permitted under
Section 7.03(k);

(ix) Investments consisting of extensions of credit in the nature of prepaid
royalties or expenses or notes receivable arising from the sale or lease of
goods or services in the ordinary course of business, or performance or similar
deposits arising in the ordinary course of business;

(x) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Company or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger; and

(xi) other Investments; provided that the aggregate amount paid in cash of such
Investments, net of Repatriated Funds during the term of this Agreement, shall
not exceed the sum of (A) 15% of the Company’s Consolidated Net Assets at the
end of the fiscal year immediately preceding that in which any such Investment
is made and (B) proceeds received during the term of this Agreement from
Investments permitted under this clause (xi).

(g) Transactions with Shareholders and Affiliates. Neither the Company nor any
of its Subsidiaries shall directly or indirectly enter into or permit to exist
any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to, any Affiliate of the Company which is not its Subsidiary, on terms
that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such an Affiliate, except for (i) Restricted
Payments permitted by Section 7.03(d) and Investments permitted by
Section 7.03(f)(iii) and (iv), (ii) reasonable and customary fees paid to, and
the reimbursement of reasonable out-of-pocket expenses incurred by (to the
extent incurred in such person’s capacity as a member of the board of directors
or similar governing body), members of the board of directors (or similar
governing body) of the Company and its Subsidiaries; (iii) compensation
arrangements and benefit plans for directors, officers and other employees of
the Company and its Subsidiaries entered into or maintained or established in
the ordinary course of business; and (iv) employment and severance agreements or
arrangements entered into by the Company or any Subsidiary in the ordinary
course of business.

 

92



--------------------------------------------------------------------------------

(h) Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall consummate any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except that (i) a Subsidiary of the Company may be merged into or
consolidated with the Company or any Wholly-Owned Subsidiary of the Company (in
which case the Company or such Wholly-Owned Subsidiary shall be the surviving
corporation); provided that if the predecessor Subsidiary was a Guarantor, the
surviving Subsidiary, if applicable, shall be a Guarantor hereunder, (ii) any
liquidation or dissolution of any Subsidiary of the Company into the Company or
another Subsidiary of the Company, as applicable, and (iii) the Company may
merge with any other Person, or any Subsidiary of the Company may consolidate or
merge with any other Person; provided that (A) no Default or Unmatured Default
shall exist immediately before or after giving effect to such Fundamental
Change, (B) in the case of any merger of the Company, the Company shall be the
surviving corporation, and (C) in the case of any merger or consolidation of any
Subsidiary of the Company, the surviving corporation shall be or become as a
result thereof a Subsidiary of the Company and if the predecessor Subsidiary
shall have been a Guarantor, the surviving Subsidiary shall be a Guarantor
hereunder and (D) such transaction shall be with a Person in a line of business
substantially similar to that of the Company and its Subsidiaries as of the
Closing Date or a line of business similar, related or incidental thereto or a
logical extension thereof.

(i) Margin Regulations. Neither the Company nor any of its Subsidiaries shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock if a violation of Regulation U would
result.

(j) Fiscal Year. The Company shall not change its fiscal year for accounting or
tax purposes from a period consisting of the twelve-month period ending on
Friday nearest to December 31 of each year, except as required by Agreement
Accounting Principles or by law and disclosed to the Lenders and the
Administrative Agent.

(k) Speculative Hedging Obligations. The Company shall not and shall not permit
any of its Subsidiaries to enter into any Hedging Agreement other than (i) to
hedge its actual or anticipated interest rate, foreign currency or commodity
exposures or (ii) in connection with the limitation of dilution of
equityholders’ interests in the Company, or in connection with the hedging of
the Company’s payment obligations, resulting from the exercise of conversion
rights in respect of Convertible Indebtedness.

(l) Restrictive Agreements. Except (i) in agreements evidencing Indebtedness
permitted by Section 7.03(c)(vii) (so long as such restriction applies only to
the Foreign Subsidiary issuing such Indebtedness and its Subsidiaries),
(ii) imposed on a Subsidiary (and any of its Subsidiaries) and existing at the
time it became a Subsidiary if such restrictions were not created in connection
with or in anticipation of the transaction or series or transactions pursuant to
which such entity become a Subsidiary and only to the extent applying to such
Subsidiary and its Subsidiaries, (iii) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets

 

93



--------------------------------------------------------------------------------

pending such sale; provided that such restrictions apply only the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder,
(iv) restrictions or conditions imposed by any agreement relating to secured
Indebtedness (or other secured obligations) permitted by this Agreement if such
restrictions or conditions apply only to the property or assets permitted to
secure such Indebtedness (or other secured obligations, as the case may be) and
the products and proceeds thereof, (v) customary provisions in leases, licenses
and other agreements restricting the assignment thereof or the subletting of the
premises subject thereto, (vi) customary provisions in joint venture agreements
or similar arrangements (so long as such restrictions apply only to the assets
of the applicable joint venture or other Person that is the subject of such
arrangement) and (vii) restrictions under arrangements with any Governmental
Authority imposed on any Foreign Subsidiary in connection with government
grants, financial aid, subsidies, tax holidays or other similar benefits or
economic incentives (so long as such restrictions apply only to such Foreign
Subsidiary and its Subsidiaries), the Company shall not, nor shall it permit any
of its Wholly-Owned Subsidiaries to, enter into any indenture, agreement,
instrument or other arrangement (other than this Agreement) which directly or
indirectly prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of such
Subsidiary to (i) pay dividends or make other distributions or Restricted
Payments (A) on its Capital Stock or (B) with respect to any other interest or
participation in, or measured by, its profits, (ii) make loans or advances to or
other investments in the Company or any Wholly-Owned Subsidiary, (iii) repay
loans or advances from the Company or any Wholly-Owned Subsidiary or
(iv) transfer any of its properties to the Company or any Subsidiary.

SECTION 7.04. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Company shall maintain as of the end of
each fiscal quarter an Interest Coverage Ratio for the four fiscal quarter
period then ending of not less than 3.50:1:00.

(b) Maximum Leverage Ratio. The Company shall at the end of each fiscal quarter
maintain a Leverage Ratio of not greater than the applicable ratio set forth in
the table below; provided, that on a single occasion during the term of this
Agreement the Company may, following the completion of a Material Acquisition,
by a notice delivered to the Administrative Agent (which shall furnish a copy
thereof to each Lender), cause the applicable ratio in the table below for the
fiscal quarter during which such Material Acquisition shall have occurred and
for each of the three immediately following fiscal quarters (but not for any
subsequent fiscal quarter) to be increased by 0.25:1.00.

 

FISCAL QUARTER ENDING

   LEVERAGE RATIO

After the Effective Date and prior to March 30, 2012

   3.50:1.00

On and after March 30, 2012 and prior to June 29, 2012

   3.25:1.00

On and after June 29, 2012

   3.00:1.00

 

94



--------------------------------------------------------------------------------

ARTICLE VIII

Defaults

SECTION 8.01. Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:

(a) Failure to Make Payments When Due. The Company or any Subsidiary Borrower
shall (i) fail to pay when due any of the Obligations consisting of principal
with respect to any Loan or (ii) shall fail to pay within five Business Days of
the date when due any of the other Obligations under this Agreement or the other
Loan Documents.

(b) Breach of Certain Covenants. The Company or any Subsidiary Borrower shall
fail duly and punctually to perform or observe any agreement, covenant or
obligation binding on it under:

(i) Sections 7.01(b), 7.02(j), 7.03 (other than Section 7.03(l)) or 7.04; or

(ii) any section of this Agreement or any other Loan Document not covered by
Section 8.01(a), or 8.01(b)(i) and such failure under this clause (ii) shall
continue unremedied for 30 days after the earliest of the receipt by the Company
of notice from the Administrative Agent and actual knowledge thereof by an
Authorized Officer.

(c) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Company or any Subsidiary Borrower to the Administrative
Agent or any Lender herein or by the Company or any Subsidiary Borrower or any
of their Subsidiaries in any of the other Loan Documents or in any written
statement or certificate or written information at any time given by any such
Person pursuant to any of the Loan Documents shall be false in any material
respect on the date as of which made or deemed made.

(d) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to pay when due any Indebtedness in excess of $35,000,000 (any such
Indebtedness being “Material Indebtedness”), or the Company or any of its
Subsidiaries shall fail to perform (beyond the applicable grace period with
respect thereto, if any) any term, provision or condition contained in any
agreement under which any such Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, the effect of which default
or event is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment or a mandatory
prepayment upon a sale, transfer or other disposition of assets (including as a
result of a casualty or condemnation event) or change of control or termination
of trading of the Company’s common stock) prior to the stated maturity thereof;
provided, that no exercise of a conversion right in respect of Convertible
Indebtedness by a holder thereof (other than any right to convert such
Indebtedness into cash that is triggered by an event of default, a change of
control or a similar event, however denominated) shall constitute a Default
under this paragraph (d).

 

95



--------------------------------------------------------------------------------

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) and the petition
shall not be dismissed, stayed, bonded or discharged within 60 days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) or over all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be entered; or an
interim receiver, trustee or other custodian of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) or of all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of the Company or any of the Company’s Subsidiaries (other than
an Insignificant Subsidiary) shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within 60 days after entry, appointment
or issuance.

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries (other than an Insignificant Subsidiary) shall
(i) commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (ii) consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, (iii) consent to the appointment
of or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors, or (v) take any corporate action to authorize any of the foregoing.

(g) Judgments and Attachments. Any money judgment(s) writ or warrant of
attachment, or similar process against the Company or any Domestic Subsidiary or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $35,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 60 days.

 

96



--------------------------------------------------------------------------------

(h) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Domestic Subsidiary decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of 60 days; or the Company or any Domestic Subsidiary shall otherwise
dissolve or cease to exist except as specifically permitted by this Agreement.

(i) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject the Company to liability in excess of
$35,000,000 or at any time after the Closing Date the Unfunded Liabilities of
all Single Employer Plans exceed in the aggregate $50,000,000.

(j) Waiver of Minimum Funding Standard. The plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Administrative Agent or the
Required Lenders believe the substantial business hardship upon which the
application for the waiver is based could reasonably be expected to subject
either the Company or any Controlled Group member to liability in excess of
$35,000,000.

(k) Change of Control. A Change of Control shall occur.

(l) Guarantor Revocation. Any Guarantee shall fail to remain in full force or
effect (other than in accordance with its terms) or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Guarantee, or
any Guarantor shall fail to comply with any of the terms or provisions of any
Guarantee to which it is a party and such failure shall continue unremedied or
unwaived for 30 days, or any Guarantor shall deny that it has any further
liability under any Guarantee to which it is a party, or shall give notice to
such effect; in each case other than a Guarantor’s ceasing to be a Guarantor
pursuant to Section 7.02(k) or the disposition of such Guarantor in any
transaction permitted by Section 7.03(a).

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 10.01.

SECTION 8.02. Termination of Commitments; Acceleration. If any Default described
in Section 8.01(e) or 8.01(f) occurs with respect to the Company or any
Subsidiary Borrower, the obligations of the Lenders to make Loans hereunder and
the obligations of the Issuing Banks to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Administrative Agent may, and at
the request of the Required Lenders shall, terminate or suspend the obligations
of the Lenders to make Loans hereunder and the obligation of the Issuing Banks
to issue Letters of Credit hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers expressly waive.

 

97



--------------------------------------------------------------------------------

SECTION 8.03. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company or
any other Borrower to satisfy the conditions precedent to such Loan or issuance
of such Letter of Credit shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude any other or
further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing and signed by the
requisite number of Lenders required pursuant to Section 10.01, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

ARTICLE IX

Guarantee

SECTION 9.01. Guarantee. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to each
Subsidiary Borrower and to make, issue and participate in Letters of Credit,
Swing Line Loans and Alternate Currency Loans, the Company hereby absolutely and
unconditionally guarantees prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future obligations including without limitation the Obligations, of
each Subsidiary Borrower to the Administrative Agent, the Lenders, the Swing
Line Bank, the Issuing Lenders, the Alternate Currency Lenders, or any of them,
under or with respect to the Loan Documents or under or with respect to any
Hedging Agreement or cash management arrangement or agreement (a) existing on
the date hereof with a Person that is a Lender on the date hereof (or an
Affiliate of such a Lender) or (b) with a Person that shall have been a Lender
at the time the applicable Hedging Agreement or cash management arrangement or
agreement was entered into (or an Affiliate of such a Lender), whether for
principal, interest (including interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding whether or not allowed as a claim
in such proceeding), fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”, and each such Subsidiary Borrower being an “Obligor” and
collectively, the “Obligors”).

SECTION 9.02. Waivers. The Company waives notice of the acceptance of this
Guarantee and of the extension or continuation of the Guaranteed Obligations or
any part thereof. The Company further waives presentment, protest, notice of
notices delivered or demand made on any Obligor or action or delinquency in
respect of the Guaranteed Obligations or any part thereof, including any right
to require the Administrative Agent and the Lenders to sue any Obligor, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof. The Administrative Agent and the Lenders shall
have no obligation to disclose or discuss with the Company their assessments of
the financial condition of the Obligors.

 

98



--------------------------------------------------------------------------------

SECTION 9.03. Guarantee Absolute. This Guarantee is a Guarantee of payment and
not of collection, is a primary obligation of the Company and not one of surety,
and the validity and enforceability of this Guarantee shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time, (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other Guarantees with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or any part thereof, (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto,
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this Guarantee even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
Guarantee, (g) any change in the ownership of any Obligor or the insolvency,
bankruptcy or any other change in the legal status of any Obligor, (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations, (i) the
failure of the Company or any Obligor to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Guarantee, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Guarantee, (j) the existence of any claim, setoff or other rights which the
Company may have at any time against any Obligor, or any other Person in
connection herewith or an unrelated transaction, (k) the Administrative Agent’s
or any Lender’s election, in any case or proceeding instituted under chapter 11
of the United States Bankruptcy Code, of the application of section 1111(b)(2)
of the United States Bankruptcy Code, (l) any borrowing, use of cash collateral,
or grant of a security interest by the Company, as debtor in possession, under
section 363 or 364 of the United States Bankruptcy Code, (m) the disallowance of
all or any portion any Lender’s claims for repayment of the Guaranteed Debt
under section 502 or 506 of the United States Bankruptcy Code, or (n) any other
circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor, in each case, whether or not the Company
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (n) of this paragraph. It is agreed that the
Company’s liability hereunder is several and independent of any other Guarantees
or other obligations at any time in effect with respect to the Guaranteed
Obligations or any part thereof and that the Company’s liability hereunder may
be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other Guarantees or

 

99



--------------------------------------------------------------------------------

other obligations or any provision of any applicable law or regulation
purporting to prohibit payment by any Obligor of the Guaranteed Obligations in
the manner agreed upon between the Obligor and the Administrative Agent and the
Lenders.

SECTION 9.04. Acceleration. The Company agrees that, as between the Company on
the one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of each Obligor guaranteed under this Article IX may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 8.02 for purposes of this Article IX,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Obligor or otherwise) preventing such
declaration as against such Obligor and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
such Obligor) shall forthwith become due and payable by the Company for purposes
of this Article IX.

SECTION 9.05. Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshall any assets in
favor of the Company or against or in payment of any or all of the Guaranteed
Obligations. If the Company, any other Borrower or any other Guarantor of all or
any part of the Guaranteed Obligations makes a payment or payments to any Lender
or the Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to such Borrower, the Company, such other Guarantor
or any other Person, or their respective estates, trustees, receivers or any
other party, including, without limitation, the Company, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.

SECTION 9.06. Subrogation. Until the irrevocable payment in full of the
Obligations and termination of all commitments which could give rise to any
Guaranteed Obligation, the Company shall have no right of subrogation with
respect to the Guaranteed Obligations, and hereby waives any right to enforce
any remedy which the Administrative Agent and/or the Lenders now has or may
hereafter have against the Company, any endorser or any other guarantor of all
or any part of the Guaranteed Obligations, and the Company hereby waives any
other liability of any Obligor to the Administrative Agent and/or the Lenders.

SECTION 9.07. Termination Date. Subject to Section 9.05, this Guarantee shall
continue in effect until the later of (a) the Termination Date and (b) the date
on which this Agreement has otherwise expired or been terminated in accordance
with its terms and all of the Guaranteed Obligations have been paid in full in
cash.

 

100



--------------------------------------------------------------------------------

ARTICLE X

Amendments; Incremental Facilities

SECTION 10.01. Amendments. Subject to the provisions of this Article X, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default or Unmatured Default hereunder; provided that
no such supplemental agreement shall, without the consent of each Lender
directly affected thereby:

(a) Postpone or extend the applicable Commitment Termination Date, the Term Loan
Maturity Date or any other date scheduled for any payment of principal of, or
interest on, the Loans, the Reimbursement Obligations or any fees or other
amounts payable to such Lender (except with respect to a waiver of the
application of the default rate of interest pursuant to Section 2.11).

(b) Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees payable to such Lender
thereon.

(c) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders hereunder specified to be the applicable percentage
in this Agreement to act on specified matters or amend the definitions of
“Required Lenders” or “Pro Rata Share”.

(d) Increase the amount of the Commitment of such Lender hereunder.

(e) Permit the Company or any Subsidiary Borrower to assign its rights under
this Agreement or any Guarantee (other than in compliance with Section 7.03(h)).

(f) Release the Company or any Guarantor from any of its obligations under the
Guarantee set forth in Article IX or any other Guarantee in each case other than
as a result of a Guarantor’s ceasing to be a Subsidiary Borrower pursuant to
Section 2.21, a Guarantor pursuant to Section 7.02(k), the disposition of such
Guarantor in any transaction permitted by Section 7.03(a) or as otherwise
provided by the terms hereof.

(g) Change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a majority in interest of such
adversely affected Class.

(h) Amend this Section 10.01.

No amendment of any provision of this Agreement relating to (i) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (ii) any Issuing Bank shall be effective without the
written consent of such Issuing Bank, (iii) any Alternate Currency Lender in its
capacity as such shall be effective

 

101



--------------------------------------------------------------------------------

without the written consent of such Alternate Currency Lender, and (iv) any
Swing Line Loan shall be effective without the written consent of the Swing Line
Bank. The Administrative Agent may waive payment of the fee required under
Section 14.03(a) without obtaining the consent of any of the Lenders.

SECTION 10.02. Incremental Facilities. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request (i) the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Commitments, provided that the aggregate amount of all the
Incremental Commitments established hereunder shall not exceed $300,000,000.
Each such notice shall specify (A) the date on which the Company proposes that
the Incremental Revolving Commitments or the Incremental Term Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent,
(B) the amount of the Incremental Revolving Commitments or Incremental Term
Commitments, as applicable, being requested (it being agreed that (x) any Lender
approached to provide any Incremental Revolving Commitment or Incremental Term
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Commitment and (y) any
Person that the Company proposes to become an Incremental Lender, if such Person
is not then a Lender, must be an Eligible Assignee and must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank and the Swing Line Bank) and
(C) in the case of Incremental Revolving Commitments, whether such Incremental
Revolving Commitments are to be Multicurrency Tranche Revolving Loan Commitments
or US Tranche Revolving Loan Commitments.

(b) The terms and conditions of any Incremental Revolving Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Loan Commitments of the applicable Class and the Loans
and other extensions of credit made thereunder, and shall be treated as a single
class with such Revolving Commitments and Loans. The terms and conditions of any
Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise set forth herein or in the applicable
Incremental Facility Agreement, identical to those of the Term Loan Commitments
and the Term Loans; provided that (i) the weighted average life to maturity of
any Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Term Loans and (ii) no Incremental Term Loan
Maturity Date shall be earlier than the Term Maturity Date. Any Incremental Term
Commitments established pursuant to an Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) no

 

102



--------------------------------------------------------------------------------

Default or Unmatured Default shall have occurred and be continuing on the date
of effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of any Loans thereunder to
be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case on
and as of such date, (iii) after giving effect to such Incremental Commitments
and the making of Loans thereunder in the full amount thereof, the Company shall
be in pro forma compliance with the financial covenants set forth in
Section 7.04 as of the end of the most recent fiscal quarter for which financial
statements shall have been delivered under Section 7.01, (iv) the Borrower shall
make any payments required to be made pursuant to Section 4.04 in connection
with such Incremental Commitments and the related transactions under this
Section and (v) the Company shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall have been reasonably be requested by
the Administrative Agent in connection with any such transaction. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Company, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment of the applicable Class, shall increase) the
Revolving Commitment of the applicable Class of such Incremental Lender and
(B) the Aggregate Revolving Loan Commitment of the applicable Class shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as provided herein.
For the avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the applicable Pro Rata Shares of all the Lenders shall
automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender of the applicable Class shall assign to each Incremental
Revolving Lender, and each Incremental Revolving Lender shall purchase from each
such Lender, at the principal amount thereof (together with accrued interest),
such interests in the Revolving Loans of the applicable Class and, as
applicable, participations in Letters of Credit and Swing Line Loans outstanding
on such date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Loans and, as applicable,
participations in Letters of Credit and Swing Line Loans will be held by all the
Lenders with Revolving Loan Commitments of the applicable Class

 

103



--------------------------------------------------------------------------------

(including such Incremental Revolving Lenders) ratably in accordance with their
Pro Rata Shares after giving effect to the effectiveness of such Incremental
Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in paragraph
(a) of this Section and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Pro Rata Shares
of the applicable Lenders after giving effect thereto and of the assignments
required to be made pursuant to paragraph (e) of this Section.

ARTICLE XI

General Provisions

SECTION 11.01. Survival. All covenants, agreements, representations and
warranties of the Borrowers contained in the Loan Documents shall survive
delivery of the Loan Documents and the making of the Loans herein contemplated
so long as any principal, accrued interest, fees, or any other amount due and
payable under any Loan Document is outstanding and unpaid (other than contingent
reimbursement and indemnification obligations) and so long as the Commitments
have not been terminated.

SECTION 11.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

SECTION 11.03. Headings. Article and Section headings in the Loan Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Loan Documents.

SECTION 11.04. Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the Fee Letter.

SECTION 11.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform

 

104



--------------------------------------------------------------------------------

any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. Any obligation of “the Borrowers” hereunder shall be
the joint and several obligation of each of the Borrowers. This Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and assigns.

SECTION 11.06. Expenses; Indemnification.

(a) Expenses. The Borrowers shall reimburse (i) the Administrative Agent, the
Arrangers and their affiliates for any reasonable costs and out-of-pocket
expenses (including reasonable fees, disbursements and other charges of counsel
for the Administrative Agent, the Arrangers and their affiliates) paid or
incurred by the Administrative Agent in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein as well
as the preparation, negotiation, execution, delivery, and administration of this
Agreement and the other Loan Documents or any proposed or completed amendment,
waiver or modification of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated, (ii) the
Issuing Banks for any reasonable costs and out-of-pocket expenses paid or
incurred in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) each Credit
Party for any costs and out-of-pocket expenses (including reasonable fees,
disbursements and other charges of counsel for such Credit Party) paid or
incurred by any such Person in connection with the collection of the Obligations
and enforcement or protection of its rights in connection with the Loan
Documents, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnity. The Borrowers hereby further agree to indemnify the Credit
Parties, the Arrangers and each of their respective Affiliates, and each of the
directors, officers, employees, advisors, representatives, attorneys and agents
of the foregoing (all such persons, “Indemnitees”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees, charges and disbursements of any counsel for any
Indemnitee and regardless of whether (i) such Indemnitee is a party thereto or
(ii) such matter was initiated by the Company or any of its Subsidiaries) which
any of them may pay or incur arising out of or relating to (i) this Agreement,
the other Loan Documents, the transactions contemplated hereby or thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan hereunder, or (ii) any presence or Release of any Contaminant on or from
any property currently or formerly owned or operated by, or any other liability
under or pursuant to any Environmental, Health or Safety Requirements of Laws
relating in any way to, the Borrowers, except to the extent that they are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct or
material breach of funding obligations under the Loan Documents of the party
seeking indemnification.

 

105



--------------------------------------------------------------------------------

(c) Waiver of Certain Claims. The Borrowers further waive and agree not to
assert any claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages.

(d) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 11.06 shall survive the termination of this Agreement.

SECTION 11.07. Numbers of Documents. If requested by the Administrative Agent,
all statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

SECTION 11.08. Accounting. Except with respect to the pricing grid calculations
in Section 2.15 and the financial covenant calculations in Section 7.04, both of
which shall be made in accordance with Agreement Accounting Principles as in
effect on the date hereof, all accounting terms used herein shall be interpreted
and all accounting determinations hereunder shall be made in accordance with
generally accepted accounting principles as in effect from time to time,
consistently applied.

SECTION 11.09. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

SECTION 11.10. No Fiduciary Relationship. Each of the Company and the Subsidiary
Borrowers, on behalf of itself and its Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, the Subsidiary Borrowers, the other
Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

SECTION 11.11. GOVERNING LAW. ANY DISPUTE BETWEEN ANY BORROWER AND THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICT OF LAWS PRINCIPLES AND
CHOICE OF LAW RULES OF THE STATE OF NEW YORK.

 

106



--------------------------------------------------------------------------------

SECTION 11.12. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(a) EXCLUSIVE JURISDICTION. EACH OF THE BORROWERS AGREES THAT ALL DISPUTES WITH
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, THE SWING LINE BANK, ANY ALTERNATE
CURRENCY LENDER AND ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER ARISING IN CONTRACT, TORT,
EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY APPLICABLE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES
BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT CONSIDERING THE DISPUTE. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK, ANY ALTERNATE CURRENCY LENDER OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

(c) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE

 

107



--------------------------------------------------------------------------------

DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(d) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.06 AND THIS SECTION 11.12, WITH ITS COUNSEL.

SECTION 11.13. Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks, the Swing Line Bank, the Alternate
Currency Lenders and the Borrowers acknowledges that the Administrative Agent
and the Lenders (or Affiliates of the Administrative Agent and the Lenders) may,
from time to time, effect transactions for their own accounts or the accounts of
customers, and hold positions in loans or options on loans of the Company, the
Company’s Subsidiaries and other companies that may be the subject of this
credit arrangement and nothing in this Agreement shall impair the right of any
such Person to enter into any such transaction (to the extent it is not
expressly prohibited by the terms of this Agreement) or give any other Person
any claim or right of action hereunder as a result of the existence of the
credit arrangements hereunder, all of which are hereby waived. In addition,
certain Affiliates of one or more of the Lenders are or may be securities firms
and as such may effect, from time to time, transactions for their own accounts
or for the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Other business units affiliated with the Administrative Agent may from time to
time provide other financial services and products to the Company and its
Subsidiaries.

SECTION 11.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow the Administrative Agent or such Lender to
identify such Loan Party in accordance with the Patriot Act.

SECTION 11.15. Non-Public Information.

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrowers or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Administrative Agent that (i) it has
developed compliance procedures

 

108



--------------------------------------------------------------------------------

regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

(b) The Borrowers and each Lender acknowledge that, if information furnished by
the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Borrowers have indicated
as containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrowers have not indicated
whether any information furnished by them pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Company without
liability or responsibility for the independent verification thereof.

ARTICLE XII

The Administrative Agent

SECTION 12.01. Appointment; Nature of Relationship. JPMCB is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably appoints the Administrative Agent
to act as the contractual representative of such Lender with the rights and
duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XII. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Holder of Obligations by reason of this Agreement and that the Administrative
Agent is merely acting as the representative of the Lenders with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ contractual representative, the
Administrative Agent (a) does not assume any fiduciary duties to any of the
Holders of Obligations and (b) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders, for itself and on
behalf of its Affiliates as Holders of Obligations, agrees to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Holder of
Obligations waives.

 

109



--------------------------------------------------------------------------------

SECTION 12.02. Action through Sub-Agents and Affiliates. The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through its respective Affiliates, including, in the case of
JPMCB, through its London branch or through J.P. Morgan Europe Limited. The
exculpatory provisions of this Article XII and the provisions of Section 11.06
shall apply to any such sub-agent or Affiliate and to the directors, officers,
employees, agents and advisors of each such Person.

SECTION 12.03. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.

SECTION 12.04. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Company or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is found in a final judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

SECTION 12.05. No Responsibility for Loans, Creditworthiness, Recitals, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder, (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
(c) the satisfaction of any condition specified in Article V, except receipt of
items required to be delivered solely to the Administrative Agent, (d) the
existence or possible existence of any Default, or (e) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith. The Administrative Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or in any of the other Loan Documents, or for the execution,
effectiveness, genuineness, validity, legality, enforceability, collectibility,
or sufficiency of this Agreement or any of the other Loan Documents or the
transactions contemplated thereby, or for the financial condition of any
guarantor of any or all of the Obligations, the Company or any of its
Subsidiaries.

SECTION 12.06. Action on Instructions of Lenders. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken

 

110



--------------------------------------------------------------------------------

or failure to act pursuant thereto shall be binding on all of the Lenders and on
all owners of Loans and on all Holders of Obligations. The Administrative Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

SECTION 12.07. Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

SECTION 12.08. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

SECTION 12.09. The Administrative Agent’s, Issuing Banks’, Alternate Currency
Lenders’ and Swing Line Bank’s Reimbursement and Indemnification.

(a) The Lenders agree to reimburse and indemnify the Administrative Agent
ratably in proportion to their respective Pro Rata Shares to the extent not
reimbursed by the Borrowers (i) for any expenses incurred by the Administrative
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents and (ii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents; provided
that no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
the Administrative Agent.

(b) The Lenders agree to reimburse and indemnify the Administrative Agent, the
Issuing Banks, the Swing Line Bank and the Alternate Currency Lenders ratably in
proportion to their respective Pro Rata Shares to the extent not reimbursed by
the Borrowers (and without duplication of clause (a) above) (i) any amounts not
reimbursed by any Borrower for which the Administrative Agent, the Issuing
Banks, the Swing Line

 

111



--------------------------------------------------------------------------------

Bank and the Alternate Currency Lenders are entitled to reimbursement by any
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent, any Issuing Bank, the Swing Line Bank or any Alternate
Currency Lender on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, any Issuing Bank, the Swing Line Bank or any Alternate
Currency Lender in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents; provided that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of the Administrative Agent, the applicable
Issuing Bank, the Swing Line Bank or the applicable Alternate Currency Lender,
as the case may be.

SECTION 12.10. Rights as a Lender. With respect to its Commitment, Loans made by
it, Swing Line Loans made by it and Letters of Credit issued by it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender or Issuing Bank and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders”, “Swing Line Bank”, “Issuing Bank” or “Issuing Banks” shall, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Company or any of its Subsidiaries in which such Person
is not prohibited hereby from engaging with any other Person.

SECTION 12.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

SECTION 12.12. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint, subject to the Company’s approval, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within

 

112



--------------------------------------------------------------------------------

30 days after the retiring Administrative Agent’s giving notice of resignation,
then the retiring Administrative Agent may appoint, on behalf of the Borrowers
and the Lenders, a successor Administrative Agent. Such successor Administrative
Agent shall be a Lender or commercial bank having capital and retained earnings
of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.

SECTION 12.13. No Duties Imposed Upon Co-Syndication Agents, Documentation Agent
or Arrangers. None of the Persons identified on the cover page of this Agreement
or otherwise in this Agreement as a “Co-Syndication Agent”, a “Documentation
Agent”, or an “Arranger” shall have any obligation, liability, responsibility or
duty under this Agreement other than, if such Person is a Lender, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Persons identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Co-Syndication Agent”, a
“Documentation Agent”, or an “Arranger” shall have or be deemed to have any
fiduciary duty to or fiduciary relationship with any Lender. In addition to the
agreements set forth in Section 12.09, each of the Lenders acknowledges that it
has not relied, and will not rely, on any of the Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE XIII

Setoff, Ratable Payments

SECTION 13.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing,
subject to the prior consent of the Administrative Agent, any Indebtedness from
any Lender to the Company or any other Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

SECTION 13.02. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
Sections 4.01, 4.02 or 4.04 and payments expressly hereunder provided to be
distributed on other than a pro rata basis or payments made and distributed in
accordance with Section 2.12) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of

 

113



--------------------------------------------------------------------------------

Loans. If any Lender, whether in connection with setoff or amounts which might
be subject to setoff or otherwise, receives collateral or other protection for
its Obligation or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to the
obligations owing to them. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

SECTION 13.03. Relations Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.

ARTICLE XIV

Benefit of Agreement, Assignments, Participations

SECTION 14.01. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that (a) except in a
transaction permitted by Section 7.03(h)(i), no Borrower shall have any right to
assign its rights or obligations under the Loan Documents without the consent of
all of the Lenders, and any such assignment in violation of this
Section 14.01(a) shall be null and void and (b) any assignment by any Lender
must be made in compliance with Section 14.03. Notwithstanding clause (b) of
this Section 14.01 or Section 14.03, (i) any Lender may at any time, without the
consent of any Borrower or the Administrative Agent, assign all or any portion
of its rights under this Agreement to a Federal Reserve Bank and (ii) any Lender
which is a fund or commingled investment vehicle that invests in commercial
loans in the ordinary course of its business may at any time, without the
consent of any Borrower or the Administrative Agent (unless a Default or
Unmatured Default has occurred and is continuing, in which case the consent of
the Administrative Agent shall be required, which consent shall not unreasonably
be withheld), pledge or assign all or any part of its rights under this
Agreement to a trustee or other representative of holders of obligations owed or
securities issued by such Lender as collateral to secure such obligations or
securities; provided that no such assignment or pledge shall release the
transferor Lender from its obligations hereunder. The Administrative Agent may
treat each Lender as the owner of the Loans made by such Lender hereunder for
all purposes hereof unless and until such Lender complies with Section 14.03 in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Administrative Agent. Any
assignee or transferee of a Loan, Commitment, L/C Interest or any other interest
of a lender under the Loan Documents agrees by acceptance thereof to be bound by
all the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of any Loan, shall be conclusive and binding
on any subsequent owner, transferee or assignee of such Loan.

 

114



--------------------------------------------------------------------------------

SECTION 14.02. Participations. Any Lender may, without the consent of any
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more Eligible Assignees (“Participants”) in all or a portion of such
Lender’s rights and obligations under the Loan Documents (including all or a
portion of its Commitments and Loans of any Class); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers and the Credit Parties
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 10.01 that affects such Participant or requires the approval of all the
Lenders. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15(e), 4.01, 4.02 and 4.04 (subject to the requirements
and limitations therein) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 14.03; provided that
such Participant (x) agrees to be subject to the provisions of Sections 4.05 and
13.02 as if it were an assignee under Section 14.03 and (y) shall not be
entitled to receive any greater payment under Section 2.15(e), 4.01 or 4.02,
with respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 13.01 as though it were a Lender;
provided that such Participant agrees to be subject to Section 13.02 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

SECTION 14.03. Assignments.

(a) Permitted Assignments. (i) Any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (2) if a Default or Unmatured Default has occurred and is continuing, for any
other assignment; provided further that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;

 

115



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Multicurrency Tranche Revolving Loan Commitment or any Lender’s obligations in
respect of its LC Obligations; and

(D) the Swing Line Bank, in the case of any assignment of all or a portion of a
US Tranche Revolving Loan Commitment or any Lender’s obligations in respect of
any Swing Line Loans.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that no such consent of the Company shall be required if a
Default or Unmatured Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement substantially in the form of
Exhibit C hereto, together with a processing and recordation fee of $3,500,
provided that only one such processing and recordation fee shall be payable in
the event of simultaneous assignments from any Lender or its Approved Funds to
one or more other Approved Funds of such Lender; and

(D) if, prior to the assignment, the assignee was not a Lender, it shall deliver
to the Administrative Agent any tax forms and additional information

 

116



--------------------------------------------------------------------------------

required under Section 2.15(e) and an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
Agreement the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15(e), 4.01,
4.02, 4.04 and 11.06).

(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks, the
Alternate Currency Lenders and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and, as to entries
pertaining to it, any Issuing Bank, Alternate Currency Lender or Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of an Assignment Agreement executed
by an assigning Lender and an assignee, the assignee’s completed tax forms
required under Section 2.15(e) and Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder) and the processing and recordation
fee referred to in this Section 14.03(a), the Administrative Agent shall accept
such Assignment Agreement and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 14.03(a) or is otherwise not in
proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender

 

117



--------------------------------------------------------------------------------

and the assignee. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment Agreement relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 14.03(a) with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
Agreement is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment Agreement, shall be deemed to have
represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(b) Notwithstanding anything to the contrary contained herein, any Lender (each
such Lender, a “Granting Bank”) may grant to a special purpose funding vehicle
(each such special purpose funding vehicle, a “SPC”), identified as such in
writing from time to time by the applicable Granting Bank to the Administrative
Agent and the Company, the option to provide to the Company and the other
Borrowers all or any part of any Advance that such Granting Bank would otherwise
be obligated to make to the applicable Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Advance, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Advance, the applicable Granting Bank
shall be obligated to make such Advance pursuant to the terms hereof. The making
of an Advance by any SPC hereunder shall utilize the Commitment of the
applicable Granting Bank to the same extent, and as if, such Advance were made
by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or other similar payment obligation under this
Agreement (all liability for which shall remain with the applicable Granting
Bank). All notices hereunder to any Granting Bank or the related SPC, and all
payments in respect of the Obligations due to such Granting Bank or the related
SPC, shall be made to such Granting Bank. In addition, each Granting Bank shall
vote as a Lender hereunder without giving effect to any assignment under this
Section 14.03(a)(ii), and no SPC shall have any vote as a Lender under this
Agreement for any purpose. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereto. In
addition, notwithstanding anything to the contrary contained in this
Section 14.03, any SPC may (A) with notice to, but without the prior written
consent of, the Company and the Administrative Agent and without paying any
processing or administrative fee therefor, assign all or a portion of its
interest in any Advances to the Granting Bank or to any financial institutions
(consented to by the

 

118



--------------------------------------------------------------------------------

Company and the Administrative Agent in accordance with the terms of
Section 14.03(a)(i)) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Advances and
(B) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 14.03(a)(ii) may not be amended without the written consent of each SPC
affected thereby.

SECTION 14.04. Confidentiality. Subject to Section 14.05, the Administrative
Agent and the Lenders and their respective representatives shall hold all
nonpublic information obtained pursuant to the requirements of this Agreement in
accordance with such Person’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or investment practices and in any event may make disclosure reasonably
required by a prospective Transferee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or any securities exchange or similar self-regulatory organization or
representative thereof or pursuant to a regulatory examination or legal process,
or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by the Company; provided that each prospective Transferee
shall be required to agree that if it does not become a participant or assignee
it shall return all materials furnished to it by or on behalf of the Company in
connection with this Agreement.

SECTION 14.05. Dissemination of Information. Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the Company and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 14.04 the confidentiality of any confidential information described
therein.

ARTICLE XV

Notices

SECTION 15.01. Giving Notice. Except as otherwise permitted by Section 2.10(d)
with respect to Borrowing/Conversion/Continuation Notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Documents shall be in writing, including by facsimile, and addressed or
delivered, as follows:

(i) if to the Company or any Subsidiary Borrower, to it, or to it in care of the
Company, at Trimble Navigation Limited, 935 Stewart Drive, Sunnyvale, CA 94085,
Attention of General Counsel (Fax No. 408-481-7780), with a copy to the
Attention of Chief Financial Officer (Fax No. 408-481-8996) and a copy to the
Attention of Treasurer (Fax No. 408-481-7788);

 

119



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 21 South Clark, Suite 0100, Chicago, Illinois 60603,
Attention of Nanette Wilson (Fax No. (888) 292-9533), with a copy to JPMorgan
Chase Bank, N.A., 560 Mission St, 19th Floor, San Francisco, California 94105,
Attention of Gerardo B. Loera (Fax No. (310) 975-1334);

(iii) if to any Issuing Bank, to it at the address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Company (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof);

(iv) if to the Swing Line Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 21 South Clark, Suite 0100, Chicago, Illinois 60603,
Attention of Nanette Wilson (Fax No. (888) 292-9533), with a copy to JPMorgan
Chase Bank, N.A., 560 Mission St, 19th Floor, San Francisco, California 94105,
Attention of Gerardo B. Loera (Fax No. (310) 975-1334); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Any notice, if mailed and properly addressed with postage prepaid, sent by
courier or personally delivered, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted.

SECTION 15.02. Change of Address. The Borrowers, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

SECTION 15.03. Authority of Company. Each of the Subsidiary Borrowers
(a) irrevocably authorizes the Company, on behalf of such Subsidiary Borrower,
to give and receive all notices under the Loan Documents and to make all
elections under the Loan Documents and to give all
Borrowing/Conversion/Continuation Notices on its behalf, (b) agrees to be bound
by any such notices or elections and (c) agrees that the Administrative Agent
and Lenders may rely upon any such policies or elections as if they had been
given or made by such Subsidiary Borrower.

ARTICLE XVI

Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the Subsidiary Borrowers,
the Administrative Agent and the Lenders.

[Signature Pages follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

TRIMBLE NAVIGATION LIMITED, as the Company,

by

 

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by  

 

  Name:   Title:

 

[Signature page to Trimble Navigation Limited Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:

 

by

 

 

 

Name:

 

Title:

by*

 

 

 

Name:

 

Title:

 

* For any Lender requiring a second signature line.

 

[Signature page to Trimble Navigation Limited Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

 

Lender

   Amount of
Multicurrency Tranche
Revolving Loan
Commitment      Amount of US
Tranche
Revolving Loan
Commitment      Amount of Term
Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 109,884,969.33         —         $ 62,615,030.67   

The Bank of Nova Scotia

   $ 78,034,253.58         —         $ 44,465,746.42   

Wells Fargo Bank, N.A.

   $ 78,034,253.58         —         $ 44,465,746.42   

Bank of America, N.A.

   $ 57,649,795.50         —         $ 32,850,204.50   

BBVA Compass

   $ 47,776,073.62         —         $ 27,223,926.38   

HSBC Bank USA, National Association

   $ 47,776,073.62         —         $ 27,223,926.38   

Nordea Bank Finland Plc

   $ 47,776,073.62         —         $ 27,223,926.38   

KeyBank National Association

   $ 38,220,858.90         —         $ 21,779,141.10   

TD Bank, N.A.

   $ 31,850,715.75         —         $ 18,149,284.25   

U.S. Bank, N.A.

   $ 31,850,715.75         —         $ 18,149,284.25   

Bank of the West

   $ 22,295,501.02         —         $ 12,704,498.98   

Comerica Bank

   $ 22,295,501.02         —         $ 12,704,498.98   

Land Bank of Taiwan

     —         $ 12,622,950.82       $ 7,377,049.18   

Taiwan Cooperative Bank

     —         $ 12,622,950.82       $ 7,377,049.18   

Bank of Taiwan

     —         $ 9,467,213.11       $ 5,532,786.89   

Chang Hwa Commercial Bank, Ltd.

     —         $ 9,467,213.11       $ 5,532,786.89   

First Commercial Bank

   $ 9,555,214.72         —         $ 5,444,785.28   

Mega International Commerical Bank Co., Ltd.

     —         $ 7,573,770.49       $ 4,426,229.51   

E.Sun Commercial Bank, Ltd.

     —         $ 6,311,475.41       $ 3,688,524.59   

Hua Nan Commercial Bank

     —         $ 6,311,475.41       $ 3,688,524.59   

Taipei Fubon Commercial Bank Co., Ltd.

     —         $ 6,311,475.41       $ 3,688,524.59   

Taiwan Business Bank

     —         $ 6,311,475.41       $ 3,688,524.59   

Total

   $ 623,000,000       $ 77,000,000       $ 400,000,000   